
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.4(a)



FINANCING AGREEMENT

by and among

BLUE DOT SERVICES, INC.,

THE BORROWERS LISTED ON THE SIGNATURE PAGES HEREOF

and

U.S. BANK, NATIONAL ASSOCIATION

and

VARIOUS OTHER FINANCIAL INSTITUTIONS LISTED ON THE SIGNATURE PAGES HEREOF

and

U.S. BANK, NATIONAL ASSOCIATION, AS AGENT

DATED AS OF AUGUST 30, 2002


--------------------------------------------------------------------------------





TABLE OF CONTENTS


SECTION


--------------------------------------------------------------------------------

  PAGE

--------------------------------------------------------------------------------

1.    CAPITALIZED TERMS; CONSTRUCTION.    1
    1.1      DEFINED TERMS. 
 
1     1.2      CONSTRUCTION AND INTERPRETATION.    18
2.    LOANS AND OTHER FINANCIAL ACCOMMODATIONS. 
 
19
    2.1      TOTAL FACILITY. 
 
17     2.2      REVOLVING LOAN FACILITY.    17     2.3      LETTER OF CREDIT
FACILITY.    17     2.4      NO DEFICIENCY.    17     2.5      DISBURSEMENT OF
LOANS.    17     2.6      PROCEDURE FOR ADVANCING REVOLVING LOANS AND ISSUING
LETTERS OF CREDIT;
              INTEREST RATE SELECTION MECHANICS.    17     2.7      DRAWING
UNDER LETTERS OF CREDIT TO CONSTITUTE REVOLVING LOANS.   19     2.8      NO
LIMITATION ON LIENS.    20     2.9      ADVANCE RATES AND SUBLIMITS.    20
    2.10    BOOKING OF LIBOR RATE LOANS.    20     2.11    ASSUMPTIONS
CONCERNING FUNDING OF LIBOR RATE LOANS.    21     2.12    GENERAL CONDITIONS.   
21     2.13    CLOSING DATE AVAILABILITY.    21     2.14    REDUCTION IN TOTAL
FACILITY.    21
3.    INTEREST CHARGES; MINIMUM LOAN CHARGE; FEES. 
 
21
    3.1    INTEREST ON LOANS. 
 
21
    3.2    INCREASED COSTS; CAPITAL ADEQUACY; ILLEGALITY; IMPRACTICABILITY. 
 
23     3.3    CLOSING FEE.    24     3.4    LOAN ADMINISTRATION FEE.    24
    3.5    UNUSED FACILITY FEE.    24     3.6    LETTER OF CREDIT FEES.    24
    3.7    INTEREST RATE PROTECTION.    25     3.8    CALCULATION OF CERTAIN
CHARGES.    25     3.9    CHARGING LOAN ACCOUNT.    25     3.10    MAXIMUM
RATE.    25
4.    MONTHLY ACCOUNTINGS. 
 
25
5.    SECURITY. 
 
26
    5.1    SECURITY AGREEMENT. 
 
26     5.2    WAIVERS.    26     5.3    SUBORDINATION AGREEMENT.    26
6.    DELIVERIES PRIOR TO DISBURSEMENT; FURTHER ASSURANCES. 
 
26
7.    RECEIVABLES; INVENTORY; COLLECTION OF RECEIVABLES; DISPUTED RECEIVABLES;
        PROCEEDS OF INVENTORY. 
 
26
    7.1    REPRESENTATIONS AND WARRANTIES REGARDING RECEIVABLES. 
 
27     7.2    DISPUTES AND CLAIMS REGARDING RECEIVABLES.    27

i

--------------------------------------------------------------------------------

    7.3    LOCKED BOX.    27     7.4    AGREEMENTS REGARDING INVENTORY.    28
    7.5    SPECIAL ACCOUNT.    28     7.6    CREDITING OF REMITTANCES.    29
    7.7    COST OF COLLECTION.    29
8.    EXAMINATION OF COLLATERAL; REPORTING. 
 
29
    8.1    MAINTENANCE OF BOOKS AND RECORDS. 
 
29     8.2    ACCESS AND INSPECTION.    30     8.3    REPORTING REGARDING
RECEIVABLES AND INVENTORY.    30     8.4    MONTHLY FINANCIAL STATEMENTS; OTHER
REPORTS.    32     8.5    ANNUAL PROJECTIONS.    33     8.6    ANNUAL FINANCIAL
STATEMENTS.    33     8.7    MANAGEMENT REPORTS.    33     8.8    FINANCIAL
CERTIFICATE.    34     8.9    PUBLIC FILINGS.    34     8.10    ADDITIONAL
INFORMATION.    34     8.11    PROPOSED ACQUISITIONS.    34
9.    WARRANTIES AND REPRESENTATIONS. 
 
34
    9.1    ORGANIZATION, ETC. 
 
34     9.2    DUE AUTHORIZATION, VALIDITY, ETC.    34     9.3    NO VIOLATION. 
  34     9.4    USE OF LOAN PROCEEDS.    35     9.5    MANAGEMENT; OWNERSHIP OF
ASSETS, LICENSES, PATENTS, ETC.    35     9.6    INDEBTEDNESS.    35
    9.7    TITLE TO PROPERTY; NO LIENS.    35     9.8    RESTRICTIONS; LABOR
DISPUTES; LABOR CONTRACTS, ETC.    35     9.9    NO VIOLATION OF LAW; HAZARDOUS
MATERIALS.    36     9.10    ABSENCE OF DEFAULT.    36     9.11    ACCURACY OF
FINANCIALS; NO MATERIAL CHANGES.    37     9.12    PENSION PLANS.    37
    9.13    TAXES AND OTHER CHARGES.    37     9.14    NO LITIGATION.    37
    9.15    NO BROKERAGE FEE.    38     9.16    SUBSIDIARIES.    38
    9.17    CAPITALIZATION; WARRANTS, ETC.    38     9.18    NONCOMPETITION
AGREEMENTS.    38     9.19    DEPOSIT AND OTHER ACCOUNTS.    38
    9.20    SOLVENCY.    38     9.21    FULL DISCLOSURE.    38
    9.22    CASUALTIES.    39     9.23    LEASES.    39     9.24    INSURANCE
POLICIES.    39     9.25    CONSENTS.    39     9.26    UPDATING REPRESENTATIONS
AND WARRANTIES.    39
10.    COVENANTS. 
 
40
    10.1    PAYMENT OF CERTAIN EXPENSES. 
 
40     10.2    NOTICE OF LITIGATION.    40     10.3    NOTICE OF ERISA EVENTS. 
  40     10.4    NOTICE OF LABOR DISPUTES.    40     10.5    COMPLIANCE WITH
LAWS, ETC.    40     10.6    NOTICE OF VIOLATIONS OF LAW; TAX ASSESSMENTS.    40

ii

--------------------------------------------------------------------------------

    10.7    COMPLIANCE WITH OTHER AGREEMENTS.    41     10.8    NOTICE OF
VIOLATIONS OF CERTAIN AGREEMENTS.    41     10.9    NOTICE OF CUSTOMER
DEFAULTS.    41     10.10    TAXES AND CHARGES.    41     10.11    INDEBTEDNESS;
GUARANTIES.    41     10.12    TITLE TO PROPERTY; NO LIENS.    42
    10.13    RESTRICTIONS; LABOR DISPUTES, ETC.    42     10.14    PENSION
PLANS.    42     10.15    SOLVENCY.    43     10.16    PROPERTY LOAN INSURANCE. 
  43     10.17    LIABILITY INSURANCE.    44     10.18    DEPOSIT AND OTHER
ACCOUNTS.    44     10.19    MERGER; CONSOLIDATION; BUSINESS ACQUISITIONS.    44
    10.20    LOANS AND INVESTMENTS.    45     10.21    DIVIDENDS.    45
    10.22    REDEMPTION OF STOCK.    46     10.23    STOCK RIGHTS.    46
    10.24    CAPITAL STRUCTURE, ETC.    46     10.25    AFFILIATE TRANSACTIONS. 
  46     10.26    SALE OF ASSETS.    46     10.27    CONSIGNMENTS, ETC.    47
    10.28    CHANGE IN MANAGEMENT OR BUSINESS.    47     10.29    CLAIMS AGAINST
COLLATERAL.    47     10.30    JUDGMENTS.    47     10.31    STOCK OWNERSHIP.   
47     10.32    FINANCIAL COVENANTS.   47     10.33    CAPITAL EXPENDITURES;
MANAGEMENT FEES.   47     10.34    CERTIFICATE OF OFFICERS; GOOD STANDING
CERTIFICATE.    48     10.35    FISCAL YEAR.    48     10.36    BAILEES.    48
    10.37    SUBORDINATED INDEBTEDNESS REPAYMENT.    48     10.38    SUBSIDIARY
JOINDER.    48
11.    EFFECTIVE DATE; TERMINATION. 
 
49
    11.1    EFFECTIVE DATE AND TERMINATION DATE. 
 
49     11.2    TERMINATION BY BANKS.    49     11.3    TERMINATION PRIOR TO
CERTAIN DATES.    49     11.4    ACCELERATION UPON TERMINATION.    49
    11.5    BORROWERS REMAIN LIABLE.    50
12.    EVENTS OF DEFAULT. 
 
50
13.    THE BANKS' RIGHTS AND REMEDIES. 
 
51
    13.1    ACCELERATION, ETC. 
 
51     13.2    FEES AND EXPENSES.    52     13.3    ACTIONS IN RESPECT OF THE
LETTERS OF CREDIT.    52     13.4    EQUALIZATION.    52     13.5    SET-OFF.   
52
14.    WAIVER; AMENDMENTS; SUCCESSORS AND ASSIGNS. 
 
53
    14.1    RELEASE OF LOAN COLLATERAL. 
 
53     14.2    WAIVERS AND AMENDMENTS IN WRITING.    53     14.3    BORROWERS'
ASSIGNMENT.    53
15.    THE AGENT; ASSIGNMENTS; PARTICIPATIONS. 
 
53

iii

--------------------------------------------------------------------------------


    15.1    APPOINTMENT AND AUTHORIZATION; NO LIABILITY. 
 
53     15.2    EMPLOYEES AND AGENTS.    54     15.3    NO REPRESENTATIONS; EACH
BANK'S INDEPENDENT INVESTIGATION.    54     15.4    PAYMENTS TO BANKS.    55
    15.5    NOTE HOLDERS.    55     15.6    DOCUMENTS.    55     15.7    AGENTS
AND AFFILIATES.    55     15.8    INDEMNIFICATION OF THE AGENT.    56
    15.9    SUCCESSOR AGENT.    56     15.10    KNOWLEDGE OF DEFAULT.    56
    15.11    ACTION BY THE AGENT.    56     15.12    NOTIFICATION OF POTENTIAL
DEFAULTS AND EVENTS OF DEFAULTS.    56     15.13    DECLARATION OF
INVALIDATION.    57     15.14    PRO RATA PORTION; PARI PASSU AND EQUAL.    57
    15.15    COOPERATION.    57     15.16    OBLIGATIONS SEVERAL.    57
    15.17    BANK ASSIGNMENTS/PARTICIPATIONS.    57
16.    BORROWING AGENCY. 
 
60
    16.1    BORROWING AGENCY PROVISIONS. 
 
60     16.2    WAIVER OF SUBROGATION.    60
17.    MISCELLANEOUS. 
 
61
    17.1    SEVERABILITY. 
 
61     17.2    GOVERNING LAW.    61     17.3    WAIVER OF JURISDICTION.    61
    17.4    SURVIVAL OF REPRESENTATIONS AND WARRANTIES.    61
    17.5    EVIDENCE OF LOANS.    61     17.6    BANKS' ABILITY REGARDING LOAN
COLLATERAL.    62     17.7    APPLICATION OF PAYMENTS, ETC.    62
    17.8    FEES AND EXPENSES.    62     17.9    NOTICES.    63
    17.10    INDEMNIFICATION.    63     17.11    ADDITIONAL WAIVERS BY THE
BORROWERS.    64     17.12    EQUITABLE RELIEF.    64     17.13    ENTIRE
AGREEMENT.    64     17.14    HEADINGS.    65     17.15    CONFIDENTIALITY.   
65     17.16    WAIVER OF JURY TRIAL.    66

iv

--------------------------------------------------------------------------------


FINANCING AGREEMENT


        Financing Agreement, dated as of the 30th day of August, 2002, by and
among Blue Dot Services Inc., a Delaware corporation, as agent for the Borrowers
(as hereinafter defined) (in such capacity, the "Borrowing Agent"), the
borrowers listed on the signature pages hereof (each a "Borrower" and
collectively, the "Borrowers"), U.S. Bank, National Association, a national
banking association ("U.S. Bank"), and various other financial institutions
listed on the signature pages hereof and their respective successors and
Eligible Assignees (U.S. Bank and such other financial institutions are each a
"Bank" and collectively, the "Banks"), and U.S. Bank, as agent for the Banks (in
such capacity, the "Agent").


W I T N E S S E T H:


        WHEREAS, the Borrowers have requested that the Banks extend a revolving
credit facility to the Borrowers in the original principal amount of up to
Twenty Million Dollars ($20,000,000.00);

        WHEREAS, the Banks are willing to extend such credit pursuant to the
terms and conditions set forth herein.

        NOW, THEREFORE, in consideration of the premises and of the mutual
covenants contained in this Agreement, the receipt and sufficiency of which are
hereby acknowledged by the Borrowers, and intending to be legally bound hereby,
the parties hereto agree as follows:

1.    CAPITALIZED TERMS; CONSTRUCTION.    

        Certain capitalized terms used herein are defined in this Section 1.

        1.1    Defined Terms.    

        Whenever the following terms (whether or not underscored) are used
herein, they shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):

        "Acquisition" shall mean any transaction or series of related
transactions for the purpose of or resulting, directly or indirectly, in (a) the
acquisition of all or substantially all of the assets of any Person, or any
business or division of any Person, (b) the acquisition of in excess of fifty
percent (50%) of the capital stock (or other equity interest) of any Person, or
(c) the acquisition of another Person by a merger or consolidation or any other
combination with such Person.

        "Actual Borrowing Base Certificate" shall have the meaning ascribed
thereto in Section 8.3(b)(iii) hereof.

        "Additional Fee" shall have the meaning ascribed thereto in Section 3.2
hereof.

        "Advantage" shall mean any payment (whether made voluntarily or
involuntarily by offset of any deposit or other Indebtedness or otherwise)
received by any Bank in respect of the Obligations evidenced by the Notes, if
such payment results in such Bank having less than its Pro Rata Share of the
Obligations to the Banks pursuant to this Agreement than was the case
immediately before such payment.

        "Affiliate" shall mean, as to any Person (the "Subject Person"), any
other Person which, directly or indirectly, is in control of, is controlled by,
or is under common control with, the Subject Person. For purposes of this
definition, "control" of a Person means the power, direct or indirect, (i) to
vote twenty percent (20%) or more of the securities having voting power for the
election of directors of the Person (determined by the total number of votes
entitled to be cast), or (ii) otherwise to direct or cause the direction of the
management and policies of the Person, whether by contract or otherwise. For
purposes of this Agreement, the Borrowers' officers, shareholders, directors,
parent corporations, subsidiary corporations, joint venturers and partners shall
be deemed to be Affiliates of the Borrowers.

        "Agent" shall mean U.S. Bank and its successors and assigns.

--------------------------------------------------------------------------------


        "Agreement" shall mean this Financing Agreement, as amended, modified or
supplemented from time to time.

        "Applicable Agreement" shall mean any agreement, commitment, arrangement
or instrument, to which, as of any date, any Borrower is a party or by which any
Borrower or any of its properties is bound, including, without limitation, any
note, indenture, loan agreement, mortgage, lease, or deed, the performance or
non-performance of which would reasonably be expected to have a Material Adverse
Effect.

        "Applicable GAAP" shall mean, as to any financial statement, GAAP
determined as if such financial statement were included in a consolidated
financial statement of NorthWestern that is prepared in accordance with GAAP.

        "Applicable L/C Fee Percentage" shall have the meaning ascribed thereto
in Section 3.6 hereof.

        "Applicable Libor Margin" shall have the meaning ascribed thereto in
Section 3.1 hereof.

        "Applicable Margin" shall mean the Applicable Libor Margin or the
Applicable Prime Margin, as the case may be.

        "Applicable Prime Margin" shall have the meaning ascribed thereto in
Section 3.1 hereof.

        "Applicable Rate" shall mean, as of the date of determination, the Prime
Rate plus the Applicable Prime Margin or the Libor Rate plus the Applicable
Libor Margin, as the case may be.

        "Assignment Agreement" shall have the meaning ascribed thereto in
Section 15.17(a)(iv) hereof.

        "Attorneys' Fees" shall mean the reasonable fees for services (and costs
and expenses related thereto) of all attorneys (and all paralegals and other
staff employed by such attorneys) employed by the Agent or any Bank from time to
time in connection with any matter whatsoever related to or arising out of the
transactions contemplated hereunder.

        "Authorized Representative" shall mean each Person designated from time
to time, as appropriate, in writing, by the Borrowing Agent to the Agent for the
purposes of giving notices of borrowing, conversion or renewal of Loans, which
designation shall continue in full force and effect until terminated in writing
by the Borrowing Agent to the Agent.

        "Availability Deficiency" shall mean the occurrence, as at any date, of
a condition in which (i) the sum of (a) the then aggregate outstanding principal
amount of the Revolving Loans, plus (b) the then aggregate Letters of Credit
Outstanding exceeds (ii) an amount equal to the lesser of the Total Facility or
the Borrowing Base.

        "Bank" or "Banks" shall mean, singularly or collectively as the context
may require, the financial institutions listed on the signature pages hereof and
their respective successors and Eligible Assignees.

        "Blue Dot" shall mean Blue Dot Services Inc., a Delaware corporation.

        "Borrower" or "Borrowers" shall have the meaning ascribed thereto in the
preamble hereof.

        "Borrowing Agent" shall have the meaning ascribed thereto in the
preamble hereof.

        "Borrowing Base" means,

        (a)  as of any date of determination on which (i) the Eligible Cash
Receipts Percentage is greater than or equal to both the Required Eligible Cash
Receipts Percentage Amount and Twelve Million and 00/100 Dollars
($12,000,000.00) and (ii) no Triggering Default has occurred and is continuing,
an amount equal to the lesser of (1) (x) the Effective Receivables Percentage,
plus (y) the Effective Inventory Advance Rate, less (z) the Reserve Amount then
in effect, if any, or (2) (x) the Eligible Cash Receipts Percentage less (y) the
Reserve Amount then in effect, if any; or

2

--------------------------------------------------------------------------------


        (b)  as of any date of determination other than as set forth in
clause (a) above, an amount equal to the lesser of: (i) (x) the Eligible
Receivables Percentage, plus (y) the Inventory Advance Rate, less (z) the
Reserve Amount or (ii) (x) the Eligible Cash Receipts Percentage less (y) the
Reserve Amount.

        "Borrowing Base Certificate" shall mean an Actual Borrowing Base
Certificate or an Effective Borrowing Base Certificate, as the case may be.

        "Business Day" shall mean any day which is not a Saturday or Sunday or a
legal holiday on which banks are authorized or required to be closed in
Cincinnati, Ohio, and, if the applicable Business Day relates to any Libor Rate
Loan, a day on which dealings are carried on in the London interbank eurodollar
market. Periods of days referred to in this Agreement will be counted in
calendar days unless Business Days are expressly prescribed.

        "Capital Expenditure" shall mean any expenditure made or liability
incurred which is, in accordance with GAAP, treated as a capital expenditure and
not as an expense item for the year in which it was made or incurred, as the
case may be.

        "Capital Lease" shall mean any amount payable with respect to any lease
of any tangible or intangible property (whether real, personal or mixed),
however denoted, which is required by GAAP to be reflected as a liability on the
balance sheet of the lessee.

        "Capitalized Lease Obligation" shall mean, with respect to each Capital
Lease, the amount of the liability reflecting the aggregate discounted amount of
future payments under such Capital Lease calculated in accordance with GAAP and
statement of financial accounting standards No. 13 (as supplemented and modified
from time to time) and any corresponding future interpretations by the Financial
Accounting Standards Board or any successor thereto.

        "Casualty Loss" shall mean any of the following events with respect to
any item of Collateral: (i) the actual total loss of the item or such loss as
shall render repair of the item uneconomical, (ii) the item shall become lost,
stolen, destroyed, damaged beyond repair or permanently rendered unfit for use
for any reason whatsoever, or (iii) the condemnation or taking, by exercise of
the power of eminent domain or otherwise, of such item or confiscation of such
item, or of so much of any such item as to render impractical or unreasonable
the use of such item for substantially the same purposes for which such item was
used immediately prior to such condemnation, taking or confiscation.

        "Charges" shall have the meaning ascribed thereto in Section 3.10
hereof.

        "Closing Date" shall mean August 30, 2002, or such later date as is
mutually agreeable to the parties hereto.

        "Code" shall mean the Internal Revenue Code of 1986, as amended, along
with the rules, regulations, decisions and other official interpretations in
connection therewith.

        "Collateral" shall have the collective meaning ascribed thereto in the
Security Agreement.

        "Collateral Reserve Amount" shall mean One Million Five Hundred Thousand
and 00/100 Dollars ($1,500,000.00) as reduced pursuant to the last sentence of
Section 5.2, which shall be in effect at all times unless (i) the Eligible Cash
Receipts Percentage equals or exceeds one hundred twenty percent (120%) of the
Total Facility or (ii) the Borrowers shall have delivered to the Agent all
Waivers required pursuant to Section 5.2 hereof.

        "Commitment" shall mean, with respect to each Bank, the amount set forth
on Schedule A attached hereto and made a part hereof as the amount of each
Bank's commitment to make Revolving Loans and participate in the issuance of
Letters of Credit, as such amount may be modified from time to time pursuant to
Section 15.17(a) and Section 2.14 hereof. Schedule A shall be amended from time
to time to reflect modifications pursuant to Section 15.17(a) and Section 2.14
hereof and any other changes to the Commitment of the Banks.

3

--------------------------------------------------------------------------------


        "Commitment Percentage" shall mean, with respect to each Bank, the
percentage set forth on Schedule A attached hereto and made a part hereof as
such Bank's percentage of the aggregate Commitments of all of the Banks, as such
percentage may be changed from time to time in accordance with the terms and
conditions of this Agreement. Schedule A shall be amended from time to time to
reflect any changes to the Commitment Percentages.

        "Consolidated" shall mean the resulting consolidation of the Financials
of Blue Dot and its Subsidiaries in accordance with GAAP, including principles
of consolidation consistent with those applied in preparation of the
Consolidated Financials attached hereto as Schedule 9.11.

        "Controlled Group" shall mean all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with a Borrower, are treated as a single employer
under Section 414(b) or 414(c) of the Code or Section 4001 of ERISA except
NorthWestern and Affiliates of NorthWestern which are not Borrowers or
Subsidiaries of a Borrower.

        "Cost Reimbursements" shall mean any and all liabilities and obligations
of a Borrower for payment to NorthWestern with respect to costs incurred by
NorthWestern on behalf of a Borrower in that such costs otherwise would have
been incurred by such Borrower in the ordinary course of its business, including
reimbursement for shared services and other goods and services provided to or
for the benefit of such Borrower; provided, however, that all such Cost
Reimbursements are or will be reflected in the Financials in accordance with
Applicable GAAP. Cost Reimbursements shall not include any payment that could
reasonably be deemed as a return on NorthWestern's investment in Blue Dot as
opposed to the cost of goods or services rendered as described in the
immediately preceding sentence.

        "Deficiency" shall mean singularly or collectively, as the context may
require, an Availability Deficiency and a Letter of Credit Deficiency.

        "EBITDA" shall have the meaning ascribed thereto in Exhibit H attached
hereto and incorporated herein by reference.

        "Effective Borrowing Base Certificate" shall have the meaning ascribed
thereto in Section 8.3(b)(ii) hereof.

        "Effective Inventory Advance Rate" shall mean an amount equal to fifteen
percent (15%) of the gross amount of the Inventory of the Borrowers.

        "Effective Receivables Percentage" shall mean an amount equal to
forty-five percent (45%) of the gross amount of the Receivables of the
Borrowers.

        "Eligible Assignees" shall mean any commercial bank or non-bank
financial institution organized under the United States of America or any state
thereof including, without limitation, any insurance company, savings bank or
savings and loan association, having total assets in excess of One Billion and
00/100 Dollars ($1,000,000,000.00).

        "Eligible Cash Receipts Percentage" shall mean, for the period of
determination, eighty percent (80%) of the total amount of cash received by the
Borrowers during the immediately preceding thirty (30) day period.

        "Eligible Inventory" shall mean raw material Inventory of each Borrower
(as customarily used by such Borrower) and finished goods Inventory meeting all
applicable specifications, which the Agent or the Majority Banks, in its or
their sole but reasonable discretion, deem to be Eligible Inventory, based on
such credit and collateral considerations as the Agent or the Majority Banks may
reasonably deem appropriate. Without limitation of the foregoing, the following
shall not be deemed Eligible Inventory: Inventory

4

--------------------------------------------------------------------------------


(i)that is not of good and merchantable quality, free from defects, or not
readily saleable or usable in such Borrower's business (including, without
limitation, Inventory for which reserves for obsolescence have been provided for
in the Financials or for which obsolescence reserves are anticipated) based on
the most recent physical inventory at the location where such Inventory is
located;

(ii)that is located outside the United States;

(iii)that is subject to, or any accounts or other proceeds resulting from the
sale or other disposition thereof which could be subject to, any Lien or similar
claim in favor of any Person other than the Agent for the benefit of the Banks,
including any sale on approval or sale and return transaction or any consignment
(except, to the extent, if any, of the Permitted Liens);

(iv)that is not located at one of the locations set forth in the Security
Agreement;

(v)that is located on premises not owned by such Borrower unless the owner,
operator and/or processor of such premises shall have executed and delivered to
the Agent a Waiver in form and substance satisfactory to the Agent or the
Majority Banks, in its or their sole discretion unless the Collateral Reserve
Amount is in effect;

(vi)that is subject to any trademark, trade name or licensing arrangement, or
any Law, that could reasonably be expected to limit or impair the ability of the
Banks to promptly exercise any of their rights with respect thereto;

(vii)with respect to which insurance proceeds, if any, are not payable to the
Agent as lender's loss payee for the ratable benefit of the Banks;

(viii)that is in transit;

(ix)with respect to which a Casualty Loss has been incurred;

(x)with respect to which the Agent for the benefit of the Banks does not have a
perfected first priority security interest;

(xi)that consists of general supplies or maintenance supplies, cartons and
packaging, fuel, chemicals, paint, solvents or special purchase inventory;

(xii)that is work-in-process inventory;

(xiii)which is produced in violation of the Fair Labor Standards Act or subject
to the "hot goods" provisions contained in Title 29 U.S.C. §215(a)(1);

(xiv)which is allocated or identified to purchase orders or contracts received
from any customer of such Borrower, as to which such inventory such customer has
filed or intends to file UCC-1 financing statements or otherwise to perfect a
security interest; or

(xv)as to which the Agent or the Majority Banks, in its or their sole but
reasonable discretion, deems to be ineligible based on any other collateral
considerations as the Agent or the Majority Banks deems appropriate.

Eligible Inventory will be valued, for purposes of determining the Borrowing
Base, at the lower of cost or fair market value determined in accordance with
the "first in first out" cost accounting system.

        "Eligible Receivables" shall mean those Receivables of each Borrower
which:

(i)arise out of the performance of services or sales in the ordinary course of
the business of such Borrower to a Person who is not an Affiliate or an employee
of such Borrower or otherwise controlled by such Borrower or by an Affiliate of
such Borrower and such services have been provided, or such goods have been
shipped, to the account debtor and such Borrower has

5

--------------------------------------------------------------------------------

possession of, or has delivered to the Agent in the case of shipped goods,
shipping and delivery receipts evidencing such shipment;

(ii)the terms of which are ordinary terms of such Borrower and require payment
in full within not more than sixty (60) days from the date of the invoice
therefor;

(iii)are not subject to a dispute with respect to the account debtor's
obligation thereunder provided, however, the amount of such otherwise Eligible
Receivable that is not subject to dispute shall not be excluded pursuant to this
clause (iii);

(iv)do not violate any warranty with respect to Eligible Receivables set forth
in Section 7.1 of this Agreement; and

(v)do not remain unpaid more than the later of (x) ninety (90) days from the
date of invoice thereof or (y) sixty (60) days past the due date thereof not to
exceed one hundred twenty (120) days from the date of invoice thereof; provided,
however, that no Receivable shall be an Eligible Receivable if:

(a)the account debtor (or any Affiliate of the account debtor that is a
guarantor of such Receivables) has filed or had filed against it a petition in
bankruptcy or for reorganization, made an assignment for the benefit of
creditors, or failed, suspended business operations, become insolvent, had or
suffered a receiver or a trustee to be appointed for a significant portion of
its assets or affairs or such Borrower has received notice or has knowledge of a
material adverse change with respect to payment of such Receivable by such
account debtor,

(b)the account debtor is also a supplier to or creditor of such Borrower, unless
(i) the aggregate amount owed to such Borrower by such account debtor exceeds
the aggregate amount owed to such account debtor by such Borrower, in which case
the Receivable shall be an Eligible Receivable only to the extent of such
excess, or (ii) such account debtor and the Receivables owing thereby are
specifically approved by the Agent or the Majority Banks, in its or their sole
but reasonable discretion,

(c)the sale is to an account debtor outside the United States or Canada, unless
the sale is (i) on a letter of credit, which is in form and substance
satisfactory to the Agent or the Majority Banks, in its or their sole but
reasonable discretion, which has been issued by a financial institution
satisfactory to the Banks, and which has been transferred or assigned to the
Agent for the benefit of the Banks as security for the Obligations, (ii) insured
by credit insurance, satisfactory to the Agent or the Majority Banks in its or
their sole but reasonable discretion that names the Agent on behalf of the Banks
as an additional insured and lender loss payee with respect thereto, or (iii) on
other terms acceptable to the Agent or the Majority Banks, in its or their sole
but reasonable discretion,

(d)twenty-five percent (25%) or more of the Receivables from the account debtor
and its Affiliates are ineligible as a result of such Receivables failing to
comply with the requirements of sub items (x) or (y) of item (v) above of this
definition of Eligible Receivables,

(e)the account debtor is the federal or any state government or any agency or
department thereof, unless, with respect to such Receivable, the Assignment of
Claims Act or comparable state statute or regulation has been complied with,

(f)the Receivable consists of finance charges, interest on delinquent accounts,
proceeds of consigned Inventory, employee or officer Receivables, service
charges, or debit memoranda,

6

--------------------------------------------------------------------------------

(g)the Receivable arises from a contract which contains an enforceable
prohibition of assignment thereof,

(h)the Receivable is evidenced by a promissory note or chattel paper,

(i)the Receivable is generated by a sale on approval, a bill and hold sale, a
sale on consignment, or other type of conditional sale,

(j)the Receivable is not subject to the first priority security interest of the
Agent for the benefit of the Banks,

(k)the account debtor is located in New Jersey, Minnesota, West Virginia or any
other jurisdiction which requires that such Borrower, in order to sue any Person
in such jurisdiction's courts, or to direct any Person in such jurisdiction to
pay a Receivable owing to such Borrower directly to the Agent either
(i) qualifies to do business in such jurisdiction or (ii) files a report with
the taxation division of such jurisdiction for the current year, unless such
Borrower shall have properly qualified to do business in such jurisdiction,
shall have filed a Notice of Business Activities Report with the jurisdiction's
Division of Taxation for the then current year or shall have fulfilled such
other similar requirements for the current year with respect to such
jurisdiction,

(l)the Receivable is a progress billing which, in combination with all other
progress billings, exceeds Ten Million and 00/100 Dollars ($10,000,000.00) in
the aggregate,

(m)the account debtor has sold or is contractually committed to sell
substantially all of its assets,

(n)the account debtor is incompetent or has died,

(o)the Agent has received a check for payment of such Receivable which has been
returned uncollected,

(p)Receivables arising out of sales of inventory which inventory is deemed to be
a "sample" or

(q)the Agent or the Majority Banks, in its or their sole but reasonable
discretion, believe that the collection of such Receivable is insecure, or that
such Receivable may not be paid by reason of the account debtor's financial
inability to pay, or deem such Receivable to be ineligible based on such other
credit considerations with respect to the account debtors and/or collateral
considerations as the Agent or the Majority Banks reasonably deem appropriate.

7

--------------------------------------------------------------------------------



        In addition, and without limitation of the foregoing, the amount of any
Receivables owed by any account debtor which cause the Receivables owed by that
account debtor to exceed twenty percent (20.0%) of the aggregate amount of the
Borrowers' Eligible Receivables shall not be deemed Eligible Receivables.

        "Eligible Receivable Percentage" shall mean an amount equal to sixty
five percent (65%) of the net amount of the Eligible Receivables (i.e. less
maximum discounts, credits and allowances which may be taken by or granted to
account debtors in connection therewith).

        "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as in effect as of the date of this Agreement and as amended from time to time
in the future.

        "Environmental Laws" shall mean any and all Laws, judgments, permits,
concessions, grants, franchises, licenses, agreements or other governmental
restrictions relating to the environment or the release of any materials into
the environment (including, without limitation, Hazardous Materials).

        "Equipment" shall have the meaning ascribed thereto in the Security
Agreement.

        "Event of Default" shall have the meaning ascribed thereto in Section 12
hereof.

        "Excess Cash Flow" shall have the meaning ascribed thereto in the
Subordination Agreement.

        "Federal Funds Rate" shall mean, for any day, the rate per annum
(rounded upward to the next higher whole multiple of 1/16% if such rate is not
such a multiple) equal to the weighted average of the rates on overnight federal
funds transactions arranged by federal funds brokers on such day (or if there is
no trading in such funds on such day on the previous trading day) as such rate
is computed and announced on the next Business Day following such trading day by
the Federal Reserve Bank of New York (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the "federal funds effective rate" as of the date of
this Agreement; provided, however, if such Federal Reserve Bank (or its
successor) does not announce such rate for any day, the Federal Funds Rate for
such day shall be the Federal Funds Rate for the last day on which such rate was
announced.

        "Financial Covenants" shall have the meaning ascribed thereto in
Section 10.32 hereof.

        "Financials" shall mean those financial statements attached to
Schedule 9.11 attached hereto and those financial statements delivered from time
to time pursuant to Section 8.4 and Section 8.6 hereof.

        "Floor Plan Creditor Agreement(s)" shall mean, singularly or
collectively, as the context may require, the Agreement(s), by and among the
Agent, the applicable floor plan creditor and the applicable Borrower in
substantially the form of Exhibit L attached hereto and made a part hereof or
such other form as may be reasonably acceptable to the Agent.

        "Fixed Charge Coverage Ratio" shall have the meaning ascribed thereto in
Exhibit H attached hereto and incorporated herein by reference.

        "GAAP" means generally accepted accounting principles (as such
principles may change from time to time), which shall include the official
interpretations thereof by the Financial Accounting Standards Board, applied on
a consistent basis.

        "General Intangibles" shall have the meaning ascribed thereto in the
Security Agreement.

        "Hazardous Material" shall have the meaning ascribed thereto in
Section 9.9 hereof.

        "Inactive Subsidiary" shall have the meaning ascribed thereto in
Section 10.19 hereof.

        "Incentive Pricing Effective Date" shall mean as set in Section 3.1(b)
hereof.

8

--------------------------------------------------------------------------------


        "Indebtedness" shall mean, without duplication, (i) all of the
Borrowers' and their Subsidiaries' obligations and liabilities to any Person for
borrowed money whether, direct or indirect, however evidenced, created,
incurred, acquired or owing and however arising, whether under written or oral
agreement, operation of law or otherwise including, without limiting the
foregoing, the Obligations and all notes payable and drafts accepted
representing loans, extensions of credit, all obligations on which interest
charges are customarily paid, all obligations deferred under conditional sale or
other title retention obligations, all obligations for the deferred purchase
price of capital assets and all obligations issued or assumed as full or partial
payment for property, (ii) obligations and liabilities of any Person secured by
a Lien upon property owned by a Borrower or any Subsidiary of a Borrower, even
though such Borrower or Subsidiary has not assumed or become liable for the
payment therefor, (iii) all reimbursement obligations (contingent or otherwise)
under any letter of credit, banker's acceptance, interest rate protection
agreement or other interest rate management device, (iv) all obligations
(contingent or otherwise) under any guaranty of Indebtedness, (v) all
obligations to advance funds to, or to purchase assets, property or services
from, any other Person in order to maintain the financial condition of such
Person, (vi) all obligations under a Capital Lease and the amount of such
Indebtedness shall be the aggregate Capitalized Lease Obligations with respect
to such Capital Lease, and (vii) any other transaction (including forward sale
or purchase agreements) having the commercial effect of a borrowing of money
entered into by a Borrower or a Subsidiary of a Borrower to finance its
operations or capital requirements; provided, however, (x) if the preferred
stock issued by Blue Dot is required to be treated as Indebtedness under GAAP as
a result of such preferred stock containing a redemption feature that may
require the redemption of such preferred stock in connection with an initial
public offering by Blue Dot, such preferred stock will not be included as
Indebtedness for purposes of this definition, and (y) Cost Reimbursements shall
not be deemed to be Indebtedness.

        "Indemnified Liabilities" shall have the meaning ascribed thereto in
Section 17.10 hereof.

        "Indemnified Party" shall have the meaning ascribed thereto in
Section 17.10 hereof.

        "Interest Period" shall mean, with respect to any Libor Rate Loan, the
period commencing on the date such Loan is made as, renewed as, or converted
into a Libor Rate Loan and ending on the last day of such period as selected by
the Borrowers pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of such period as selected by the Borrowers pursuant
to the provisions below. The duration of each Interest Period for any Libor Rate
Loan shall be for the number of Months selected by the Borrowers upon notice
from an Authorized Representative, in accordance with Section 2.6(a) provided
that:

(i)Interest Periods for any Libor Rate Loans shall be one (1), two (2), three
(3) or six (6) Months or such other period as may be agreed upon by the
Borrowers and the Banks;

(ii)whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall occur on
the next succeeding Business Day, provided that if such extension of time would
cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the last
Business Day immediately preceding the last day of such Interest Period;

(iii)if the Borrowers fail to select the duration of any Interest Period, the
duration of such Interest Period shall be one (1) Month;

(iv)if the Borrowers renew any Libor Rate Loan for an additional Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period; however, interest shall only be charged once for such
day at the rate applicable to the Libor Rate Loan for the new Interest Period;
and

9

--------------------------------------------------------------------------------

(v)the last day of any Interest Period for a Libor Rate Loan shall not occur
after the termination date of this Agreement set forth in Section 11.

        "Inventory" shall have the meaning ascribed thereto in the Security
Agreement.

        "Inventory Advance Rate" shall mean the lesser of (a) Seven Million Five
Hundred Thousand Dollars ($7,500,000.00) or (b) an amount up to twenty five
percent (25%) of the Eligible Inventory.

        "Law" shall mean any law (including common law), constitution, statute,
treaty, regulation, rule, ordinance, order, injunction, writ, decree or award of
any Official Body.

        "Letter(s) of Credit" shall mean, singularly or collectively as the
context may require, the letters of credit issued in accordance with Section 2.3
hereof.

        "Letter of Credit Availability" shall mean, as of the date of
determination, an amount equal to the lesser of (a) the difference of Five
Million and 00/100 Dollars ($5,000,000.00) less the Letters of Credit
Outstanding, or (b) the Revolving Loan Availability.

        "Letter of Credit Collateral Account" shall have the meaning specified
in Section 13.3 hereof.

        "Letter of Credit Commission" shall have the meaning ascribed thereto in
Section 3.6 hereof.

        "Letter of Credit Deficiency" shall mean a condition whereby the Letter
of Credit Availability is less than Zero and 00/100 Dollars ($0.00).

        "Letter of Credit Face Amount" shall mean, for each Letter of Credit,
the face amount of such Letter of Credit.

        "Letter of Credit Facility" shall have the meaning ascribed thereto in
Section 2.1 hereof.

        "Letter of Credit Obligations" shall mean, at any time, the sum of
(i) the Letters of Credit Outstanding, plus, without duplication, (ii) the
aggregate amount of the Borrowers' unpaid obligations under the Letter of Credit
Related Documents in respect of the Letters of Credit.

        "Letter of Credit Related Documents" shall mean any agreements or
instruments relating to a Letter of Credit.

        "Letter of Credit Reserve" shall mean, at any time, an amount equal to
(a) the aggregate Letters of Credit Outstanding at such time, plus, without
duplication, (b) the aggregate amount theretofore paid by the Agent under
Letters of Credit and not debited to the Borrowers' account or otherwise
reimbursed by the Borrowers.

        "Letters of Credit Outstanding" shall mean, at any time, the maximum
amount available to be drawn at such time under all then outstanding Letters of
Credit, including any amounts drawn thereunder and not reimbursed, regardless of
the existence or satisfaction of any conditions or limitations on drawing.

        "Libor Rate" shall mean, for any Interest Period, a fixed rate per annum
(rounded upwards to the next higher whole multiple of 1/16% if such rate is not
such a multiple) equal at all times during such Interest Period to the quotient
of (a) the rate per annum determined by the Agent (such determination to be
conclusive absent demonstrable error) to be the average of the rates per annum
(rounded upwards to the next higher whole multiple of 1/16% if such rate is not
such a multiple) at which deposits in immediately available United States
Dollars are offered at 11:00 a.m. (London, England time) (or as soon thereafter
as is reasonably practicable) to major money center banks by prime banks in the
London interbank eurodollar market three (3) Business Days prior to the first
day of such Interest Period in an amount and maturity equal to the amount and
maturity of such Libor Rate Loan, divided by (b) a number equal to 1.00 minus
the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of the Libor Reserve Requirements.

10

--------------------------------------------------------------------------------


        "Libor Rate Loan" shall mean any Loan that bears interest with reference
to the Libor Rate.

        "Libor Reserve Requirements" shall mean, for any day of any Interest
Period for a Libor Rate Loan, the percentage (rounded upward to the next higher
whole multiple of 1/16% if such rate is not such a multiple) determined by the
Agent (which determination shall be conclusive absent demonstrable error) as
representing the maximum reserves (whether basic, supplemental, marginal,
emergency or otherwise) prescribed by the Board of Governors of the Federal
Reserve System (or any successor) with respect to liabilities or assets
consisting of or including "Eurocurrency Liabilities" (as defined in
Regulation D of the Board of Governors of the Federal Reserve System) in an
amount and for a maturity equal to the amount and maturity of such Libor Rate
Loan and such Interest Period. The Libor Rate shall be adjusted automatically as
of the effective date of each change in the Libor Reserve Requirements.

        "Lien" shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment intended as security, deposit arrangement intended as security,
charge, security interest, encumbrance, lien (statutory or other), or any
priority or other security agreement or any other preferential arrangement for
security purposes of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any lease deemed under the UCC to be
intended for security, and the authorized filing by or against a Person of any
financing statement as debtor under the UCC or comparable law of any
jurisdiction which is not identified on its face as a precautionary financing
agreement).

        "Loan Collateral" shall mean the Collateral and any other security or
collateral provided from time to time by, or on behalf of, the Borrowers for the
Obligations.

        "Loan Documents" shall mean this Agreement, the Notes, the Security
Agreement, the Subordination Agreement, the Waivers, the UCC-1 Financing
Statement filed in accordance with the Security Agreement, the Letters of
Credit, the Letter of Credit Related Documents and all other documents,
instruments and agreements executed in connection herewith, as the same may be
amended, supplemented or otherwise modified from time to time.

        "Loans" shall have the meaning ascribed thereto in Section 2.1 hereof
(whether such Loans are made as, renewed as or converted into Libor Rate Loans
or Prime Rate Loans).

        "Locked Box" shall have the meaning ascribed thereto in Section 7.3
hereof.

        "Majority Banks" shall mean, (i) if there are no Revolving Loans
outstanding or Letters of Credit Outstanding, the Bank or Banks whose Commitment
Percentages aggregate at least fifty-one percent (51%) of the Total Commitment
Amount or, (ii) if there are Revolving Loans outstanding and/or Letters of
Credit Outstanding, the Bank or Banks whose Revolving Loans outstanding and
Letters of Credit Outstanding aggregate at least fifty-one percent (51%) of the
total principal amount of all of such Revolving Loans and Letters of Credit
Outstanding.

        "Management Fees" shall mean fees for management services rendered, but
shall exclude Cost Reimbursements.

        "Material Adverse Change" shall mean the occurrence or existence of a
material adverse change in: (a) the business, property, assets, operations or
condition (financial or otherwise) of the Borrowers and their Subsidiaries taken
as a whole; (b) the ability of the Borrowers to perform any of their payment or
other obligations (taken as a whole) under this Agreement or any of the other
Loan Documents to which they are parties; (c) the legality, validity or
enforceability of any Borrower's obligations under this Agreement or any of the
other Loan Documents to which it is a party; or (d) the ability of the Banks to
exercise their rights and remedies with respect to, or otherwise realize upon
any of the Loan Collateral or any other security for the Obligations.

        "Material Adverse Effect" shall mean the occurrence or existence of a
material adverse effect on: (a) the business, property, assets, operations or
condition (financial or otherwise) of the Borrowers and their Subsidiaries taken
as a whole; (b) the ability of the Borrowers to perform any of their payment or

11

--------------------------------------------------------------------------------


other obligations (taken as a whole) under this Agreement or any of the other
Loan Documents to which they are parties; (c) the legality, validity or
enforceability of any Borrower's obligations under this Agreement or any of the
other Loan Documents to which it is a party; or (d) the ability of the Banks to
exercise their rights and remedies with respect to, or otherwise to realize upon
any of the Loan Collateral, or any other security for the Obligations.

        "Material Subsidiary" means any Subsidiary which is not a Borrower and
(i) has total assets equal to or greater than five percent (5%) of the
Consolidated total assets of the Borrowers and their Subsidiaries (calculated as
of the end of the most recent fiscal period for which Financials have been
delivered to the Agent pursuant to Sections 8.4 or 8.6 hereof) or (ii) has net
income equal to or greater than five percent (5%) of the Consolidated net income
of the Borrowers and their Subsidiaries (calculated for the most recent fiscal
period for which Financials have been delivered to the Agent and the Banks
pursuant to Sections 8.4 or 8.6).

        "Maximum Rate" shall have the meaning ascribed thereto in Section 3.10
hereof.

        "Measurement Year" shall mean as set forth in Section 3.1(b) hereof.

        "Month" shall mean with respect to an Interest Period, the interval
between the days in consecutive calendar months numerically corresponding to the
first (1st) day of such Interest Period. If any Interest Period begins on a day
of a calendar month for which there is no numerically corresponding day in the
month in which such Interest Period is to end, the final month of such Interest
Period shall be deemed to end on the last Business Day of such final month.

        "Multiemployer Plan" shall have the meaning set forth in
Section 4001(a)(3) of ERISA.

        "NorthWestern" shall mean NorthWestern Growth Corporation, a South
Dakota corporation or its Affiliates (other than the Borrowers and their
Subsidiaries), and their successors and assigns.

        "Notes" shall mean the Revolving Note and any other promissory note
which may from time to time evidence any other Obligations.

        "Obligations" shall mean the Loans and all other loans, advances, debts,
liabilities, obligations, covenants and duties owing to the Agent, any Bank or
any Affiliate of the Agent or any Bank from the Borrowers of any kind, present
or future, evidenced by or arising out of this Agreement, any of the Loan
Documents, or any other agreement, transaction, extension of credit, letter of
credit, interest rate protection agreement, guaranty or indemnification relating
to the Loan Documents, whether or not for the payment of money, whether direct
or indirect (including acquisition by assignment), absolute or contingent, due
or to become due, now existing or hereafter arising and however acquired, and
including, without limitation, all interest, charges, expenses, fees and any
other sums chargeable to the Borrowers in connection with any of the foregoing,
and all Attorneys' Fees.

        "Office", when used in connection with (i) U.S. Bank or the Agent, means
its designated office located at 425 Walnut Street, P.O. Box 1038, Cincinnati,
Ohio 45201-1038 or such other office of U.S. Bank or the Agent as U.S. Bank or
the Agent may designate in writing to the Borrowing Agent from time to time, or
(ii) any other Bank, shall mean its designated office identified on Schedule A
attached hereto and made a part hereof with respect to such Bank or such other
office of such Bank as such Bank may designate in writing to the Borrowing Agent
from time to time.

        "Official Body" means any government or political subdivision or any
agency, authority, bureau, central bank, commission, department or
instrumentality of either, or any court, tribunal, grand jury or arbitrator, in
each case, whether foreign or domestic.

        "PBGC" shall mean the Pension Benefit Guaranty Corporation established
pursuant to Title IV of ERISA.

12

--------------------------------------------------------------------------------


        "Pension Plan" means a "pension plan", as such term is defined in
Section 3(2) of ERISA, which is subject to title IV of ERISA (other than a
Multiemployer Plan) and to which a Borrower or any corporation, trade or
business that is, along with such Borrower, a member of a Controlled Group, may
have any liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA at any time
during the preceding six (6) years, or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.

        "Permitted Liens" shall mean the Liens and interests in favor of the
Agent for the benefit of the Banks granted in connection herewith and, to the
extent not impairing the operations of the Borrowers or any performance
hereunder or contemplated hereby: (i) Liens arising by operation of law for
taxes not yet due and payable; (ii) statutory and common law Liens of mechanics,
materialmen, shippers and warehousemen for services or materials for which
payment is not yet due; (iii) statutory Liens of landlords securing obligations
to pay lease payments that are not yet due and payable or in default;
(iv) deposits made in the ordinary course of business in connection with workers
compensation, unemployment insurance and other types of social security;
(v) liens for taxes, assessments and other similar charges to the extent payment
thereof shall not at the time be required to be made in accordance with the
provisions of Section 10.10; (vi) the following if the validity or amount
thereof is being contested in good faith and by appropriate and lawful
proceedings promptly initiated and diligently conducted of which the Borrowers
have given prior notice to the Agent and for which appropriate reserves (in the
Banks' sole but reasonable discretion) have been established and so long as levy
and execution have been and continue to be stayed: claims of mechanics,
materialmen, shippers, warehouseman, carriers and landlords; (vii) zoning,
planning and similar restrictions, easements, rights of way, encroachments and
any other similar encumbrances or title defects which do not in any case
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrowers; (viii) pledges or
deposits in connection with or to secure the performance of bids, tenders,
contracts (other than for the repayment of borrowed money) or leases or to
secure statutory obligations or other pledges or deposits of like nature used in
the ordinary course of business, (ix) Liens to secure surety or appeal bonds in
the ordinary course of business; (x) judgment or judicial attachment Liens
arising out of a judgment not prohibited under Section 10.30 hereof; (xi) rights
of setoff or bankers' Liens upon deposits in favor of banks or other depository
institutions to the extent incurred in connection with the maintenance of such
accounts in the ordinary course of business; (xii) fully-subordinated Liens
granted to NorthWestern; and (xiii) Liens described on Schedule 9.7A attached
hereto and made a part hereof.

        "Permitted Securities" means the following obligations and any other
obligations previously approved in writing by the Agent:

(a)government securities;

(b)demand or interest bearing time deposits or certificates of deposit maturing
within one (1) year from the date of issuance thereof issued by any Bank or by a
bank or trust company organized under the Laws of the United States or of any
state thereof having capital surplus and undivided profits aggregating at least
$400,000,000 and being rated "A" or better by Standard & Poor's or "A-3" or
better by Moody's;

(c)repurchase agreements;

(d)municipal obligations;

(e)pre-refunded municipal obligations;

(f)shares of mutual funds which invest in obligations described in paragraphs
(a) through (e) above, the shares of which mutual funds are at all times rated
"AAA" by Standard & Poor's;

13

--------------------------------------------------------------------------------

(g)tax-exempt or taxable adjustable rate preferred stock issued by a Person
having a rating of its long term unsecured debt of "A" or better by Standard &
Poor's or "A-2" or better by Moody's; and

(h)asset-backed remarketed certificates of participation representing a
fractional undivided interest in the assets of a trust, which certificates are
rated at least "A-1" by Standard & Poor's and "P-1" by Moody's.

        "Person" shall mean any individual, sole proprietorship, partnership,
joint venture, trust, unincorporated organization, association, corporation,
limited liability company, institution, entity, party or government.

        "Plan" means any deferred compensation program, including both single
and multiemployee Plans, subject to Title IV of ERISA and established and
maintained for employees of the Borrowers or any Subsidiary or any ERISA
Affiliate.

        "Potential Defaults" shall mean any event or condition which with
notice, passage of time or any combination of the foregoing, would constitute an
Event of Default.

        "Preference" shall have the meaning ascribed thereto in Section 15.13
hereof.

        "Prime Rate" shall mean the rate of interest per annum publicly
announced by the Agent from time to time as its prime lending rate (for
reference purposes only) with any change thereto being effective as of the
opening of business on the date of such change (or if not a Business Day, the
beginning of the day). The Prime Rate is determined solely by the Agent pursuant
to market factors and its own operating needs and is not necessarily the Agent's
best or most favorable rate for commercial or other loans.

        "Prime Rate Loan" shall mean any Loan that bears interest with reference
to the Prime Rate.

        "Prohibited Transaction" shall mean any transaction which is prohibited
under Section 4975 of the Code or Section 406 of ERISA and not exempt under
Section 4975 of the Code or Section 408 of ERISA.

        "Pro Rata Share" shall mean, with respect to each Bank, its Commitment
Percentage.

        "Receivables" shall have the meaning ascribed to the term "Accounts" in
the Security Agreement.

        "Register" shall have the meaning ascribed thereto in
Section 15.17(a)(vii) hereof.

        "Remittances" shall have the meaning ascribed thereto in Section 7.3
hereof.

        "Reportable Event" shall mean any of the events described in
section 4043 of ERISA and the regulations issued thereunder (other than a
Reportable Event not subject to the provision for a thirty (30) day notice to
the PBGC under such regulations).

        "Reporting Year" shall have the meaning ascribed thereto in
Section 3.1(b) hereof.

        "Required Eligible Cash Receipts Percentage Amount" shall mean the
amount of the Total Facility in effect at the time of determination.

        "Reserve Amount" shall mean an amount that the Banks, in their
reasonable discretion, may from time to time establish as a reserve against the
Borrowing Base based on such credit and collateral considerations as the Banks
reasonably deem appropriate from time to time, based on market conditions, to
reflect contingencies or risks which may affect any or all of the Loan
Collateral, the business, operations, financial condition or business prospects
of the Borrowers, or the security of the Loans including, but not limited to,
the Collateral Reserve Amount; provided, however, except for the Tax and Lien
Reserve Amount, if the Eligible Cash Receipts Percentage equals or exceeds
Twenty-Three Million and 00/100 Dollars ($23,000,000.00), the Reserve Amount
will not be in effect.

14

--------------------------------------------------------------------------------

        "Revolving Loan Availability" shall mean, as at any date, an amount
equal to the difference of:

(i)the lesser of (a) the Total Facility or (b) an amount equal to the then
Borrowing Base; less

(ii)the sum of (a) the then aggregate outstanding principal amount of all
Revolving Loans and all due but unpaid interest on the Loans, and all
outstanding fees, expenses and other charges posted to the Borrowers' loan
account with the Agent plus (b) the aggregate Letters of Credit Outstanding.

        "Revolving Loan Facility" shall have the meaning ascribed thereto in
Section 2.1 hereof.

        "Revolving Loans" shall have the meaning ascribed thereto in Section 2.2
hereof.

        "Revolving Note(s)" shall mean, singularly or collectively, as the
context may require, the Revolving Credit Note or Revolving Credit Notes of the
Borrowers in substantially the form of Exhibit A, attached hereto and
incorporated herein by reference, as the same may be amended, supplemented or
otherwise modified from time to time, as well as any promissory notes accepted
from time to time in substitution therefor or renewal thereof.

        "Right of First Refusal Date" shall have the meaning ascribed thereto in
Section 10.18 hereof.

        "Security Agreement" shall have the meaning ascribed thereto in
Section 5.1 hereof.

        "Solvent" shall mean, with respect to any Person, that (i) the fair
value of its property is, on the date of determination, greater than the total
amount of liabilities (including contingent liabilities) of the Person as of
that date, (ii) as of that date, the Person is able to pay all of its
liabilities as those liabilities mature, and (iii) the Person does not have
unreasonably small capital for the business in which it is engaged or for any
business or transaction in which it is about to engage. In computing the amount
of contingent liabilities at any time, it is intended that they be computed at
the amount that, in light of all the facts and circumstances existing at the
time, represents the amount that can reasonably be expected to become an actual
or matured liability.

        "Special Account" shall have the meaning ascribed thereto in Section 7.5
hereof.

        "Stated Advance Rate Change" shall have the meaning ascribed thereto in
Section 2.9(b) hereof.

        "Subordination Agreement" shall have the meaning ascribed thereto in
Section 5.3 hereof.

        "Subsidiary" shall mean any Person as to which a Borrower owns, directly
or indirectly, at least fifty percent (50%) of the outstanding shares of capital
stock or other interests having ordinary voting power for the election of
directors, officers, or other controlling Persons, or an equivalent controlling
interest.

        "Tax and Lien Reserve Amount" shall mean the Reserve Amount as
reasonably determined by the Agent in effect with respect to (i) those tax Liens
and other Liens existing as of the Closing Date which are identified on
Schedule 9.7B attached hereto and made a part hereof and (ii) those tax Liens
arising after the Closing Date of which a Borrower has (x) received notice or
(y) otherwise has knowledge.

        "Subsidiary Creation Date" shall have the meaning ascribed thereto in
Section 10.38 hereof.

        "Subsidiary Insurance Policies" shall have the meaning ascribed thereto
in Section 10.38 hereof.

        "Termination Event" shall mean (i) a Reportable Event, (ii) the
termination of a single employer Plan or the treatment of a single employer Plan
amendment as the termination of such Plan under Section 4041 of ERISA, or the
filing of a notice of intent to terminate a single employer Plan, (iii) the
institution of proceedings to terminate a single employer Plan by the PBGC under
Section 4042 of ERISA, or (iv) the appointment of a trustee to administer any
single employer Plan.

15

--------------------------------------------------------------------------------

        "Total Commitment Amount" shall mean the obligation of the Banks
hereunder to make Revolving Loans and to issue Letters of Credit up to the
maximum aggregate principal amount of the Total Facility.

        "Total Facility" shall have the meaning ascribed thereto in Section 2.1
hereof as modified by Section 2.14 hereof.

        "Triggering Default" shall mean any Event of Default as to which the
Agent has given the Borrowing Agent written notice of such Event of Default;
provided, however, an Event of Default pursuant to Section 12(g) shall be
considered a Triggering Default without the requirement that written notice
thereof be provided to the Borrowing Agent.

        "UCC" shall mean the Uniform Commercial Code or similar Law as in effect
on the date of this Agreement and as amended from time to time, of the Official
Body having jurisdiction with respect to all or any portion of the Loan
Collateral.

        "Unused Revolving Loan Facility Amount" shall mean, for any period, the
average daily amount for such period by which: (i) the Total Facility on each
day during such period exceeds (ii) the sum of the aggregate outstanding
principal amount of all Revolving Loans and the aggregate Letters of Credit
Outstanding, on each day during such period.

        "Voluntary Termination Date" shall have the meaning ascribed thereto in
Section 11.3 hereof.

        "Waiver" or "Waivers" shall have the meaning ascribed thereto in
Section 5.2 hereof.

        "Waiver Requirement Period" shall have the meaning ascribed thereto in
Section 5.2 hereof.

        "Welfare Plan" shall mean a "welfare plan", as such term is defined in
Section 3(1) of ERISA.

        1.2    Construction and Interpretation.    

        (a)    Agent's or any Bank's Discretion and Consent.    Whenever the
Agent or the Banks are granted the right herein to act in its or their sole
discretion or to grant or withhold consent, such right shall be exercised in
good faith.

        (b)    Construction.    Unless the context of this Agreement otherwise
clearly requires, references to the plural include the singular, the singular
the plural, the part the whole, and "or" has the inclusive meaning represented
by the phrase "and/or". References in this Agreement to "judgments" of the Agent
or the Banks include the good faith estimates by the Agent or the Banks (in the
case of quantitative judgments) and good faith beliefs by the Agent or the Banks
(in the case of qualitative judgments). The definition of any document or
instrument includes all schedules, attachments, and exhibits thereto and all
renewals, extensions, supplements, restatements and amendments thereof.
"Hereunder", "herein", "hereto", "hereof", "this Agreement" and words of similar
import refer to this entire document; "including" is used by way of illustration
and not by way of limitation, unless the context clearly indicates to the
contrary; and any action required to be taken by the Borrowers is to be taken
promptly, unless the context clearly indicates to the contrary.

        (c)    Accounting Terms.    Any accounting term used in this Agreement
and not specifically defined in this Agreement shall have the meaning ascribed
thereto by GAAP.

        (d)    Obligations of and References to Borrowers.    Each and every
obligation of the Borrowers contained in this Agreement or any Loan Document,
whether or not expressly stated, shall be the joint and several obligations of
the Borrowers. Any and all references to the Borrowers contained in any
representation or covenant of the Borrowers hereunder shall be a representation
or covenant with respect to each and every Borrower, both individually and
collectively.

16

--------------------------------------------------------------------------------


2.    LOANS AND OTHER FINANCIAL ACCOMMODATIONS.    

        2.1    Total Facility.    

        The Banks severally (and not jointly) shall make up to a Twenty Million
and 00/100 Dollar ($20,000,000.00) total credit facility (the "Total Facility")
available to the Borrowers, subject to Section 2.14 hereof and the other terms
and conditions of this Agreement and comprised of the following loans advanced
or made under the following facilities (collectively, the "Loans"):
(i) Revolving Loans to be advanced to the Borrowers under the revolving loan
facility described in Section 2.2 hereof (the "Revolving Loan Facility"), and
(ii) as a portion of the Revolving Loan Facility, a letter of credit facility
(the "Letter of Credit Facility"), all as more particularly described below;
provided, however, that no Bank shall be required to make Revolving Loans (or
participate in the issuance of Letters of Credit) in an aggregate principal
amount outstanding at any one time exceeding such Bank's Commitment. The
Revolving Loans shall be made pro rata in accordance with each Bank's Commitment
Percentage.

        2.2    Revolving Loan Facility.    

        Until the termination of this Agreement pursuant to Section 11 hereof
and subject to the other terms and conditions of this Agreement, revolving loans
under a revolving loan facility will be lent and relent to the Borrowers from
time to time (such loans being referred to collectively as the "Revolving Loans"
and each of such loans being referred to individually as a "Revolving Loan"), in
an amount, as of any date, requested by the Borrowing Agent in accordance with
Section 2.6 hereof not exceeding the Revolving Loan Availability then in effect.

        2.3    Letter of Credit Facility.    

        Until the termination of this Agreement pursuant to Section 11 hereof,
the Agent shall issue letters of credit for the account of the Borrowers from
time to time ("Letters of Credit") under the Letter of Credit Facility;
provided, however, that the Letter of Credit Availability shall always be
greater than or equal to Zero and 00/100 ($0.00) Dollars. Each such Letter of
Credit shall be for an amount and a term selected by the Borrowers pursuant to
Section 2.6(b) hereof.

        2.4    No Deficiency.    

        If, as of any date, a Deficiency occurs, the Borrowers shall within
three (3) Business Days thereafter, without demand or notice, reduce the then
outstanding balance of the Loans so that such Deficiency shall no longer exist.
During such three (3) Business Day period, the Banks shall not be obligated to
make any Revolving Loan or issue any Letter of Credit.

        2.5    Disbursement of Loans.    

        All disbursements of proceeds of the Loans requested by the Borrowers
pursuant to Section 2.6 shall be effectuated by the Agent crediting the
Borrowers' Account No. 199486275 with the Agent, which shall be in the Borrowing
Agent's name and shall be structured and utilized as a non-controlled
disbursement account; provided, however, during the continuance of an Event of
Default, the Agent may at any time elect not to credit proceeds of the Loans to
the aforedescribed non-controlled disbursement accounts, but instead may
establish a similar controlled disbursement account for the Borrowers with the
Agent and disburse proceeds of the Loans by crediting such controlled
disbursement account of the Borrowers with the Agent.

        2.6    Procedure for Advancing Revolving Loans and Issuing Letters of
Credit; Interest Rate Selection Mechanics.    

        (a)  Subject to the terms and conditions set forth in this Agreement and
the other Loan Documents, and provided that the Borrowers have satisfied all
applicable conditions specified in this Agreement, and the Agent has received,
reviewed and approved the most recent Borrowing Base

17

--------------------------------------------------------------------------------


Certificate due pursuant to Section 8.3(b) of this Agreement, properly
completed, setting forth the Borrowing Base calculations for the Borrowers,
together with the appropriate back-up documentation and evidence, the Agent
will, prior to the termination of this Agreement pursuant to Section 11 hereof,
upon written request of an Authorized Representative, advance Revolving Loans to
the Borrowers' account described in Section 2.5 hereof, and such Loans shall be
Prime Rate Loans or Libor Rate Loans as selected by the Borrowers pursuant to
this Section 2.6; provided, however, that if the controlled disbursement account
for the Borrowers referred to in Section 2.5 is in place, the Borrowers shall be
deemed to have requested a Revolving Loan which shall be a Prime Rate Loan each
time a check drawn on such account by the Borrowers is presented to the Agent
for payment thereof. In addition, subject to the terms and conditions set forth
below, the Borrowers shall have the opportunity to (i) convert Prime Rate Loans
into Libor Rate Loans, (ii) convert Libor Rate Loans into Prime Rate Loans or
(iii) renew Libor Rate Loans as Libor Rate Loans for additional Interest
Periods.

        (i)    Each Revolving Loan that is made as, renewed as or converted
(from a Prime Rate Loan) into a Libor Rate Loan shall be made, renewed or
converted on such Business Day, in such amount (greater than or equal to Five
Hundred Thousand and 00/100 Dollars ($500,000.00); provided, however, that any
amount in excess of Five Hundred Thousand and 00/100 Dollars ($500,000.00) may
only be in increments of One Hundred Thousand and 00/100 Dollars ($100,000.00)),
and with such an Interest Period as an Authorized Representative shall request
by written notice or telephonic or telefacsimile notice received by the Agent no
later than 11:00 a.m. (Cincinnati, Ohio time) on the third (3rd) Business Day
prior to the requested date of disbursement of, renewal of or conversion into
the requested Libor Rate Loan. Subject to the terms and conditions of this
Agreement, on each borrowing date, the Agent shall make the proceeds of the
Libor Rate Loan available to the Borrowers at the Agent's Office in immediately
available funds, no later than 2:00 p.m. (Cincinnati, Ohio time). In addition,
in the event that the Borrowers desire to renew a Libor Rate Loan for an
additional Interest Period, an Authorized Representative shall provide the Agent
with written notice or telephonic or telefacsimile notice thereof on or prior to
the third (3rd) Business Day prior to the expiration of the applicable Interest
Period. In the event that an Authorized Representative fails to provide the
Agent with the required written notice on or prior to the third (3rd) Business
Day prior to the expiration of the applicable Interest Period for a Libor Rate
Loan, the Borrowers shall be deemed to have given written notice that such Loan
shall be converted to a Prime Rate Loan on the last day of the applicable
Interest Period. Notwithstanding anything contained herein to the contrary,
there shall not, at any time, be more than six (6) Revolving Loans that are
Libor Rate Loans outstanding at any time. Each notice of any Libor Rate Loan
shall be irrevocable and binding on the Borrowers and the Borrowers shall
indemnify the Agent and the Banks against any loss or expense incurred by the
Agent and the Banks as a result of any failure by the Borrowers to consummate
such transaction calculated as set forth in Section 3.2(c) hereof. Any
telephonic notice shall be promptly followed by telefacsimile transmission of
the notice or other written notice.

        (ii)  Each Revolving Loan that is made as or converted (from a Libor
Rate Loan) into a Prime Rate Loan shall be made or converted on such Business
Day and in such amount as an Authorized Representative shall request by written
notice or telephonic or telefacsimile notice received by the Agent no later than
11:00 a.m. (Cincinnati, Ohio time) on the date of requested disbursement of or
conversion into the requested Prime Rate Loan. Subject to the terms and
conditions of this Agreement, on each borrowing date, the Agent shall make the
proceeds of the Prime Rate Loan available to the Borrowers at the Agent's Office
in immediately available funds not later than 2:00 p.m. (Cincinnati, Ohio time).
Unless an Authorized Representative shall provide the Agent with the required
notice to convert a Prime Rate Loan into a Libor Rate Loan on or prior to the
third (3rd) Business Day prior to the requested date of conversion, such Prime
Rate Loan shall automatically continue as a Prime Rate Loan. Any telephonic
notice shall be promptly followed by telefacsimile transmission of the notice or
other written notice.

18

--------------------------------------------------------------------------------




        (iii)  Each Bank hereby authorizes the Agent to make all Loans that are
requested by the Borrowers on the proposed date of disbursement as described
above. Upon receipt of a request to make, renew or convert a Revolving Loan
hereunder, the Agent shall promptly advise each of the Banks of the proposed
date of disbursement, renewal or conversion, the amount and type of each such
Revolving Loan, the applicable Interest Period and the Bank's Commitment amount
thereof. Each Bank shall remit its Commitment Percentage of the principal amount
of each Revolving Loan to the Agent at the Office of the Agent in immediately
available funds no later than 2:00 p.m. (Cincinnati, Ohio time) on the
applicable date of disbursement. If the amount of such Bank's Commitment
Percentage is not made available to the Agent by such Bank on the applicable
borrowing date, the Agent shall not be required to fund such Bank's Commitment
Percentage of the Revolving Loans on the applicable borrowing date; provided,
however, the Agent may elect in its sole discretion to fund such Bank's
Commitment Percentage on the applicable borrowing date, and such Bank shall be
subject to the repayment obligations set forth below.

        (iv)  The Agent may assume that each Bank has made or will make the
proceeds of a Loan available to the Agent unless the Agent shall have been
notified by such Bank on or before the later of (a) the close of business on the
Business Day preceding the applicable borrowing date with respect to the Loan,
or (b) one (1) hour before the time on which the Agent actually funds the
proceeds of such Loan to the Borrowers (whether using its own funds pursuant to
this subsection or using proceeds deposited with the Agent by the Banks and
whether such funding occurs before or after the time on which the Banks are
required to deposit the proceeds of such Loan with the Agent). The Agent may, in
reliance upon such assumption (but shall not be required to), make available to
the Borrowers a corresponding amount. If such corresponding amount is not in
fact made available to the Agent by such Bank, the Agent shall be entitled to
recover such amount on demand from such Bank (or, if such Bank fails to pay such
amount, forthwith upon such demand from the Borrowers) together with interest
thereon, in respect of each day during the period commencing on the date such
amount was made available to the Borrowers and ending on the date the Agent
recovers such amount, at a rate per annum equal to (y) the Federal Funds Rate
during the first three (3) days after such interest shall begin to accrue and
(z) the Applicable Rate in respect of such Loan after the end of such three
(3) day period.

        (b)  Each request for a Letter of Credit shall be delivered to the Agent
by an Authorized Representative no later than 11:00 a.m. (Cincinnati, Ohio time)
on or prior to the third (3rd) Business Day, or such shorter period as may be
agreed to by the Agent, prior to the proposed date of issuance. Each such
request shall be in a form acceptable to the Agent and shall specify the Letter
of Credit Face Amount thereof, the account party, the beneficiary, the intended
date of issuance, the expiry date thereof, and the nature of the transaction to
be supported thereby. All such Letters of Credit shall be issued by the Agent in
accordance with its then current practice relating to the issuance of Letters of
Credit including, but not limited to, the execution and delivery to the Agent of
the customary applications and agreements required by the Agent and the payment
by the Borrowers of all applicable fees required by Section 3.6 hereof. Letters
of Credit shall only be issued by the Agent for the account of the Borrowers for
such terms that expire not less than five (5) days prior to the date of
termination set forth in Section 11 hereof. Immediately upon the issuance of
each Letter of Credit, each Bank shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Agent a participation in such
Letter of Credit and each drawing thereunder in an amount equal to such Bank's
Pro Rata Share of the Letter of Credit Face Amount of such Letter of Credit. The
Agent shall promptly provide to each Bank notice of each such request for a
Letter of Credit by the Borrowers.

        2.7    Drawing Under Letters of Credit to Constitute Revolving
Loans.    

        Upon each drawing under a Letter of Credit, the Borrowers shall
immediately reimburse the Agent for such drawing under a Letter of Credit. If
(i) the Borrowers shall not have promptly reimbursed the Agent for such drawing
under such Letter of Credit, (ii) the Agent must for any reason

19

--------------------------------------------------------------------------------


return or disgorge such reimbursement, or (iii) the Borrowers are required to
make a payment under Section 13.3 hereof and fail to make such payment, then the
amount of each unreimbursed drawing under such Letter of Credit and payment
required to be made under Section 13.3 shall automatically be converted into a
Revolving Loan that is a Prime Rate Loan made on the date of such drawing for
all purposes of this Agreement. The Borrowers' obligation to reimburse the Agent
with respect to each drawing under a Letter of Credit shall be absolute and
unconditional.

        2.8    No Limitation on Liens.    

        The limits on outstanding advances against the Borrowing Base set forth
in Section 2.2 hereof are not intended and shall not be deemed to limit in any
way the Banks' security interest in or Lien on the General Intangibles,
Receivables, Inventory, Equipment, or any other Loan Collateral for the
Obligations.

        2.9    Advance Rates and Sublimits.    

        (a)    Changes.    The Borrowers acknowledge that the Banks, from time
to time, may do any one or more of the following in their sole but reasonable
discretion; (i) decrease the dollar limits on outstanding advances against the
Borrowing Base or applicable to any one or more Inventory or Receivable advance
sublimits or (ii) decrease the Inventory Advance Rate if one or more of the
following events occur or conditions exist: (x) an Event of Default has occurred
and is continuing; (y) with regard to the Eligible Receivables Percentage,
(1) the dilution percentage with respect to the Borrowers' Eligible Receivables
(i.e., reductions in the amount of accounts receivable because of returns,
discounts, price adjustments, credit memoranda, credits, contras and other
similar offsets) increases by an amount which the Agent and the Banks have
determined is material above that which existed as of the Closing Date, (2) the
percentage of accounts receivable which are ninety (90) days or more past the
date of the original invoices applicable thereto increases, in comparison to the
percentage of accounts receivable which are within ninety (90) days from the
date of the original invoices applicable thereto, by an amount which the Agent
and the Banks determine is material, or (3) any material change occurs,
determined by the Agent and the Banks in their sole but reasonable discretion,
from the Closing Date in respect of the credit rating or credit quality of
Borrowers' account debtors; or (z) with respect to the Inventory Advance Rate,
there occurs a material change, as determined by the Banks in their sole
discretion exercised in good faith, in the type, quantity, or quality of
Borrowers' Eligible Inventory as the same is constituted on the Closing Date.

        (b)    Notice.    If, at any time, the Banks decrease any of the dollar
limits on outstanding advances against the Borrowing Base or applicable to any
one or more inventory advance sublimits or decrease the Eligible Receivables
Percentage or the Inventory Advance Rate from that which, in any case, is
expressly stated in the definitions thereof (i.e., exclusive of those changes
which result from the effect of applying applicable eligibility criteria and
reserves) ("Stated Advance Rate Change"), (x) the Agent will give the Borrowing
Agent five (5) Business Days advance written notice of such Stated Advance Rate
Change, unless an Event of Default then exists, in which case the Agent will
give the Borrowers contemporaneous oral or written notice of such Stated Advance
Rate Change and (z) so long as no Event of Default or Potential Default has
occurred and is continuing, the Borrowers may prepay the Loans in full without
payment of the termination fee under Section 11.3 hereof provided that such
prepayment in full is tendered to the Agent within one hundred fifty (150) days
following the date Agent gives notice of the Stated Advance Rate Change pursuant
to this Section 2.9(b).

        2.10    Booking of Libor Rate Loans.    

        Each Bank may make, carry or transfer Libor Rate Loans at, to or for the
account of, any of its branch offices or the office of an Affiliate of such
Bank.

20

--------------------------------------------------------------------------------


        2.11    Assumptions Concerning Funding of Libor Rate Loans.    

        Calculation of all amounts payable to each Bank under Section 3.2(c)
shall be made as though each Bank had actually funded its relevant Libor Rate
Loan through the purchase of a Libor deposit bearing interest at the Libor Rate
in an amount equal to the amount of that Libor Rate Loan and having maturity
comparable to the relevant Interest Period and through the transfer of such
Libor deposit from an offshore office to a domestic office in the United States
of America; provided, however, that each Bank may fund each of its Libor Rate
Loans in any manner it sees fit and the foregoing assumption shall be utilized
only for the calculation of amounts payable under Section 3.2(c).

        2.12    General Conditions.    

        In addition to any other provisions contained in this Agreement, the
making of any advances of credit or the issuance of any Letters of Credit under
this Agreement after the acceptance of this Agreement by the Banks will be
subject to the continued existence or fulfillment to the satisfaction of the
Banks of each of the following conditions throughout the term of this Agreement:
(i) no Event of Default has occurred and is continuing; (ii) no Law prohibits,
and no order, judgment or decree of any arbitrator or Official Body enjoins or
restrains the Agent, from making the requested Loan; (iii) the Borrowers'
representations and warranties contained in this Agreement are complete and
correct in all material respects as of the date of this Agreement and shall be
true and correct in all material respects as of each day thereafter on which
they are made (except to the extent such representations and warranties
expressly refer to an earlier date, in which case they shall be true and correct
in all material respects as of such earlier date).

        2.13    Closing Date Availability.    

        On the Closing Date, (i) the Revolving Loan Availability after giving
effect to the Revolving Loan to be made on the Closing Date shall be greater
than or equal to Six Million Five Hundred Thousand and 00/100 Dollars
($6,500,000.00) or (ii) the Borrowers shall have a cash balance in the account
with the Agent identified in Section 2.5 hereof of not less than Six Million
Five Hundred Thousand and 00/100 Dollars ($6,500,000.00).

        2.14    Reduction in Total Facility.    

        In the event that the Eligible Cash Receipts Percentage is less than the
Required Eligible Cash Receipts Percentage Amount for three (3) consecutive
reporting periods set forth in Sections 8.3(b)(i)(x) and 8.3(b)(i)(y), the Total
Facility will automatically reduce as follows:

Eligible Cash Receipts Percentage


--------------------------------------------------------------------------------

  Total Facility

--------------------------------------------------------------------------------

³ $16,000,000.00 but < $20,000,000.00   $ 15,000,000.00 < $16,000,000.00   $
10,000,000.00

The Borrowers shall reduce the then outstanding balance of the Loans so that any
Deficiency resulting from such reduction no longer exists in accordance with
Section 2.4 hereof.

3.    INTEREST CHARGES; MINIMUM LOAN CHARGE; FEES.

        3.1    Interest on Loans.

        Subject to the terms and conditions of this Agreement, the aggregate
outstanding principal balance of the Loans shall be, at the option of the
Borrowers, as selected pursuant to Section 2.6 hereof, (x) Prime Rate Loans
which shall bear interest for each day at the rates set forth below or (y) Libor
Rate Loans which shall bear interest during each applicable Interest Period at
the rates set forth below:

        (a)  Subject to the terms and conditions of this Agreement, on the
Closing Date and through the day immediately preceding the first Incentive
Pricing Effective Date, (i) Revolving Loans that are Prime Rate Loans shall bear
interest for each day at a rate per annum equal to the Prime Rate plus

21

--------------------------------------------------------------------------------


the Applicable Prime Margin corresponding to Tier II as set forth below and,
(ii) Revolving Loans that are Libor Rate Loans shall bear interest for each day
during each applicable Interest Period at a rate per annum equal to the Libor
Rate plus the Applicable Libor Margin corresponding to Tier II as set forth
below.

        (b)  Subject to the terms and conditions of this Agreement, during each
fiscal year in accordance with Section 8.6 hereof, the Borrowing Agent shall
submit to the Agent and the Banks annual financial statements of Blue Dot and
its Subsidiaries (the fiscal year in which such financial statements are
required to be received by the Agent and the Banks is the "Reporting Year") as
of the last day of the fiscal year immediately preceding such Reporting Year
(with respect to any Reporting Year, the fiscal year immediately preceding such
Reporting Year is the "Measurement Year"). Upon the Agent's and the Banks'
receipt of such year-end financial statements in accordance with Section 8.6,
the Borrowers' EBITDA shall be calculated as of the last day of the Measurement
Year ending December 31, 2002 and as of the last day of each Measurement Year
thereafter. From the first day of the first full calendar month following the
Agent's and the Banks' receipt of such year-end financial statements (the
"Incentive Pricing Effective Date") until the next Incentive Pricing Effective
Date, (i) Prime Rate Loans shall bear interest for each day at a rate per annum
equal to the Prime Rate plus the applicable margin determined by reference to
the Borrowers' EBITDA as set forth below (the "Applicable Prime Margin") and
(ii) Libor Rate Loans shall bear interest during each Applicable Interest Period
at a rate per annum equal to the Libor Rate plus the applicable margin
determined by reference to the Borrowers' EBITDA as set forth below (the
"Applicable Libor Margin"):

Tier


--------------------------------------------------------------------------------

  EBITDA


--------------------------------------------------------------------------------

  Applicable
Libor Margin

--------------------------------------------------------------------------------

  Applicable
Prime Margin

--------------------------------------------------------------------------------

  Applicable
L/C Fee
Percentage

--------------------------------------------------------------------------------

I   < 8,000,000   3.50%   1.00%   3.50% II   ³ 8,000,000 < 15,000,000   3.25%  
0.75%   3.25% III   ³ 15,000,000 < 20,000,000   3.00%   0.50%   3.00% IV   ³
20,000,000   2.75%   0.25%   2.75%

22

--------------------------------------------------------------------------------

        (c)  Subject to the terms and conditions of this Agreement, in the event
that the Borrowers fail to timely deliver the financial statements required by
Section 8.6 hereof, the Applicable Margin shall be the amount corresponding to
Tier I from the last date permitted for the delivery of such financial
statements by Section 8.6 hereof until the date upon which the Borrowers deliver
such financial statements.

        (d)  After the occurrence and during the continuation of an Event of
Default, (i) the per annum rate of interest applicable at all times to the Loans
shall be the Applicable Rate plus an additional three percent (3.00%) per annum,
(ii) each Libor Rate Loan shall automatically convert into a Prime Rate Loan at
the end of the applicable Interest Period, and (iii) no Loans may be made as,
renewed as or converted into a Libor Rate Loan.

        3.2    Increased Costs; Capital Adequacy; Illegality;
Impracticability.    

        (a)    Increased Costs; Capital Adequacy.    If, (i) there occurs any
change in Law (or any interpretations thereof) of an Official Body or any new
Laws are promulgated, enacted, issued or made or any request, requirement or
directive (whether having the force of law) from any central bank or other
Official Body is imposed or made effective and (including a requirement which
effects the manner in which any Bank allocates capital resources to any of its
credit facilities, including the credit facility hereunder), (ii) as a result of
such change, enactment or issuance, any Bank, in its reasonable discretion
determines that (a) the rate of return on such Bank's capital as a result of its
credit facilities hereunder is reduced to a level below that which such Bank
could have received but for such circumstances (taking into consideration such
Bank's policies with respect to capital adequacy and capital maintenance) by an
amount deemed by such Bank to be material or (b) such Bank is subjected to any
tax of any kind whatsoever with respect to this Agreement or any Loan or other
credit advanced under this Agreement on the basis of taxation of payments to
such Bank of principal, fees, interest or other amounts payable under this
Agreement is changed (except a tax on the overall net income of a Bank), in each
case for which an adjustment is not otherwise provided for hereunder or
otherwise made through changes in the Prime Rate then, and in each such case,
the Agent may charge the Borrowers an additional fee which will compensate such
Bank for such reduction in the rate of return caused by such requirements or for
such tax ("Additional Fee") so long as Additional Fees (with respect to capital
adequacy, capital maintenance, and such taxes) are being charged by the Agent to
its other similarly situated borrowers.

        (b)    Illegality; Impracticability.    Notwithstanding any other
provision contained in this Agreement, if:

        (i)    it is unlawful, or any central bank or other Official Body shall
determine that it is unlawful, for the Agent or any Bank to perform its
obligations hereunder to make, renew, or convert Libor Rate Loans hereunder; or

        (ii)  on any date on which a Libor Rate would otherwise be set, any Bank
shall have in good faith determined (which determination shall be conclusive
absent manifest error) that (a) adequate and reasonable means do not exist for
ascertaining a Libor Rate, (b) a contingency has occurred which materially and
adversely affects the interbank eurodollar market, or (c) the effective cost to
such Bank of funding a proposed Libor Rate Loan exceeds the Libor Rate then
(y) upon notice thereof to the Borrowing Agent in reasonable detail by the Agent
or any Bank to the Borrowing Agent, the obligation of the Banks to make or renew
a Libor Rate Loan or to convert any type of Loan into a Libor Rate Loan shall be
suspended while such condition continues to be in effect and the Banks shall
thereafter be obligated to make Prime Rate Loans whenever any written notice
requests a Libor Rate Loan and (z) upon demand therefor by the Agent to the
Borrowing Agent, the Borrowers shall to the extent necessary either
(i) forthwith prepay in full all Libor Rate Loans then outstanding, together
with accrued interest thereon or (ii) request that the Banks, upon five
(5) Business Days' notice, convert all Libor Rate Loans then outstanding into
Prime Rate Loans. If

23

--------------------------------------------------------------------------------




any such prepayment or conversion of any Libor Rate Loans occur on a day other
than the last day of the applicable Interest Period for such Loan, the Borrowers
shall also pay to the Agent for the ratable benefit of the Banks such additional
amounts as set forth in Section 3.2(c). The Agent shall promptly notify the
Borrowing Agent when any such condition set forth in clauses (a), (b) or
(c) ceases to exist; or

        (c)    Breakage Losses.    If the Borrowers shall prepay any Libor Rate
Loan on a day other than the last day of the applicable Interest Period for such
Loan (whether such prepayment is permitted by (i) this Section 3.2, (ii) as a
result of the failure by the Borrowers to consummate a transaction after
providing notice as set forth in Section 2.6, (iii) otherwise permitted by the
Banks or (iv) otherwise permitted or required under the terms of this
Agreement), the Borrowers shall within five (5) Business Days after demand to
the Borrowing Agent pay to the Agent for the ratable benefit of the Banks such
additional amounts as are sufficient to indemnify the Banks against any loss,
cost or expense incurred by the Banks as a result of such prepayment including,
without limitation, any loss (including loss of anticipated profits), costs or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by the Banks to fund such Loan, and a certificate as to the
amount of any such loss, cost or expense submitted by the Agent or any Bank to
the Borrowing Agent in good faith shall be presumptively correct absent
demonstrate error.

        3.3    Closing Fee.    

        The Borrowers shall pay to the Agent for the ratable benefit of the
Banks a closing fee of One Hundred Fifty Thousand and 00/100 Dollars
($150,000.00) on or prior to September     , 2002, which shall have been fully
earned and shall not be subject to reduction or refund for any reason
whatsoever.

        3.4    Loan Administration Fee.    

        The Borrowers shall pay to the Agent for its own account, in advance, a
loan administration fee of One Thousand Five Hundred and 00/100 Dollars
($1,500.00) per month, for the period from the Closing Date until the date this
Agreement is terminated pursuant to Section 11 hereof, payable quarterly
commencing on September     , 2002 and continuing on the first Business Day of
each fiscal quarter of the Borrowers thereafter.

        3.5    Unused Facility Fee.    

        The Borrowers shall pay to the Agent for the ratable benefit of the
Banks, for the period from and including September    , 2002 and continuing
until the termination of this Agreement pursuant to Section 11 hereof, an unused
facility fee computed at the rate of one-half of one percent (0.50%) per annum
on the Unused Revolving Loan Facility Amount, payable for each quarter (or, in
the case of the first such payment, a portion of the calendar quarter since
September    , 2002) by the Borrowers quarterly in arrears on the first (1st)
Business Day of the following calendar quarter, commencing with the first such
date following the Closing Date and on the date this Agreement shall have been
terminated pursuant to Section 11 hereof.

        3.6    Letter of Credit Fees.    

        The Borrowers shall pay to the Agent for its own account (a) the Agent's
standard issuance fee and any out-of-pocket expenses and costs incurred by the
Agent for the issuance of any Letter of Credit issued hereunder, such fees to be
paid on the day of issuance of such Letter of Credit and (b) the Agent's
standard amendment fees for any Letter of Credit issued hereunder, such fees to
be paid on the date of the amendment of such Letter of Credit, and (c) any
out-of-pocket expenses and costs incurred by the Agent for the issuance of any
Letter of Credit issued hereunder, such costs and expenses to be paid promptly
following demand to the Borrowing Agent. The Borrowers shall also pay to the
Agent for the ratable benefit of the Banks a fee (the "Letter of Credit
Commission"), calculated daily and equal to the amount of the Letters of Credit
Outstanding on each day multiplied by the

24

--------------------------------------------------------------------------------


applicable percentage for such day determined by reference to the Borrowers'
EBITDA as set forth in Section 3.1 hereof (the "Applicable L/C Fee Percentage").
Such Letter of Credit Commission shall be paid monthly in arrears beginning on
October 1, 2002 and continuing on the first (1st) day of each month thereafter
and on the date that this Agreement is terminated pursuant to Section 11.
Notwithstanding the foregoing, after the occurrence and during the continuance
of an Event of Default, the Letter of Credit Commission shall be increased by
three percent (3.00%) per annum.

        3.7    Interest Rate Protection.    

        The Borrowers may, at the Borrowers' cost, obtain and maintain interest
rate protection to protect against future increases in the Prime Rate or the
Libor Rate.

        3.8    Calculation of Certain Charges.    

        Accrued interest charges shall be computed on the basis of a year of
three hundred sixty (360) days and applied to actual days elapsed. Accrued
interest charges for Loans that are Prime Rate Loans shall be payable monthly to
the Agent for the ratable benefit of the Banks beginning on October 1, 2002 and
on the first Business Day of each month thereafter. Accrued interest charges for
Loans that are Libor Rate Loans shall be payable on the earlier of (i) the last
day of the applicable Interest Period for such Loan or (ii) for such Loans with
an applicable Interest Period exceeding three (3) Months, on each and every
three (3) Month anniversary of each such Loan. All such interest charges and
other fees hereunder shall be paid in arrears, except that the fees set forth in
Section 3.3 shall be paid in accordance with such section.

        3.9    Charging Loan Account.    

        The Borrowers promise to pay and to perform, observe and comply with all
of the Obligations. All payments to be made by the Borrowers on account of the
Obligations will be made by the Borrowers without setoff, deduction, offset,
recoupment or counterclaim of any nature whatsoever, in immediately available
funds. The Borrowers hereby authorize the Agent, at the Majority Banks' option,
to charge any account or charge or increase the Revolving Loan balance for the
payment or repayment of any interest or principal of the Loans or any fees,
charges or other amounts due to the Banks hereunder.

        3.10    Maximum Rate.    

        If at any time the Applicable Rate together with all fees and charges as
provided for herein or in any other Loan Document (collectively, the "Charges"),
which are treated as interest under applicable Law exceed the maximum lawful
rate (the "Maximum Rate") allowed under applicable Law, the rate of interest
payable hereunder, together with all Charges, shall be limited to the Maximum
Rate; provided, however, that any subsequent reduction in the Prime Rate shall
not reduce the Applicable Rate below the Maximum Rate until the total amount of
interest earned hereunder, together with all Charges, equals the total amount of
interest which would have accrued at the Applicable Rate if the Applicable Rate
had at all times been in effect. If any payment hereunder, for any reason,
results in the Borrowers having paid interest in excess of that permitted by
applicable Law, then all excess amounts theretofore collected by the Agent shall
be credited on the principal balance owing hereunder (or, if all sums owing
hereunder have been paid in full, refunded to the Borrowers), and the amounts
thereafter collectible hereunder shall immediately be deemed reduced, without
the necessity of the execution of any new document, so as to comply with
applicable Law and permit the recovery of the fullest amount otherwise called
for hereunder.

4.    MONTHLY ACCOUNTINGS.    

        The Agent will provide the Borrowing Agent monthly with a statement of
advances, charges and payments made pursuant to this Agreement and such account
rendered by the Agent shall be presumptive evidence of the amount of the
Obligations owing and unpaid by the Borrowers and shall be deemed binding on the
Borrowers unless such statement contains demonstrable errors.

25

--------------------------------------------------------------------------------


5.    SECURITY.    

        The Obligations shall be secured by the documents and collateral
described in this Section 5 and the documents described in the Exhibits and
Schedules to this Agreement, each of which is incorporated herein by reference.
The following documents shall be in form and substance reasonably satisfactory
to the Agent, the Banks and their counsel on the Closing Date, and the Loan
Collateral and other assets and property covered thereby shall secure the
Obligations in such order as may be determined by the Banks in their sole but
reasonable discretion.

        5.1    Security Agreement.    

        The Obligations shall be secured by (i) a security interest in all of
the Collateral of the Borrowers pursuant to a Security Agreement, by and between
the Borrowers and the Agent, in substantially the form of Exhibit B attached
hereto and incorporated herein by reference (as may be amended, modified or
supplemented from time to time, the "Security Agreement"), and (ii) accompanying
financing statements in form and substance suitable for filing under the
applicable state version of the UCC.

        5.2    Waivers.    

        In the event that (i) the Eligible Cash Receipts Percentage is greater
than or equal to the Required Eligible Cash Receipts Percentage Amount but less
than one hundred twenty percent (120%) of the Total Facility and the Borrowers
desire to eliminate or reduce the Collateral Reserve Amount or (ii) the Eligible
Cash Receipts Percentage is less than the Required Eligible Cash Receipts
Percentage Amount or Twelve Million and 00/100 Dollars ($12,000,000.00) (the
"Waiver Requirement Period"), the Borrowing Agent shall use its reasonable best
efforts to deliver to the Agent (x) with respect to all real property leased by
a Borrower, a fully executed Landlord's Waiver substantially in the form of
Exhibit C attached hereto and incorporated herein by reference or (y) with
respect to all inventory of the Borrowers located with a third party, a
Warehouseman's Waiver or similar appropriate waiver substantially in the form of
Exhibit D attached hereto and incorporated herein by reference, as the case may
be (as each may be amended, modified or supplemented from time to time,
individually or collectively as the context may require, the "Waiver" or the
"Waivers"); provided, however, that failure to deliver any Waiver shall not
constitute an Event of Default or Potential Default (so long as the Borrowing
Agent used its reasonable best efforts to deliver such Waiver) and in the event
that the Borrowing Agent delivers to the Agent certain, but not all Waivers, the
Collateral Reserve Amount shall remain in effect but shall automatically reduce
by the product of three (3) times the monthly rent with respect to such lease or
warehouse arrangement for each such Waiver received by the Agent.

        5.3    Subordination Agreement.    

        The Borrowers shall cause NorthWestern to execute and deliver
concurrently herewith a Subordination Agreement in substantially the form of
Exhibit E attached and incorporated herein by reference (as may be amended,
modified or supplemented from time to time, the "Subordination Agreement").

6.    DELIVERIES PRIOR TO DISBURSEMENT; FURTHER ASSURANCES.    

        Prior to the initial disbursement of proceeds of the Loans, the
Borrowers shall have delivered to the Agent all of the documents, instruments
and other information and shall have satisfied in all material respects all
other conditions described in Exhibit F attached hereto and incorporated herein
by reference. The Borrowers agree to execute and deliver or cause to be executed
and delivered any and all further documents and instruments and to take any and
all further actions as may be reasonably determined by the Agent or any Bank to
be necessary or appropriate to consummate the transactions contemplated herein
or in the other Loan Documents.

7.    RECEIVABLES; INVENTORY; COLLECTION OF RECEIVABLES; DISPUTED RECEIVABLES;
PROCEEDS OF INVENTORY.    

26

--------------------------------------------------------------------------------


        7.1    Representations and Warranties Regarding Receivables.    

        To the extent that the Borrowers are required to submit an Actual
Borrowing Base Certificate pursuant to Section 8.3(b)(iii) hereof, the Borrowers
agree, represent and warrant that: (a) each Eligible Receivable and each invoice
representing any such Eligible Receivable (other than proceeds of letters of
credit, insurance proceeds, contract rights, chattel paper, instruments and
documents not arising directly out of a sale or lease of goods or services) will
cover a bona fide sale or lease and delivery of merchandise usually dealt in by
the Borrowers, or the rendition by the Borrowers of services to customers in the
ordinary course of business, and will be for a liquidated amount maturing as
stated in the schedule thereof, and the Banks' security interest therein, will
not be subject to any offset, deduction, counterclaim, lien or other condition
except as set forth on the Borrowing Base Certificate or as otherwise permitted
under this Agreement; (b) none of the Borrowers' invoices relating to Eligible
Receivables shall be backdated, postdated or redated and no Borrower shall make
sales on extended dating or credit terms for Eligible Receivables beyond that
customary in such Borrower's industry; and (c) the Borrowing Agent shall notify
the Agent promptly upon, but in no event later than three (3) Business Days
after, any Borrower's learning thereof, in the event any Eligible Receivable
becomes ineligible for any reason other than the aging of such receivable and of
the reasons for such ineligibility. Notwithstanding anything to the contrary set
forth in this Agreement, if any representation, warranty or agreement set forth
in this Section 7.1 is breached with respect to one (1) or more Eligible
Receivables in the aggregate amount due thereunder at any time for all such
Eligible Receivables of less than One Hundred Thousand and 00/100 Dollars
($100,000.00), such breach or breaches shall not constitute an Event of Default
under Section 12 hereof, unless a Deficiency shall thereupon occur or exist.

        7.2    Disputes and Claims Regarding Receivables.    

        The Borrowing Agent shall notify the Agent promptly of all material
returns and recoveries and, on the request of the Agent after the occurrence and
during the continuance of an Event of Default, deliver the merchandise returned
or recovered to the Agent at a location or locations selected by the Banks in
their reasonable discretion. The Borrowing Agent shall also notify the Agent
promptly of all disputes and claims with or against a Borrower in excess of One
Hundred Fifty Thousand and 00/100 Dollars ($150,000.00) with respect to any
individual account debtor and settle or adjust them at no expense to the Banks
but (a) no discount, credit or allowance outside the ordinary course of
business, (b) no adverse extension, compromise or settlement, and (c) no returns
of merchandise outside the ordinary course of business shall be granted, given,
made or accepted by the Borrowers without the Banks' prior written consent in
each case if a Deficiency would result therefrom.

        7.3    Locked Box.    

        Upon the Agent's reasonable request following the occurrence of an Event
of Default, the Borrowers shall rent a post office box at the U.S. Post Office
(the "Locked Box"). The Borrowers shall notify all of their customers and
account debtors to forward all remittances of every kind on Receivables due to
the Borrowers ("Remittances") to the Locked Box (such notices to be in such form
and substance as the Agent may reasonably require from time to time), and
promptly upon receipt thereof, the Borrowers shall deposit all other proceeds of
Receivables into the Locked Box (or into the Special Account as defined below).
The Agent shall have sole access to the Locked Box at all times and the
Borrowers shall take all action necessary to grant the Agent such sole access.
At no time shall the Borrowers remove any item from the Locked Box without the
Agent's prior written consent, and no Borrower shall notify any customer or
account debtor to pay any Remittance to any other place or address without the
prior written consent of the Agent or the Majority Banks. If the Borrowers
should neglect or refuse to notify any customer or account debtor to pay any
Remittance to any Locked Box, the Agent shall be entitled to make such
notification. The Borrowers hereby grant to the Agent an irrevocable power of
attorney, coupled with an interest, to take in the Borrowers' names, if a Locked

27

--------------------------------------------------------------------------------


Box is required pursuant to this Section 7.3, all action necessary (i) to grant
the Agent sole access to the Locked Box, (ii) to contact account debtors to pay
any Remittance to the Locked Box or for any other reason, and (iii) to endorse
each Remittance delivered to the Locked Box for deposit to the Special Account.

        7.4    Agreements Regarding Inventory.    

        If (a) an Event of Default has occurred and is continuing or (b) the
Eligible Cash Receipts Percentage is less than (i) the Required Eligible Cash
Receipts Percentage Amount or (ii) Twelve Million and 00/100 Dollars
($12,000,000.00), the Borrowers shall notify the Agent promptly of all returns
and recoveries of Inventory outside the ordinary course of business in excess of
Fifty Thousand and 00/100 Dollars ($50,000.00) with respect to any individual
customer. If (a) an Event of Default has occurred and is continuing or (b) the
Eligible Cash Receipts Percentage is less than (i) the Required Eligible Cash
Receipts Percentage Amount or (ii) Twelve Million and 00/100 Dollars
($12,000,000.00), the Borrowers will not, without the Agent's or the Majority
Banks' prior written consent (i) accept any returns of Inventory outside the
ordinary course of business in excess of One Hundred Fifty Thousand and 00/100
Dollars ($150,000.00) with respect to any individual customer, (ii) enter into
any agreement, practice, arrangement or transaction under which title to or
ownership of, any Inventory which is being sold by the Borrowers is, or purports
to be, transferred to, or held by, a Person other than the Borrowers before such
Inventory is delivered to such Person by the Borrowers or (iii) make a sale of
Inventory to any customer on a bill-and-hold, guaranteed sale, sale and return,
sale on approval, consignment or any other repurchase or return basis, excluding
(x) sales that may be subject to rights of rescission granted by federal or
state Law, (y) warranties or satisfaction guaranties and (z) other arrangements
if the aggregate cost of all Inventory subject to such arrangements would exceed
One Hundred Fifty Thousand and 00/100 Dollars ($150,000.00) at any time. The
Borrowers will not, without the Agent's or the Majority Banks' prior written
consent, store any Inventory with, or place any Inventory in the possession or
control of any bailee, processor, warehouseman, consignee, or any other Person
under any arrangement, practice or agreement (oral or written) unless (x) the
Eligible Cash Receipts Percentage equals or exceeds Twenty-Three Million and
00/100 Dollars ($23,000,000.00), (y) the Collateral Reserve Amount is in effect
or (z) the Borrowers shall have delivered Waivers in form and substance
satisfactory to the Agent or the Majority Banks in its or their sole but
reasonable discretion with respect to all such Inventory.

        7.5    Special Account.    

        Upon collection of Remittances and other proceeds of Receivables, other
Loan Collateral and any other security for the Obligations from the Locked Box,
if required pursuant to Section 7.3, the Agent shall, on the same day of such
collection if such Remittances and other proceeds are deposited into the Locked
Box at or prior to 12:00 noon (Cincinnati, Ohio time), or on the immediately
following day if such Remittances and other proceeds are deposited into the
Locked Box after 12:00 noon (Cincinnati, Ohio time), deposit the same in an
account with the Agent with respect to the Borrowers (the "Special Account").
Any Remittance or other proceeds of Receivables, other Loan Collateral or any
other security for the Obligations received by the Borrowers shall be deemed
held by the Borrowers in trust and as fiduciary for the Banks and, if a Locked
Box is required pursuant to Section 7.3, the Borrowers promptly shall deposit
the same, in its original form, into the Locked Box or the Special Account.
Pending such deposit, the Borrowers agree that they will not commingle any such
Remittance or other proceeds of Receivables, other Collateral or any other
security for the Obligations with any of the Borrowers' other funds or property,
but will hold it separate and apart therefrom in trust and as fiduciary for the
Banks until deposit is made into the Locked Box or the Special Account. The
Borrowers shall not have control over any deposits to the Locked Box and the
Special Account. The Agent shall have sole access to the Special Account, and
the Borrowers shall have no access thereto. The Banks shall have, and the
Borrowers hereby grant to the Agent for the benefit of the Banks, a security
interest in all funds held in the Locked Box and the Special Account as security
for the

28

--------------------------------------------------------------------------------


Obligations. The Special Account shall not be subject to any deduction, set-off,
banker's lien or any other right in favor of any Person other than the Banks.
Deposits to the Special Account may be applied against the principal and/or
interest of the Revolving Loans and/or other Obligations in such order and
method of application as may be elected by the Agent in its reasonable
discretion. Any funds in the Special Account which the Agent elects not to apply
to the Obligations as provided in the preceding sentence may, at the Banks'
option, be paid over by the Agent to the Borrowers. The Borrowers hereby agree
to indemnify and hold the Banks harmless from and against any loss or damage
with respect to any Remittance deposited in the Special Account which is
dishonored or returned for any reason other than as a result of the gross
negligence or willful misconduct of the Agent or the Banks. If any Remittance
deposited in the Special Account is dishonored or returned unpaid for any
reason, the Agent, in its discretion, may charge the amount of such dishonored
or returned Remittance directly against the Borrowers and/or any account
maintained by the Borrowers with the Agent and such amount shall be deemed part
of the Obligations hereunder. The Banks shall not be liable for any loss or
damage resulting from any error, omission, failure or negligence on the part of
the Agent or any Bank under this Agreement, other than loss or damage finally
determined by a court of competent jurisdiction to be the consequences of the
Agent or any Bank's gross negligence or willful misconduct. The Borrowers hereby
agree that they will not assert any claims or set-off rights against the Agent
or any Bank as a result of the Borrowers' maintaining the Special Account with
the Agent.

        7.6    Crediting of Remittances.    

        For the purpose of calculating interest, all Remittances and other
proceeds of Receivables, other Loan Collateral and other security for the
Obligations received by the Agent on or prior to 12:00 noon (Cincinnati, Ohio
time) on any Business Day shall be credited to the Borrowers (conditional upon
final collection) (i) two (2) Business Days after the Agent receives notice of
deposit of the same into the Special Account for Remittances and proceeds by
check, (ii) one (1) Business Day after the Agent receives notice of deposit of
the same into the Special Account for Remittances and proceeds through the ACH
system, and (iii) the same Business Day after the Agent receives notice of
deposit of the same into the Special Account for Remittances and proceeds in
immediately available funds. For the purpose of calculating interest, all
Remittances and other proceeds of Receivables, other Loan Collateral and other
security for the Obligations received by the Agent after 12:00 noon (Cincinnati,
Ohio time) on any Business Day shall be credited to the Borrowers (conditional
upon final collection) on the Business Day after the Business Day identified in
the first sentence of this Section 7.6. For the purpose of determining the
aggregate loan availability hereunder, all such Remittances shall be credited on
the Business Day on which the Agent receives notice of such deposit into the
Special Account.

        7.7    Cost of Collection.    

        All costs of collection of Receivables, including Attorneys' Fees,
out-of-pocket expenses, administrative and record-keeping costs, and all service
charges and costs related to the establishment and maintenance of the Locked Box
and the Special Account shall be the sole responsibility of the Borrowers,
whether the same are incurred by the Agent, any Bank or any Borrower, and the
Agent, in its discretion, may charge the same against the Borrowers and/or any
account maintained by a Borrower with any Bank and the same shall be deemed part
of the Obligations hereunder.

8.    EXAMINATION OF COLLATERAL; REPORTING.    

        8.1    Maintenance of Books and Records.    

        The Borrowers shall keep and maintain books of account, records and
files with respect to its business in all material respects in accordance with
Applicable GAAP consistently applied and shall accurately and completely record
all material transactions therein to the extent required by Applicable GAAP.

29

--------------------------------------------------------------------------------


        8.2    Access and Inspection.    

        Subject to Section 17.8(iv) hereof, the Agent and any Bank may at
reasonable times after providing the Borrowing Agent with reasonable advance
notice have access to and the right to examine and inspect all of the Borrowers'
real and personal property, and access to and the right to inspect, audit and
make extracts from all of the Borrowers' records, files and books of account,
and the Borrowers shall execute and deliver at the reasonable request of the
Agent or any Bank such instruments as may be reasonably necessary for the Agent
or any Bank to obtain such information concerning the business of the Borrowers
as the Agent or any Bank may reasonably require from any Person; provided,
however, during the continuance of an Event of Default, the Agent or any Bank
shall have access and the right to conduct such inspections at any times without
prior notice to the Borrowers. During the continuance of an Event of Default,
the Borrowers shall furnish the Agent and the Banks with such statements and
reports regarding the Borrowers' financial condition and the results of the
Borrowers' operations, in addition to those hereinafter required, and such other
information as the Agent or any Bank may reasonably request. The Borrowers shall
permit the Agent or any Bank to discuss the Borrowers' financial matters with
Blue Dot's officers and accountants (and hereby authorizes such officers and
accountants to discuss the Borrowers' financial matters with the Agent or any
Bank); provided, however, that if no Event of Default exists, the Borrowing
Agent shall be given reasonable prior notice of and the reasonable opportunity
to participate in any such discussions.

        8.3    Reporting Regarding Receivables and Inventory.    

        (a)  If (i) the Eligible Cash Receipts Percentage is less than the
Required Eligible Cash Receipts Percentage Amount or Twelve Million and 00/100
Dollars ($12,000,000.00), (ii) a Triggering Default has occurred and is
continuing or (iii) the Bank reasonably requests, the Borrowing Agent shall
provide to the Agent schedules in such form and substance and accompanied by
such copies of original source and background documents (including, without
limitation, sales, credit and remittance journals) as the Agent or the Majority
Banks may reasonably require describing all Receivables created or acquired.

        (b)  (i) (x) No later than the tenth (10th) day of each month, the
Borrowing Agent shall deliver to the Agent a report, certified by an authorized
officer of the Borrowing Agent, evidencing the Eligible Cash Receipts Percentage
with respect to the immediately preceding calendar month.

30

--------------------------------------------------------------------------------

                (y) No later than the twenty-fifth (25th) day of each calendar
month, the Borrowing Agent shall deliver to the Agent, a report, certified by an
authorized officer of the Borrowing Agent, evidencing the Eligible Cash Receipts
Percentage with respect to the period equal to the sixteenth (16th) day of the
immediately preceding calendar month through the fifteenth (15th) day of the
current calendar month.

                (ii) If the Eligible Cash Receipts Percentage equals or exceeds
the Required Eligible Cash Receipts Percentage Amount and no Triggering Default
has occurred and is continuing, the Borrowing Agent shall deliver to the Agent a
monthly borrowing base certificate (unless reasonably requested by the Agent to
provide more frequently) in the form of Exhibit G-1 attached hereto and
incorporated herein by reference (an "Effective Borrowing Base Certificate"),
which shall be signed by a duly authorized officer of the Borrowing Agent, on
behalf of the Borrowers, and shall report the gross value of the Borrowers'
Receivables and Inventory as of the end of such month (or shorter period, if
applicable) consistent with the information provided to the Agent pursuant to
Subsections (c), (e) and (f) of this Section 8.3.

                (iii) If the Eligible Cash Receipts Percentage is less than the
Required Eligible Cash Receipts Percentage Amount or Twelve Million and 00/100
Dollars ($12,000,000.00) or if a Triggering Default has occurred and is
continuing, the Borrowing Agent shall deliver to the Agent: (x) a monthly
borrowing base certificate (unless reasonably requested by the Agent to provide
more frequently) in the form of Exhibit G-2 attached hereto and incorporated
herein by reference (an "Actual Borrowing Base Certificate"), which shall be
signed by a duly authorized officer of the Borrowing Agent, on behalf of the
Borrowers, and shall report the value of the Borrowers' Eligible Receivables and
Eligible Inventory as of the end of such month (or shorter period, if
applicable) consistent with the information provided to the Agent pursuant to
Subsections (c), (e) and (f) of this Section 8.3, and (y) monthly reports of the
Borrowers' sales, credits to sales or credit memoranda applicable to sales,
collections and non-cash charges (from whatever source, including, without
limitation, sales and noncash journals or other credits to its Receivables for
the applicable period, and acceptable supporting documentation thereto which
shall be reconciled to the monthly aging of Receivables).

        (c)  Not later than thirty (30) days after the end of each calendar
month, or sooner if available, the Borrowing Agent shall deliver to the Agent a
summary of the Borrowers' monthly accounts receivable agings, detailed by
location, in form and substance reasonably satisfactory to the Agent; provided,
however, that if (i) the Eligible Cash Receipts Percentage is less than the
Required Eligible Cash Receipts Percentage Amount or Twelve Million and 00/100
Dollars ($12,000,000.00), (ii) a Triggering Default has occurred and is
continuing or (iii) the Agent reasonably requests, the Borrowing Agent shall
deliver to the Agent the Borrowers' (x) monthly agings, broken down by invoice
date, of accounts receivable, reconciled to the Borrowing Base Certificate for
the end of such month and the general ledger of the Borrowers, and setting forth
any changes in the reserves made for bad accounts or any extensions of the
maturity of, refinancing of, or other changes in the terms of any accounts,
together with such further information with respect thereto as the Agent or the
Majority Banks may reasonably require and (y) monthly agings of accounts payable
listed by invoice date reconciled to the Borrowers' general ledger, together
with such further information with respect thereto as the Agent or the Majority
Banks may reasonably require.

        (d)  Each Borrower shall conduct a physical count of its Inventory at
least once a year at each location (which may be done at different times during
the year for different locations) in a manner and in accordance with procedures
reasonably acceptable to the Borrowers' independent certified public
accountants, the Agent and the Majority Banks, and shall promptly extend, price
and summarize such physical counts and submit a report thereof to the Agent.

        (e)  Values shown on reports of Inventory shall be in all material
respects at the lower of cost or market value determined on a "first in, first
out" basis, consistently applied.

31

--------------------------------------------------------------------------------


        (f)    Not later than thirty (30) days after the end of each month, or
sooner if available, the Borrowing Agent shall deliver to the Agent a summary of
the Borrowers' Inventory in form and substance satisfactory to the Agent;
provided, however, that if (i) the Eligible Cash Receipts Percentage is less
than the Required Eligible Cash Receipts Percentage Amount or Twelve Million and
00/100 Dollars ($12,000,000.00), (ii) a Triggering Default has occurred and is
continuing or (iii) the Agent reasonably requests, the Borrowing Agent shall
deliver to the Agent the Borrowers' monthly Inventory report, reconciled to the
Borrowing Base Certificate for the end of such month and the Borrowers' general
ledger, broken down into such detail and with such categories as the Agent or
any Bank shall reasonably require (including, but not limited to, a report
indicating the type, location and amount of raw materials and finished goods)
and setting forth any changes in the reserves made for obsolete Inventory and
detailing any Inventory which is not Eligible Inventory, together with such
further information with respect thereto as the Agent or the Majority Banks may
reasonably require.

        8.4    Monthly Financial Statements; Other Reports.    

        (a)  Promptly when available and in any event not later than thirty
(30) days after the end of each calendar month, the Borrowing Agent shall
furnish to the Agent and the Banks Consolidated monthly internally prepared
statements of Blue Dot and its Subsidiaries showing their financial condition
and the results of their operations, a balance sheet and related statements of
income and changes in cash flow for the periods covered by such statements in
such detail as the Agent or the Majority Banks may from time to time reasonably
require, prepared in accordance with GAAP consistently applied, subject to year
end adjustments and the lack of footnotes and other exceptions relating to the
preparation of interim statements and containing all disclosures required to
present fairly in all material respects in accordance with Applicable GAAP the
Consolidated financial position and results of operations of Blue Dot and its
Subsidiaries; provided, however, that if (i) the Eligible Cash Receipts
Percentage is less than the Required Eligible Cash Receipts Percentage Amount or
Twelve Million and 00/100 Dollars ($12,000,000.00), (ii) a Triggering Default
has occurred and is continuing or (iii) the Agent reasonably requests, the
Borrowing Agent shall also provide to the Agent consolidating monthly internally
prepared statements of Blue Dot and its Subsidiaries containing all disclosures
required to present fairly in all material respects in accordance with
Applicable GAAP the consolidating financial position and results of operations
of the Blue Dot and its Subsidiaries. Said statements shall include: (i) a
comparison prepared by the Borrowing Agent of the projected financial position
and results of operations of Blue Dot and its Subsidiaries provided for in
Section 8.5 hereof with the actual financial position and results of operations
of Blue Dot and its Subsidiaries and a written explanation of any material
variations between them; and (ii) a comparison between actual calculated results
and covenanted results for each of the Financial Covenants contained in
Exhibit H attached hereto and incorporated herein by reference that are required
to be calculated as of the end of such month.

        (b)  Promptly when available and in any event no later than thirty
(30) days after the end of each calendar month, the Borrowing Agent shall
furnish to the Agent and the Banks a monthly report with respect to all
(i) funds provided to any Borrower by NorthWestern during such month identifying
the purpose for the receipt of such funds and the use of such funds and (ii) the
funds provided to NorthWestern by any Borrower identifying the purpose for
providing such funds to NorthWestern in form and substance and containing such
additional information as reasonably required by the Agent or the Majority
Banks.

        (c)  Promptly when available and in any event not later than thirty
(30) days after the end of each calendar month, the Borrowing Agent shall
furnish to the Agent and the Banks a monthly report of all taxes, assessments
and other similar charges that are due and payable of which (i) an officer of
Blue Dot or (ii) the tax department for Blue Dot has received notice or
otherwise has knowledge and which have not been paid unless such taxes,
assessments and other similar charges are being contested in good faith by
appropriate proceedings diligently conducted and for which reserves have been
established to the extent required by Applicable GAAP. Such report shall also
contain a description of

32

--------------------------------------------------------------------------------


such Borrower's plan to resolve or satisfy each such tax assessment or similar
charge and such additional information as reasonably required by the Agent or
the Majority Banks.

        8.5    Annual Projections.    

        At least thirty (30) days prior to the end of each fiscal year of Blue
Dot, the Borrowing Agent shall furnish to the Agent detailed projections for the
next twelve (12) months setting forth projected Consolidated income and cash
flow of Blue Dot and its Subsidiaries for each month and the projected balance
sheet as of the end of each month. Such projections shall be prepared in good
faith, based on assumptions believed to be reasonable at the time they were
prepared and so as not to contain any material misstatements or material
omissions that would cause such projections to be misleading in any material
respect under the circumstances based on the information available on the date
that they were prepared.

        8.6    Annual Financial Statements.    

        (a)  Promptly when available and in any event not later than one hundred
twenty (120) days after the end of each fiscal year, the Borrowing Agent shall
submit to the Agent Consolidated annual statements of Blue Dot and its
Subsidiaries showing their financial condition, the results of their operations,
a Consolidated balance sheet and related statements of income, shareholders
equity, and changes in cash flows and financial position for the year then
ended; provided, however, that if (i) the Eligible Cash Receipts Percentage is
less than the Required Eligible Cash Receipts Percentage Amount or Twelve
Million and 00/100 Dollars ($12,000,000.00), (ii) a Triggering Default has
occurred and is continuing or (iii) the Agent reasonably requests, the Borrowing
Agent shall also provide to the Agent internally prepared consolidating
financial statements of Blue Dot and its Subsidiaries containing all disclosures
required to present fairly in all material respects the consolidating financial
position and results of operations of Blue Dot and its Subsidiaries. Such
statements shall be prepared and presented in accordance with Applicable GAAP
consistently applied. Said statements shall be accompanied by: (i) a comparison
prepared by the Borrowers of the projected financial position and results of
operations of Blue Dot and its Subsidiaries provided for in Section 8.5 hereof
with the actual financial position and results of operations of Blue Dot and its
Subsidiaries and an explanation of any material variations between them; and
(ii) a comparison prepared by the Borrowers between actual calculated results
and covenanted results for each of the Financial Covenants contained in
Exhibit H.

        (b)  The Borrowers shall cause the procedures set forth on Schedule 8.6
(and such other procedures as the Agent may reasonably request with the consent
of the Borrowing Agent which consent shall not be unreasonably withheld,
conditioned or delayed) to be conducted by an independent public accounting firm
that is selected by the Borrowing Agent and that is reasonably satisfactory to
the Agent. Such procedures shall be conducted once each year promptly, and in
any event not later than one hundred twenty (120) days after, the end of each
fiscal year and the results thereof set forth in a report addressed to the
Borrowing Agent and the Agent. The Borrowing Agent shall deliver such report to
the Agent within the time period set forth above.

        8.7    Management Reports.    

        The Borrowing Agent shall furnish to the Agent promptly upon receipt
copies of all management letters and any other reports provided by the
Borrowers' independent accountants. Subject to the last sentence of Section 8.2
hereof, the Borrowers hereby authorize the Agent and the Banks to communicate
directly with the Borrowers' independent accountants to discuss the Borrowers'
affairs, finances, accounts and such other matters as the Agent or any Bank
reasonably deems necessary.

33

--------------------------------------------------------------------------------


        8.8    Financial Certificate.    

        The Borrowers shall furnish the Agent, together with all materials
required pursuant to Section 8.4, Section 8.5 and Section 8.6 hereof, a
certificate signed by the Chief Financial Officer of the Borrowing Agent in the
form of Exhibit I attached hereto and incorporated herein by reference.

        8.9    Public Filings.    

        The Borrowers shall furnish to the Agent promptly upon any filing
thereof by a Borrower or a Subsidiary of a Borrower with the Securities and
Exchange Commission, any annual, periodic or special report or effective
registration statement (without exhibits) generally available to the public.

        8.10    Additional Information.    

        The Borrowers shall furnish all other information as the Agent or any
Bank may reasonably request from time to time.

        8.11    Proposed Acquisitions.    

        The Borrowing Agent shall deliver to the Agent a monthly report
identifying all proposed Acquisitions permitted under Section 10.19 hereof and
the status thereof in form and substance satisfactory to the Agent.

9.    WARRANTIES AND REPRESENTATIONS.    

        In order to induce the Banks to enter into this Agreement and to make
Loans hereunder, the Borrowers warrant and represent that, as of the date
hereof, as of any date upon which a Loan is made hereunder, and until the
Obligations are fully paid, performed and satisfied, the representations and
warranties set forth below are and shall remain true in all material respects
(except to the extent such representations and warranties expressly refer to an
earlier date, in which case they shall be true in all material respects as of
such earlier date) subject to such changes as are not prohibited hereby or do
not constitute an Event of Default under this Agreement.

        9.1    Organization, Etc.    

        Each Borrower and Subsidiary of a Borrower is a corporation or limited
liability company duly incorporated or organized, as the case may be, validly
existing and in good standing under the Laws of its jurisdiction of
incorporation or organization, as the case may be, and is qualified to do
business and is in good standing as a foreign corporation or limited liability
company under the Laws of each other state in which the failure to be so
qualified and in good standing would reasonably be expected to have a Material
Adverse Effect. Each Borrower has all requisite power and authority, corporate
or otherwise, to conduct its business, to own its property and to execute,
deliver and perform all of its obligations under this Agreement and each of the
other Loan Documents and to grant the Liens on the Loan Collateral.

        9.2    Due Authorization, Validity, Etc.    

        Each of this Agreement and the other Loan Documents to which any
Borrower is a party has been duly executed and delivered and authorized by all
requisite corporate or organizational action of such Borrower and each
constitutes the legal, valid, and binding obligation of the Borrowers,
enforceable in accordance with its respective terms, subject to the effect of
any bankruptcy, moratorium, insolvency, reorganization or similar Laws affecting
the enforcement of creditors' rights generally and to the effect of general
principles of equity (whether considered in a proceeding at law or in equity).

        9.3    No Violation.    

        The execution, delivery and performance by the Borrowers of this
Agreement and the other Loan Documents to which any Borrower is a party, and the
grant of the Liens on and security interests in

34

--------------------------------------------------------------------------------


the Collateral to the Banks does not (i) constitute (a) a violation of any
applicable Law that would reasonably be expected to have a Material Adverse
Effect, (b) a breach of any provision contained in any Borrower's Articles or
Certificate of Incorporation or Bylaws or Certificate of Organization or
Operating Agreement, as the case may be, or (c) a breach of any provision
contained in any applicable order of any court or other governmental agency or
in any Applicable Agreement that would reasonably be expected to have a Material
Adverse Effect or (ii) result in the creation or imposition of any Lien of any
nature whatsoever upon any properties of a Borrower (other than in favor of the
Banks hereunder).

        9.4    Use of Loan Proceeds.    

        The Borrowers' uses of the proceeds of the Loans made by the Banks to
the Borrowers pursuant to this Agreement are legal and proper corporate uses.
Such uses do not violate any applicable Laws as in effect as of the date hereof
or hereafter, the violation of which would reasonably be expected to have a
Material Adverse Effect, and the Loans are not secured, directly or indirectly,
by any stock for the purpose of purchasing or carrying any margin stock or for
any purpose which would violate either Regulation U, 12 C.F.R. Part 221, or
Regulation X, 12 C.F.R. Part 224, promulgated by the Board of Governors of the
Federal Reserve System. Notwithstanding anything that may be contained herein to
the contrary, on the Closing Date, the Borrowers may use the proceeds of the
Loans to refinance Indebtedness to NorthWestern existing on the Closing Date,
provided that the Borrowers comply with Section 2.13 hereof.

        9.5    Management; Ownership of Assets, Licenses, Patents, Etc.    

        Each Borrower and each Subsidiary of a Borrower has and shall continue
to have, either internally or through arrangements with NorthWestern or other
third parties, active, full time management adequate to handle all of its
affairs and all governmental approvals, permits, licenses, patents, copyrights,
trademarks and trade names to continue to conduct its business as heretofore and
hereafter conducted by it, except to the extent that the failure to have any of
the foregoing would not reasonably be expected to have a Material Adverse
Effect.

        9.6    Indebtedness.    

        Except for Indebtedness and guaranties of Indebtedness that consist of
(i) Indebtedness disclosed in either the Financials delivered on or before the
Closing Date or in Schedule 9.6 attached hereto and incorporated herein by
reference, (ii) the Obligations, (iii) Indebtedness owing to trade creditors in
the ordinary course of business, and (iv) other Indebtedness permitted to be
incurred or paid by the Borrowers or their Subsidiaries pursuant to
Section 10.11, no Borrower nor any of its Subsidiaries has any Indebtedness.

        9.7    Title to Property; No Liens.    

        Each Borrower and each of its Subsidiaries has good, indefeasible and
merchantable title to and ownership of all of its real and personal property
including, without limitation, the Loan Collateral, and other security for the
Obligations, free and clear of all Liens, except for Permitted Liens and other
Liens permitted pursuant to Section 10.12 hereof.

        9.8    Restrictions; Labor Disputes; Labor Contracts, Etc.    

        No Borrower nor any Subsidiary of a Borrower is a party or is subject to
(a) any charge, corporate restriction, judgment, decree, order, contract or
agreement which would reasonably be expected to have a Material Adverse Effect,
or (b) any labor dispute that would reasonably be expected to have a Material
Adverse Effect; and there are not any strikes or walkouts relating to any labor
contracts that would reasonably be expected to have a Material Adverse Effect
and, except as described in Schedule 9.8 attached hereto and incorporated herein
by reference, as of the date hereof, no such labor contract with any union is
scheduled to expire within one (1) year of the date hereof. Except as

35

--------------------------------------------------------------------------------


described in Schedule 9.8 attached hereto, no Borrower nor any Subsidiary of a
Borrower is a party to any material labor contract with any union.

        9.9    No Violation of Law; Hazardous Materials.    

        Except as described in Schedule 9.9 attached hereto and incorporated
herein by reference, no Borrower nor any Subsidiary of a Borrower is in
violation of any applicable Law (including, but not by way of limitation, any
Environmental Law), the violation of which would reasonably be expected to have
a Material Adverse Effect. Without limiting the generality of the foregoing
sentence, except as would not reasonably be expected to have a Material Adverse
Effect, no Hazardous Material (i) is located on any real property owned or
leased by a Borrower or any Subsidiary of a Borrower except to the extent that
such presence is maintained in full compliance with all applicable Laws, or
(ii) has been discharged or is penetrating into any real property or surface or
subsurface rivers or streams crossing or adjoining any real property owned or
leased by a Borrower or any Subsidiary of a Borrower or the aquifer underlying
any real property owned or leased by a Borrower or any Subsidiary of a Borrower
except to the extent that such discharge or penetration does not violate any
applicable Law. "Hazardous Material" as used herein means any existing or future
asbestos, polychlorinated byphenyls and petroleum products, solid wastes,
ureaformaldehyde, discharges of sewer or effluent, paint containing lead and any
other hazardous or toxic material, substance or waste which is defined,
determined or identified by those or similar terms or is regulated as such under
any such Law (whether now existing or hereafter promulgated) or any Official
Body, or any judicial or administrative interpretation of any such Law,
including but not limited to any material, substance or waste which is a
hazardous substance within the meaning of 33 U.S.C. § 1251 et seq., as amended,
or 42 U.S.C. § 9601 et seq., as amended, or a hazardous waste within the meaning
of 42 U.S.C. § 6901 et seq., as amended). All inventory manufactured and
produced by a Borrower or any Subsidiary of a Borrower has been manufactured and
produced in compliance with all applicable requirements of Sections 6, 7 and 12
of the Fair Labor Standards Act, as amended, and all regulations and orders of
the United States Department of Labor, except to the extent that the failure to
so comply would not reasonably be expected to have a Material Adverse Effect.

        9.10    Absence of Default.    

        No Borrower nor any Subsidiary of a Borrower (i) is in default under any
Applicable Agreement that would reasonably be expected to have a Material
Adverse Effect or (ii) has received any written notice of breach, termination or
acceleration under any Applicable Agreement other than those that would not
reasonably be expected to have a Material Adverse Effect.

36

--------------------------------------------------------------------------------

        9.11    Accuracy of Financials; No Material Changes.    

        The Financials have been prepared in all material respects in accordance
with Applicable GAAP consistently applied (subject to the exceptions for interim
statements described in Section 8.4); the Financials fairly present the assets,
liabilities and financial condition and results of operations of Blue Dot and
its Subsidiaries on a Consolidated basis as of the date thereof in accordance
with [Applicable] GAAP in all material respects (subject to exceptions for
interim statements described in Section 8.04 hereof); there are no omissions
from the Financials or other facts or circumstances not reflected in the
Financials that are required by Applicable GAAP to be disclosed in the
Financials which are material; there has been no Material Adverse Change since
the date of the Financials attached to Schedule 9.11 to this Agreement and
delivered on or prior to the Closing Date or, if later, since the date of the
Financials most recently delivered pursuant to Section 8.6 hereof and, except to
the extent permitted under Section 10 hereof, none of the Borrowers' or their
Subsidiaries' outstanding advances to any Person constitute any equity or long
term investment in any Person which is not reflected in the Financials.

        9.12    Pension Plans.    

        As of the date hereof, except as described in Schedule 9.12 attached
hereto, and incorporated herein by reference, no Borrower nor any Controlled
Group member has ever sponsored, maintained or contributed (or become obligated
to sponsor, maintain or contribute) to a Pension Plan subject to Title IV of
ERISA. No Reportable Event or Prohibited Transaction has occurred or is
continuing as to any Pension Plan of any Borrower nor any Controlled Group
member, which poses a threat of termination of such Pension Plan (or trusts
related thereto) which would reasonably be expected to have a Material Adverse
Effect or the imposition of taxes or penalties against such Pension Plan (or
trusts related thereto); no Borrower or any Controlled Group member has violated
the requirements of any "qualified pension benefit plan," as defined in ERISA
and the Code or done anything to create liability under the Multi-Employer
Pension Plan Amendments Act which would reasonably be expected to have a
Material Adverse Effect; and no Borrower nor any Controlled Group member has
incurred any liability to the PBGC in connection with such Pension Plan,
including any "Funding Deficiency" (as defined by ERISA) that would reasonably
be expected to have a Material Adverse Effect.

        9.13    Taxes and Other Charges.    

        Except for matters (i) being contested in good faith by appropriate
proceedings, diligently conducted and for which reserves have been established
to the extent required by GAAP, (ii) set forth on Schedule 9.13 attached hereto
and made a part hereof and (iii) matters permitted under Section 10.10, (a) each
Borrower and each Subsidiary of a Borrower has filed and shall file all federal,
material state and material local tax returns and other reports which it is
required by Law to file, has paid all taxes, assessments and other similar
charges that are due and payable, has withheld all employee and similar taxes
which it is required by Law to withhold, and has maintained adequate reserves
for the payment of all taxes and similar charges, and (b) no tax liens have been
filed with respect to any Borrower or any Subsidiary of a Borrower and no claims
are being asserted with respect to any such taxes, assessments or charges (and
no reasonable basis exists for any such claims).

        9.14    No Litigation.    

        There is not any litigation, action or proceeding pending or, to the
best of the Borrowers' and their Subsidiaries' knowledge (after due inquiry),
threatened, against any Borrower or any Subsidiary of a Borrower, which,
reasonably would be expected to have a Material Adverse Effect. Schedule 9.14
attached hereto and incorporated herein by reference correctly sets forth all
litigation, actions and proceedings pending or, to the best of the Borrowers'
and their Subsidiaries' knowledge (after due inquiry) threatened, against any
Borrower or any Subsidiary of a Borrower as of the Closing Date

37

--------------------------------------------------------------------------------


which reasonably might be expected to result in uninsured liability in excess of
Five Hundred Thousand and 00/100 Dollars ($500,000.00).

        9.15    No Brokerage Fee.    

        The Borrowers do not owe to any Person a brokerage, finder's or similar
fee or commission by reason of the Borrowers entering into this Agreement or by
reason of any of the financing transactions with the Banks contemplated hereby,
and the Borrowers shall indemnify and hold the Agent and the Banks harmless from
all such fees and commissions.

        9.16    Subsidiaries.    

        All of the Borrowers' Subsidiaries are identified in Schedule 9.16
attached hereto and incorporated herein by reference.

        9.17    Capitalization; Warrants, Etc.    

        As of the date of this Agreement, the authorized capital stock and
number of shares outstanding as of the date hereof of each Borrower and its
Subsidiaries are described on Schedule 9.17A attached hereto and incorporated
herein by reference. Each outstanding share of capital stock of each Borrower
and its Subsidiaries is duly authorized, validly issued, fully paid and
nonassessable. Set forth in Schedule 9.17A attached hereto and incorporated
herein by reference is a complete and accurate list of all Persons who are
record owners of the capital stock of each Borrower and its Subsidiaries as of
the date of this Agreement. All warrants, subscriptions, options, instruments
and agreements under which any shares of capital stock of any Borrower or any of
its Subsidiaries are or may be redeemed, retired, encumbered, bought, sold or
issued as of the date of this Agreement are described in Schedule 9.17B.

        9.18    Noncompetition Agreements.    

        Except as set forth on Schedule 9.18, no Borrower nor any Subsidiary of
a Borrower is subject to any covenant not to compete in any line of business
with any Person which would reasonably be expected to have a Material Adverse
Effect.

        9.19    Deposit and Other Accounts.    

        All of the accounts maintained by the Borrowers with any bank, brokerage
house or other financial institution (other than U.S. Bank) are set forth in
Schedule 9.19 attached hereto and incorporated herein by reference.

        9.20    Solvency.    

        The Borrowers and each of their Material Subsidiaries will be Solvent
after (i) receipt and application of the Loans in accordance with the terms of
this Agreement, and (ii) the execution and delivery of this Agreement and the
other Loan Documents to which any of them is a party.

        9.21    Full Disclosure.    

        No representation or warranty made by any Borrower or any Subsidiary of
a Borrower, as the case may be, in this Agreement or any Loan Document or other
document furnished from time to time in connection herewith or therewith
contains or will contain at the time such representation is made or such
document furnished, any untrue statement of a material fact or omits or will
omit to state any material fact necessary to make the statements herein or
therein not misleading in any material respect in light of the circumstances
under which it was made. As of the date hereof, there is no fact known to any
Borrower or any Subsidiary of a Borrower which is not set forth in the Loan
Documents and the omission of which would reasonably be expected to have a
Material Adverse Effect.

38

--------------------------------------------------------------------------------


        9.22    Casualties.    

        Neither the business nor the properties of any Borrower or any
Subsidiary of a Borrower have been affected by any fire, explosion, accident,
drought, storm, hail, earthquake, embargo, act of God or of the public enemy or
other Casualty Loss (whether or not covered by insurance) which, after giving
effect to any applicable insurance, would reasonably be expected to have a
Material Adverse Effect.

        9.23    Leases.    

        Except as described in Schedule 9.23 attached hereto and incorporated
herein by reference, no Borrower is a party to any lease, assignment, sublease,
or other agreement relating to (a) any real property or leasehold, or (b) any
equipment or other personal property, provided such lease, assignment, sublease
or other agreement requires the payment of annual rent in excess of Fifteen
Thousand and 00/100 Dollars ($15,000.00) per year.

        9.24    Insurance Policies.    

        Subject to the terms and conditions of Section 10.38 hereof,
Schedule 9.24 attached hereto and incorporated herein by reference correctly
sets forth all of the insurance policies maintained by the Borrowers, including
without limitation, the carriers thereof, and the types of coverage and insured
amounts covered thereby. Each Borrower is in compliance in all material respects
with all requirements imposed upon such Borrower by the issuers of such
policies, the premiums on all such policies have been paid by such Borrower as
and when finally due, each such policy names the Agent for the benefit of the
Banks as additional insured and lender's loss payee, as applicable, and each
such policy provides that such policy may not be amended or cancelled without
thirty (30) days (or ten (10) days in the case of cancellation for non-payment)
prior written notice to the Agent.

        9.25    Consents.    

        No authorization or approval or other action by, and no notice to or
filing with, any Official Body or other Person is required for (i) the due
execution, delivery and performance by any Borrower of any Loan Document to
which it is or will be a party, (ii) the conduct of any Borrower's business or
(iii) the ownership or the lease of any Borrower's properties; except in each
case those which have been obtained, taken or filed and, with respect to clauses
(ii) and (iii) of this Section 9.25, those as to which the failure to obtain,
take or file would not reasonably be expected to have a Material Adverse Effect.

        9.26    Updating Representations and Warranties.    

        To the extent necessary to cause the representations and warranties set
forth in this Section 9 to remain true, complete and accurate as of the date
hereof and as of each day on which a Loan is made hereunder (except to the
extent such representations and warranties expressly refer to an earlier date,
in which case they shall be true in all material respects as of such earlier
date and except as otherwise permitted pursuant to Section 10.38 hereof), the
Borrowers shall promptly update in writing any Schedules provided for in this
Section 9 promptly upon learning of any circumstance which would make any such
representation or warranty contained in this Section 9 untrue in any material
respect as of the date upon which such representation will be made. Such
updating by the Borrowers shall be subject to the written consent and approval
of the Agent or the Majority Banks, except no consent and approval shall be
required in the case of items which would not reasonably be expected to have a
Material Adverse Effect and which are otherwise permitted or not prohibited by
this Agreement or the other Loan Documents. The requirement of the Borrowers to
update any Schedule provided for herein shall not be and shall not be deemed to
be a cure of any Event of Default occurring prior to any such update or existing
at the time of any such update without the written waiver of such Event of
Default by the Majority Banks.

39

--------------------------------------------------------------------------------


10.    COVENANTS.    

        Until the Obligations are fully paid, performed and satisfied and this
Agreement is terminated, the Borrowers will comply with each of the covenants
set forth below in this Section 10.

        10.1    Payment of Certain Expenses.    

        The Borrowers will pay to the Agent promptly following demand to the
Borrowing Agent any and all fees, costs and expenses which the Agent or any Bank
pays to a bank or other similar institution arising out of or in connection with
(i) the forwarding to the Borrowers, or any other Person on the Borrowers'
behalf, by the Agent of proceeds of Loans made by the Banks to the Borrowers
pursuant to this Agreement, and (ii) the depositing for collection by the Agent
or any Bank of any check or item of payment received and/or delivered to the
Agent on account of the Obligations and reimburse the Agent or such Bank,
promptly upon demand to the Borrowing Agent, for amounts paid on account of any
claims asserted by any bank at which a blocked account is established for the
deposit of proceeds of the Loan Collateral in connection with such blocked
account or any returned or uncollected checks received by such bank as proceeds
of the Loan Collateral.

        10.2    Notice of Litigation.    

        The Borrowing Agent will notify the Agent in writing, promptly upon the
Borrowers' learning thereof, of any litigation, suit or administrative
proceeding which is reasonably expected to have a Material Adverse Effect.

        10.3    Notice of ERISA Events.    

        The Borrowing Agent will notify the Agent in writing (i) promptly upon
the adoption by the Borrowers or any Controlled Group member of any material
Plan subject to Title IV of ERISA, (ii) promptly upon occurrence of any
Reportable Event, and (iii) prior to any termination, partial termination or
merger of a material Plan or a transfer of a material Plan's assets (other than
in connection with the consolidation of existing Plans of a Borrower and its
Subsidiaries or the termination, partial termination or merger or transfers or
Plans acquired by a Borrower or its Subsidiaries in connection with Acquisitions
permitted by Section 10.19 hereof).

        10.4    Notice of Labor Disputes.    

        The Borrowing Agent will notify the Agent in writing, promptly upon the
Borrowers' learning thereof, of (i) any labor dispute to which it may become a
party and which would reasonably be expected to have a Material Adverse Effect,
(ii) any strikes or walkouts relating to any of its plants or other facilities
that would reasonably be expected to result in a Material Adverse Effect, and
(iii) the expiration of any labor contract to which any Borrower is a party or
by which any Borrower is bound that would reasonably be expected to result in a
Material Adverse Effect.

        10.5    Compliance with Laws, Etc.    

        The Borrowers and their Subsidiaries will comply with the requirements
of all applicable Laws (including, but not limited to, all Environmental Laws),
except to the extent that the noncompliance with which would not reasonably be
expected to have a Material Adverse Effect.

        10.6    Notice of Violations of Law; Tax Assessments.    

        The Borrowing Agent will notify the Agent in writing, promptly following
the Borrowers' learning thereof, of (i) any violation by a Borrower or any
Subsidiary of a Borrower of any Law, the violation of which would reasonably be
expected to have a Material Adverse Effect, (ii) the nonpayment when finally due
of any federal tax applicable to a Borrower or any Subsidiary of a Borrower or
any state or local withholding tax applicable to a Borrower or any Subsidiary of
a Borrower in an amount in excess of One Hundred Thousand and 00/100 Dollars
($100,000.00), and (iii) any federal, state or local tax

40

--------------------------------------------------------------------------------


assessment applicable to a Borrower or any Subsidiary of a Borrower in an amount
in excess of One Hundred Thousand and 00/100 Dollars ($100,000,000).

        10.7    Compliance with Other Agreements.    

        The Borrowers and their Subsidiaries will comply with the provisions of
all Applicable Agreements to which they are parties, except to the extent that
the failure to comply would not reasonably be expected to have a Material
Adverse Effect.

        10.8    Notice of Violations of Certain Agreements.    

        The Borrowing Agent will notify the Agent in writing, promptly upon the
occurrence of any material breach by a Borrower or any Subsidiary of a Borrower
of, or any Borrower's or Subsidiary's receipt of a notice of early termination
or acceleration under, any Applicable Agreement.

        10.9    Notice of Customer Defaults.    

        The Borrowing Agent will notify the Agent in writing, promptly upon the
Borrowers' learning thereof, (i) of any material default by any obligor under
any note or other evidence of debt payable to a Borrower or a Subsidiary of a
Borrower involving an amount in excess of One Hundred Thousand and 00/100
Dollars ($100,000.00), or (ii) of anything which would reasonably be expected to
have a material adverse effect on the credit of a customer of any Borrower or
Subsidiary of a Borrower with unpaid Receivables in excess of One Hundred
Thousand and 00/100 Dollars ($100,000.00).

        10.10    Taxes and Charges.    

        The Borrowers will and will cause their Subsidiaries to (i) file all
federal and all material state and local tax returns and other reports which it
is required by Law to file, (ii) pay all taxes, assessments and other similar
charges that are due and payable, (iii) withhold all employee and similar taxes
which it is required by Law to withhold, and (iv) maintain adequate reserves on
its financial statements in accordance with Applicable GAAP for the payment of
all taxes and similar charges; except to the extent that (x) such matters are
being contested in good faith by appropriate proceedings diligently conducted
and for which reserves have been established to the extent required by
Applicable GAAP or (y) such unpaid taxes, assessments and other similar charges
that are due and payable and do not, in the aggregate, at any time, exceed Two
Hundred Thousand and 00/100 Dollars ($200,000.00).

        10.11    Indebtedness; Guaranties.    

        The Borrowers will not and will not permit any Subsidiary to incur or
pay any Indebtedness or guarantee the obligations of any other Person in respect
of any Indebtedness other than the following: (i) the Obligations and any
guarantee of the Obligations pursuant to a guaranty and suretyship agreement in
form and substance reasonably satisfactory to the Agent, (ii) Indebtedness or
guaranties of Indebtedness reflected in the Financials delivered on or before
the Closing Date or described in Schedule 9.6 attached hereto,
(iii) Indebtedness owing to trade creditors in the ordinary course of business,
(iv) Indebtedness to NorthWestern that is fully subordinated to the Obligations
pursuant to the terms and conditions of the Subordination Agreement,
(v) Indebtedness in respect of taxes, assessments or governmental charges to the
extent that payment thereof shall not at the time be required to be made in
accordance with the provisions of Section 10.10, (vi) Indebtedness of a Borrower
to another Borrower so long as such Indebtedness is unsecured, (vii) the
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business, (viii) obligations of a
Borrower directly or indirectly guaranteeing any Indebtedness of another
Borrower, (ix) Indebtedness of a Borrower to a Subsidiary (which is not a
Borrower) of a Borrower which is unsecured and fully subordinated to the
Obligations pursuant to a written subordination agreement reasonably
satisfactory to the Agent, (x) Indebtedness in the form of additional payments
conditioned upon the collection of accounts receivable or earnout obligations
incurred in connection with Acquisitions permitted under Section 10.19 hereof,
(xi) Indebtedness relating to contractual rights

41

--------------------------------------------------------------------------------


a stockholder of Blue Dot may have to put or exchange its Blue Dot stock for
cash or other property, (xii) unsecured Indebtedness owed to sellers or their
Affiliates in connection with Acquisitions permitted under Section 10.19 hereof
which is fully subordinated to the Obligations pursuant to a written
subordination agreement reasonably satisfactory to the Agent,
(xiii) (a) obligations of a Borrower directly or indirectly guaranteeing any
Indebtedness of any Subsidiary (which is not a Borrower) of a Borrower,
(b) Indebtedness secured by Liens permitted by Section 10.12 hereof including,
but not limited to, purchase money Indebtedness and obligations under Capital
Leases, and (c) other unsecured Indebtedness; provided, however, that the
aggregate outstanding principal amount of all Indebtedness set forth in this
clause (xiii) shall not exceed Five Million and 00/100 Dollars ($5,000,000.00)
and (xiv) Indebtedness in the form of floor plan financing (a) in an amount
which, when combined with all floor plan financing in effect as of the Closing
Date, shall not in the aggregate exceed One Million Five Hundred Thousand and
00/100 Dollars ($1,500,000.00) and (b) with respect to which the Agent has
received a fully executed Floor Plan Creditor Agreement. Notwithstanding the
foregoing, no Indebtedness otherwise permitted to be incurred shall be permitted
to be incurred if any Event of Default shall occur as a result of such
incurrence.

        10.12    Title to Property; No Liens.    

        Each of the Borrowers and their Subsidiaries will continue to maintain
good, indefeasible and merchantable title to and ownership of, or interest
(leasehold or otherwise) in, all of its real and personal property, including,
without limitation, its Loan Collateral and other security for the Obligations
(except for sales or other dispositions pursuant to the terms and conditions of
Section 10.26 hereof), free and clear of all Liens, except (i) Permitted Liens,
(ii) (a) Liens to secure Indebtedness to a lender incurred to purchase tangible
assets (provided that such Liens shall be limited to the assets purchased with
the proceeds of Indebtedness advanced by such lender), and Liens arising in
connection with Capital Leases not prohibited by this Agreement (including Liens
on specific equipment of a Person at the time it becomes a Subsidiary in
connection with an Acquisition permitted by Section 10.19, provided that such
Liens extend only to the specific equipment acquired in such Acquisition),
(b) Liens on motor vehicles, and (c) Liens on real property and fixtures with
respect thereto of a Person at the time it becomes a Subsidiary in connection
with an Acquisition permitted by Section 10.19, provided that such Liens extend
only to the specific real property or fixtures acquired in such Acquisition;
provided, however, that the Indebtedness secured by the Liens set forth in this
clause (ii) shall not exceed Three Million and 00/100 Dollars ($3,000,000.00)
and (iii) Liens securing floor plan financing permitted pursuant to
Section 10.11 hereof.

        10.13    Restrictions; Labor Disputes, Etc.    

        No Borrower will or will permit any Subsidiary to become a party or
subject to, (a) any charge, corporate restriction, judgment, decree or order,
which would reasonably be expected to have a Material Adverse Effect, or (b) any
labor dispute, strikes or walkouts relating to any labor contracts if any such
labor dispute, strike or walkout would reasonably be expected to have a Material
Adverse Effect.

        10.14    Pension Plans.    

        The Borrowers will not permit any Reportable Event or Prohibited
Transaction to occur or to continue as to any Plan of a Borrower or any
Controlled Group member, which poses a threat of (i) termination of such Plan
(or trusts related thereto) or (ii) the imposition of taxes or penalties against
such Plan (or trusts related thereto), in either case that would reasonably be
expected to have a Material Adverse Effect. The Borrowers will not and will not
permit any Controlled Group member to violate the requirements of any "qualified
pension benefit plan," as defined in ERISA and the Code or do anything to create
liability under the Multi-Employer Pension Plan Amendments Act in each case that
would reasonably be expected to have a Material Adverse Effect; and the
Borrowers will not and will not permit any Controlled Group member to incur, any
liability to the PBGC in connection with

42

--------------------------------------------------------------------------------


such Plan, including, but not limited to, any Funding Deficiency, in each case
which would reasonably be expected to have a Material Adverse Effect.

        10.15    Solvency.    

        Each Borrower will continue to be, and will cause its Material
Subsidiaries to continue to be, Solvent.

        10.16    Property Loan Insurance.    

        (a)  Each Borrower will insure, or cause to be insured, all of its
property, including, without limitation, all such Property that constitutes the
Loan Collateral and other security for the Obligations, against loss or damage
by fire, theft, burglary, pilferage, loss in transit and such other hazards as
the Banks shall reasonably require in amounts and under policies by insurers
reasonably acceptable to the Banks; provided, however, that Borrowers will be
permitted to (i) maintain such insurance in such amounts with such deductibles
and with such self insured risk retentions as other prudent companies in similar
circumstances conducting similar businesses, and (ii) without limiting the
foregoing, self insure for physical damage to automobiles and vehicles.

        (b)  A certificate of insurance signed by the insurer or an authorized
broker evidencing that such insurance coverage is in effect for periods of not
less than one (1) year shall be delivered to the Agent on or before the Closing
and within five (5) Business Days after the issuance of any additional policies
to the Borrowers and after each renewal thereof.

        (c)  All premiums thereon shall be paid (or caused to be paid) by the
Borrowers when due; each such policy shall name the Agent on behalf of the Banks
as lender's loss payee to the extent its interest may appear under a New York
Standard clause or other similar clause reasonably acceptable to the Agent or
the Majority Banks and shall provide that such policy may not be amended or
cancelled without thirty (30) days prior written notice to the Agent; and if the
Borrowers fail to do so, the Agent may (but shall not be required to) procure
such insurance and charge the cost to the Borrowers' account as part of the
Obligations payable on demand to the Borrowing Agent and secured by the Loan
Collateral and other security for the Obligations.

43

--------------------------------------------------------------------------------

        10.17    Liability Insurance.    

        Each of the Borrowers and their Subsidiaries will, at all times,
maintain in full force and effect such liability insurance with respect to its
activities, product liability and other insurance as may be reasonably required
by the Agent or any Bank, such insurance to be provided by insurer(s) reasonably
acceptable to the Agent or the Majority Banks, and such insurance shall name the
Agent on behalf of the Banks as an additional insured; provided, however, the
Borrowers may obtain such liability insurance from an insurance company that is
an Affiliate of NorthWestern in such amounts, with such deductibles and with
such self insured risk retentions as other prudent companies in similar
circumstances conducting similar businesses.

        10.18    Deposit and Other Accounts.    

        The Borrowers will maintain throughout the term of this Agreement their
primary depository, disbursement, trust, and other account relationships with
the Agent; provided, however, in the event that no Event of Default has occurred
and is continuing and the Borrowing Agent provides the Agent with evidence that
another financial institution will establish accounts with lower overall costs
than the Agent's accounts (the date upon which the Agent receives such evidence
is the "Right of First Refusal Date"), the Agent shall within thirty (30) days
after the Right of First Refusal Date reduce the overall costs with respect to
the Borrowers' accounts to an amount within ten percent (10%) of the proposed
offer or advise the Borrowing Agent that it will not exercise its right of first
refusal. If the Agent elects not to exercise its right of first refusal or
thirty (30) days have elapsed since the Right of First Refusal Date, the
Borrowers may open and maintain accounts with such other financial institution.
The Borrowers hereby agree that they will not assert any claims or rights of set
off against the Agent as a result of the Borrowers maintaining any account
relationship with the Agent or any Affiliate of the Agent.

        10.19    Merger; Consolidation; Business Acquisitions.    

        Without the prior written consent of the Agent or the Majority Banks,
which consent shall not be unreasonably withheld, no Borrower will or will
permit any Subsidiary to merge or consolidate or form a corporation, limited
liability company, joint venture or partnership with or into any other Person or
make an Acquisition; provided, however, (i) so long as no Triggering Default has
occurred and is continuing and no Event of Default will result therefrom, the
Borrowers may make Acquisitions of Persons in businesses similar to those of the
Borrowers so long as each of the following conditions are satisfied: (a) the
purchase price of such Acquisition is funded from Indebtedness or other funds or
property provided or to be provided by NorthWestern; (b) with respect to the
Acquisition of stock or other equity interest, the acquired Person shall comply
with the requirements of Section 10.38 hereof; (c) the total cash consideration
for any one such Acquisition shall not exceed Five Million and 00/100 Dollars
($5,000,000.00) and the total purchase price, computed at the time of closing,
shall not exceed seven and one-half (7.5) times EBITDA of the acquired Person
for the period equal to the immediately preceding twelve (12) calendar months
then ended and the total consideration for all such Acquisitions shall not
exceed (1) Twenty-Five Million and 00/100 Dollars ($25,000,000.00) for the
period from the Closing Date through December 31, 2002, (2) Forty Million and
00/100 Dollars ($40,000,000.00) for the calendar year 2003, (3) Sixty Million
and 00/100 Dollars ($60,000,000.00) for the calendar year 2004 and (4) Sixty
Million and 00/100 Dollars for the calendar year 2005; (d) the Borrowers shall
have provided to the Agent and the Banks at least thirty (30) days advance
written notice of any such Acquisition, together with a summary schedule with
respect thereto (except for those Acquisitions the Borrowers intend to make
within thirty (30) days immediately subsequent to the Closing Date which have
been identified to the Agent in writing prior to the Closing Date (the
"Contemplated Acquisitions")); (e) for all Acquisitions after the date hereof
for which the total purchase price (computed at the time of closing) exceeds One
Million and 00/100 Dollars ($1,000,000.00), other than the Contemplated
Acquisitions, the Borrowers shall have delivered to the Agent and the Banks
proforma financial information and a certificate from an authorized officer of
such Borrower which certifies that the Borrowers and their Subsidiaries are, and
following such Acquisition, will be, in

44

--------------------------------------------------------------------------------

compliance with all of the Financial Covenants; and (f) the Borrowers shall
deliver to the Agent and the Banks such other information reasonably requested
by the Agent or any Bank with respect to such Acquisition; (ii) either
(a) following prior notice to the Agent, any Subsidiary of a Borrower may merge
into or transfer all or substantially all of its assets into or consolidate or
amalgamate with a Borrower or any other Subsidiary of a Borrower, or (b) in
order to consummate an Acquisition permitted pursuant to Section 10.19 hereof,
any other Person may merge into or consolidate or amalgamate with a Borrower or
any Subsidiary of a Borrower and any Subsidiary of a Borrower may merge into or
consolidate or amalgamate with any other Person that will become a Subsidiary of
a Borrower; (iii) Borrowers may form and maintain inactive Subsidiaries which
each have assets of less than One Thousand and 00/100 Dollars ($1,000.000) (each
an "Inactive Subsidiary"), and (iv) Borrowers may form corporations, limited
liability companies, joint ventures and partnerships with licensed individuals
as necessary to comply with Law or between Borrowers to operate their
businesses, provided that any such entity complies with the provisions of
Section 10.38.

        10.20    Loans and Investments.    

        No Borrower will or will permit any Subsidiary to (i) make any
investment in the securities of any Person or (ii) make any loans, advances
and/or extensions of credit to, or investments in, any Persons including,
without limitation, any Affiliates, officers or employees; provided, however,
nothing herein shall prohibit (a) Acquisitions permitted pursuant to
Section 10.19 hereof; (b) investments in Permitted Securities; (c) investments,
loans, advances and/or extensions of credit by any Borrower to or from any other
Borrower or necessary to create an Inactive Subsidiary in accordance with
Section 10.19 hereof; (d) loans and investments existing as of the date hereof
as set forth on Schedule 10.20 attached hereto and made a part hereof;
(e) treasury stock resulting from permitted redemptions or repurchases of
capital stock; (f) certificates of deposit issued by a Bank and investments in
money market and mutual funds or other money market accounts with a Bank;
(g) investments in direct obligations of the United States of America or any
agency thereof and any obligations guaranteed by the United States of America, a
Bank or other reputable institution, each of which is organized under the Laws
of the United States; (h) investments, loans, advances and/or extensions of
credit to employees of any Borrower or its Subsidiaries existing on the Closing
Date for expenses or otherwise and set forth in item 3 on Schedule 10.20, and
(i) investments, loans, advances and/or extensions of credit to employees of any
Borrower or its Subsidiaries for expenses or otherwise which, when combined with
those set forth in items 1 and 4 of Schedule 10.20, shall not, in an aggregate
amount outstanding at any one time, exceed One Million and 00/100 Dollars
($1,000,000.00).

        10.21    Dividends.    

        Without the prior written consent of the Agent or the Majority Banks,
which consent shall not be unreasonably withheld, no Borrower will or will
permit any Subsidiary to declare or pay cash or distribute or pay cash or other
property (other than equity securities of such Borrower or Subsidiary) upon any
of such Borrower's or Subsidiary's stock or upon or in respect of any capital
stock or other equity interest of such Borrower or a Subsidiary (including,
without limitation, any preferred stock now or hereafter issued by such Borrower
or such Subsidiary), or make any distributions (other than equity securities of
such Borrower or Subsidiary) of such Borrower's or such Subsidiary's assets on
account of any Person's equity interest therein; provided, however, such
Borrower and its Subsidiaries may make:

        (a)  whether or not an Event of Default has occurred, distributions
permitted by Section 10.22;

        (b)  whether or not an Event of Default has occurred, dividends and
distributions payable to any Borrower; and

        (c)  whether or not an Event of Default has occurred, dividends and
distributions which are funded by Indebtedness or other funds or property
provided by NorthWestern to the extent that such dividends are funded for the
sole purpose to pay such dividends and distributions and

45

--------------------------------------------------------------------------------




provided that, except in the case of the quarterly scheduled dividend
contemplated by the Restated Certificate of Incorporation of Blue Dot on the
shares of preferred stock owned by NorthWestern, the Borrowers provide the Agent
at least two (2) Business Days prior written notice of such dividends or
distributions and a description of the transaction in form and substance
satisfactory to the Agent.

        10.22    Redemption of Stock.    

        No Borrower will or will permit any Subsidiary to voluntarily or
pursuant to any contractual or other obligations redeem, retire, purchase,
repurchase or otherwise acquire, directly or indirectly, or exercise any call
rights relating to, any of such Borrower's or such Subsidiary's capital stock,
other equity interest or any other equity securities now or hereafter issued by
such Borrower or such Subsidiary (including, without limitation, any warrants
for stock or other equity interest of such Borrower or such Subsidiary) except
with other equity securities of such Borrower or Subsidiary or to the extent the
funds or property used to effect such transactions are supplied by Indebtedness
or other funds or property provided by NorthWestern, which transactions may be
effectuated whether or not an Event of Default has occurred.

        10.23    Stock Rights.    

        No Borrower will or will permit any Subsidiary to change the rights or
obligations associated with, or the terms of any class of stock or other equity
interest now issued by such Borrower or such Subsidiary or issue any new class
of stock or other new equity interest of such Borrower or such Subsidiary, in
each case that would reasonably be expected to have a Material Adverse Effect
without the prior written consent of the Agent or the Majority Banks.

        10.24    Capital Structure, Etc.    

        No Borrower will or will permit any Subsidiary to make any change in its
capital structure or in any of its business objectives, purposes and operations
which would reasonably be expected to have a Material Adverse Effect.

        10.25    Affiliate Transactions.    

        Except as set forth on Schedule 10.25 and for transactions otherwise
permitted in this Agreement, no Borrower will or will permit any Subsidiary to
enter into, or be a party to, any transaction with any of its Affiliates (other
than another Borrower) unless such transaction is pursuant to the reasonable
requirements of such Borrower's or such Subsidiary's business and upon fair and
reasonable terms that are no less favorable to such Borrower or such Subsidiary
than such Borrower or such Subsidiary could obtain in a comparable arm's length
transaction with a Person not an Affiliate.

        10.26    Sale of Assets.    

        No Borrower will or will permit any Subsidiary to sell, lease or
otherwise dispose of or transfer, whether by sale, merger, consolidation,
liquidation, dissolution, or otherwise, any of its assets, including, without
limitation, the Loan Collateral and other security for the Obligations, except
for (i) the sale of Inventory in the ordinary course of business; however, a
sale in the ordinary course of business will not include a transfer in total or
partial satisfaction of Indebtedness, (ii) the sale of vehicles acquired in
Acquisitions that are leased back to Borrowers promptly after the sale of such
vehicles is completed, (iii) the sale of any item of Equipment or other property
having a fair market value of less than Five Hundred Thousand and 00/100 Dollars
($500,000.00), provided that in any twelve (12) month period the total book
value of all property sold by the Borrowers or their Subsidiaries pursuant to
this clause does not exceed One Million Five Hundred Thousand and 00/100 Dollars
($1,500,000.00) in the aggregate, (iv) dispositions of assets among Borrowers,
and (iv) dispositions of assets (including, without limitation, vehicles and
leasehold interests) which are believed in good faith to be obsolete,
uneconomical to repair or to continue to maintain or no longer useful or used in
the business. With respect to the sales of assets referred to in clause (iii)
above, the Borrowers shall give the Agent prior written notice of any such sale
of assets in the event the sale price of the item of property proposed to

46

--------------------------------------------------------------------------------

be sold in the sale transaction exceeds Three Hundred Thousand and 00/100
Dollars ($300,000.00). The aggregate net cash proceeds of the sale of any assets
permitted pursuant to clause (ii) above in any fiscal year in excess of One
Million and 00/100 Dollars ($1,000,000.00) in the aggregate shall be promptly
paid over to the Agent and applied to the payment of the Loans.

        10.27    Consignments, Etc.    

        The Borrowers will not make a sale to any customer on a bill-and-hold,
guaranteed sale, sale and return, sale on approval, consignment or any other
repurchase or return basis, except (i) sales subject to warranties, satisfaction
guaranties or rights of rescission provided for or pursuant to Law and
(ii) other sales provided that the value of the Inventory that is subject to
such arrangements does not exceed Seven Hundred Fifty Thousand and 00/100
Dollars ($750,000.00) in the aggregate at any time.

        10.28    Change in Management or Business.    

        The Borrowers will not permit to occur any seizure, vesting or
intervention by or under the authority of any government by which any Borrower's
management is displaced or its authority in the conduct of its business is
materially curtailed which could reasonably be expected to have a Material
Adverse Effect.

        10.29    Claims Against Collateral.    

        The Borrowers will not permit (i) to occur any attachment or distraint
of any of the Loan Collateral or other security for the Obligations or (ii) any
of the Loan Collateral or other security for the Obligations to become subject,
at any time, to any mandatory court order or other legal process except for the
attachment, distraint, court order or other legal process involving an amount
less than One Hundred Thousand and 00/100 Dollars ($100,000.00); provided,
however, that the Borrowers shall provide the Agent notice thereof promptly
after receiving notice thereof or otherwise obtaining knowledge thereof.

        10.30    Judgments.    

        No Borrower will or will permit any Subsidiary to permit any judgment to
be rendered against it in excess of Two Hundred Fifty Thousand and 00/100
Dollars ($250,000.00) or any number of judgments in excess of Five Hundred
Thousand and 00/100 Dollars ($500,000.00), in the aggregate, to be rendered
against it, that remain unpaid and not stayed, discharged, bonded or dismissed
for a period of more than thirty (30) consecutive days.

        10.31    Stock Ownership.    

        Blue Dot will not permit stock having less than fifty-one percent (51%)
of total voting power to be owned of record and beneficially by someone other
than NorthWestern. No other Borrower will permit less than fifty-one percent
(51%) of the voting stock of such Borrower to be owned of record and
beneficially by any Person other than Blue Dot or a Subsidiary thereof.

        10.32    Financial Covenants.    

        The Borrowers and their Subsidiaries will comply with all of the
financial covenants contained in Exhibit H (the "Financial Covenants") attached
hereto and incorporated herein by reference.

        10.33    Capital Expenditures; Management Fees.    

        The Borrowers will not make or commit to make Capital Expenditures at
any time during the term of this Agreement; provided, however, whether or not an
Event of Default has occurred and is continuing, the Borrowers may make Capital
Expenditures to the extent that such Capital Expenditures are funded from
Indebtedness incurred by the Borrowers from Northwestern or other funds provided
by NorthWestern for the sole purpose to make such Capital Expenditures. No
Borrower has any obligation and shall not have any obligation to pay to any
Person any Management Fees; provided, however, whether or not an Event of
Default has occurred, the Borrowers may pay Management Fees to Northwestern for
management services rendered to the Borrowers in the ordinary course of business
of the Borrowers and in accordance with past practices only to the extent that
such Management Fees

47

--------------------------------------------------------------------------------

are funded from Indebtedness incurred by the Borrowers from Northwestern or
other funds provided by NorthWestern for the sole purpose to pay such Management
Fees.

        10.34    Certificate of Officers; Good Standing Certificate.    

        (a)  The Borrowers will furnish to the Agent on the date that Financials
are delivered to the Agent and the Banks pursuant to Section 8.6 an updated
Certificate of Officers on the Agent's standard Certificate of Officers form set
forth in Exhibit I attached hereto and incorporated herein by reference.

        (b)  Upon the Agent's request therefor, the Borrowers will furnish to
the Agent a certificate from the Secretary of State of the state of
incorporation or organization, as the case may be, of each Borrower indicating
that such Borrower is in good standing as a corporation or limited liability
company, as the case may be, under the laws of such state and certificates
indicating that such Borrower is qualified to do business under the laws of all
states and jurisdictions where such qualification by such Borrower is required
by such states and jurisdictions and the failure to be so qualified would
reasonably be expected to have a Material Adverse Effect.

        10.35    Fiscal Year.    

        No Borrower will change its Fiscal Year without prior written notice to
the Agent.

        10.36    Bailees.    

        If any Loan Collateral is at any time in the possession or in control of
any warehousemen, bailee or any of the Borrowers' agents or processors, the
Borrowers shall, promptly after reasonable request therefor by the Agent or the
Majority Banks, (i) notify such warehouseman, bailee, agent or processor of the
security interest in favor of the Banks created hereby and (ii) after the
occurrence and during the continuance of an Event of Default, instruct such
Person to hold all such Loan Collateral for the Banks' account subject to the
Agent's instructions.

        10.37    Subordinated Indebtedness Repayment.    

        The Indebtedness incurred by Blue Dot from NorthWestern may only be
repaid as permitted pursuant to the terms and subject to the conditions of the
Subordination Agreement.

        10.38    Subsidiary Joinder.    

        Each Subsidiary of a Borrower created or acquired subsequent to the
Closing Date (other than Inactive Subsidiaries) and each Subsidiary that at any
time ceases to be an Inactive Subsidiary shall execute and deliver to the Agent
(i) a Joinder substantially in the form of Exhibit K attached hereto and made a
part hereof, pursuant to which it shall join as a Borrower this Agreement, the
Security Agreement and any other applicable Loan Document (other than the Notes)
to which the Borrowers are parties, (ii) amended and restated Notes including
such Subsidiary as a party, (iii) such corporate governance and authorization
documents as may be deemed reasonably necessary or advisable by the Agent or the
Majority Banks, (iv) any documents necessary to grant and perfect security
interests to the Agent and the Banks in all Collateral held by such Subsidiary
and (v) any other documents and instruments as may be deemed reasonably
necessary or advisable by the Agent or the Majority Banks, all in form and
substance reasonably acceptable to the Agent or the Majority Banks. The
Borrowing Agent shall (i) advise the Agent of such Subsidiary at least five
(5) Business Days before acquiring such Subsidiary or the date of filing such
Subsidiary's articles of incorporation, certificate of limited partnership,
certificate of organization or other applicable organizational or formation
instrument or, in the case of an Inactive Subsidiary, such Subsidiary ceasing to
be an Inactive Subsidiary (the "Subsidiary Creation Date") and (ii) deliver the
Joinder and related documents set forth in the preceding sentence to the Agent
within ten (10) Business Days after the Subsidiary Creation Date. The notice
required pursuant to this Section 10.38 shall satisfy the Borrowers' obligation
to update Schedule 9.16 pursuant to Section 9.26 hereof. With respect to any
such Subsidiary so created or acquired, within thirty (30) days after the
Subsidiary Creation Date, the Borrowers shall cause all primary depository,
disbursement, trust and other account relationships of such Subsidiary to be
established with the Agent.

48

--------------------------------------------------------------------------------

Within thirty (30) days after the Subsidiary Creation Date for any such
Subsidiary, the Borrowing Agent shall provide the Agent with (x) an updated
Schedule 9.24 including each insurance policy maintained by such Subsidiary
(each, a "Subsidiary Insurance Policy"), in accordance with Section 9.24hereof
and (y) evidence that each Subsidiary Insurance Policy names the Agent for the
benefit of the Banks as additional insured and lender's loss payee, as
applicable, and requires thirty (30) days prior written notice to the Agent of
any amendments or cancellation thereof; provided, however, if any Subsidiary
Insurance Policy insures tangible assets in excess of Two Million and 00/100
Dollars ($2,000,000.00), the Borrowing Agent shall provide to the Agent the
items required in clauses (x) and (y) above within ten (10) Business Days after
the Subsidiary Creation Date.

11.    EFFECTIVE DATE; TERMINATION.    

        11.1    Effective Date and Termination Date.    

        This Agreement shall be effective on the date upon which all of the
conditions set forth herein and in Exhibit F attached hereto have been fully
satisfied in a manner satisfactory to the Agent and upon which the initial Loans
have been made by the Banks to the Borrowers. Unless otherwise terminated as a
result of an Event of Default, or terminated or extended in accordance with the
provisions of this Section 11, this Agreement shall terminate on August 31,
2005.

        11.2    Termination by Banks.    

        Recourse to security will not be required at any time. The Borrowers
waive presentment and protest of any instrument and notice thereof, notice of
default and all other notices to which the Borrowers might otherwise be
entitled. Upon the request of the Borrowers, this Agreement may be extended by
the Banks, in their discretion, for successive one (1) year periods by giving
the Borrowing Agent written notice of their election to so extend this Agreement
by July 31, 2005, or the July 31 of the calendar year in which this Agreement is
to terminate. If the Borrowing Agent has not received the notice as set forth in
the immediately preceding sentence, this Agreement shall terminate on August 31
of the applicable calendar year.

        11.3    Termination prior to Certain Dates.    

        The Borrowers may terminate this Agreement by giving the Agent notice of
the date on which this Agreement is to terminate ("Voluntary Termination Date").
On such Voluntary Termination Date, the Borrowers shall pay (i) all of the other
Obligations (including but not limited to, any accrued and unpaid fees described
in Sections 3.4, 3.5 and 3.7 hereof) and (ii) as compensation to the Banks for
loss of bargain with respect to the credit advanced hereunder, and not as a
penalty, a termination fee in amounts as set forth below:

Voluntary Termination Date


--------------------------------------------------------------------------------

  Termination Fee

--------------------------------------------------------------------------------

Before August 31, 2003   $ 200,000.00 On or after August 31, 2003 and on or
before August 30, 2004   $ 150,000.00 On or after August 31, 2004 and on or
before February 27, 2005   $ 100,000.00 On or after February 28, 2005   $ 0.00

and (iii) all of the other Obligations (including, but not limited to, the fees
described in Sections 3.4, 3.5 and 3.7 hereof); provided, however, no
termination fee shall be due and owing by the Borrowers (a) in the event that
the Borrowers terminate this Agreement and refinance the Loans with (x) credit
made available by the conventional Commercial Lending Department of the Agent or
an Affiliate of the Agent or (y) the proceeds of an initial public offering of
stock or other equity offering by a Borrower or one of its Affiliates; or (b) if
the Voluntary Termination Date is on or after February 28, 2005.

        11.4    Acceleration Upon Termination.    

        Upon the effective date of termination, all of the Borrowers'
Obligations to the Banks shall become immediately due and payable without
notice, presentment or demand, which the Borrowers

49

--------------------------------------------------------------------------------

expressly waive. If this Agreement is terminated upon the occurrence or during
the continuance of an Event of Default, the Obligations shall include an amount
equal to the termination fee and any fees described in Sections 3.4, 3.5 and 3.7
hereof which would be payable by the Borrowers if the Borrowers had terminated
this Agreement pursuant to Section 11.3 as of the last day of the month in which
the Agent terminates this Agreement, said amounts to compensate the Agent and
the Banks for loss of bargain with respect to the credit advanced hereunder, and
not as a penalty.

        11.5    Borrowers Remain Liable.    

        Notwithstanding any termination, until all of the Obligations have been
fully performed, paid and satisfied, the Borrowers shall remain liable for the
full and prompt performance and payment of the Obligations and the
indemnification set forth in Section 17.10, and the Agent and the Banks shall
retain all of their rights and privileges hereunder, including, without
limitation, the retention of its Liens and/or interest in and to all of the Loan
Collateral and other security for the Obligations.

12.    EVENTS OF DEFAULT.    

        Each of the following shall constitute an "Event of Default" hereunder:

        (a)  the Borrowers shall fail to pay (i) principal on the Loans on the
due date thereof or (ii) interest on the Loans or any other portion of the
Obligations owing from the Borrowers to the Banks within five (5) days of the
due date thereof;

        (b)  any Borrower shall default in the performance or observance of any
covenant or agreement contained in Section 8 or Section 10 of this Agreement
(other than Sections 8.1, 10.7, 10.13, 10.14, 10.18 and 10.24);

        (c)  any Borrower shall default in the performance or observance of any
covenant or agreement contained in Sections 8.1, 10.7, 10.13, 10.14, 10.18 or
10.24 of this Agreement (not constituting an Event of Default under any other
provision of this Section 12) and such default shall continue for a period of
fifteen (15) consecutive days;

        (d)  any Borrower shall default in the performance or observance of any
other covenant, agreement or duty under this Agreement or any other Loan
Document (not constituting an Event of Default under any other provision of this
Section 12) and such default shall continue for a period of thirty
(30) consecutive days;

        (e)  any representation or warranty made by the Borrowers herein, in
connection with this Agreement, in connection with any transaction relating to
this Agreement or in any of the other Loan Documents is untrue or misleading in
any material respect when made;

        (f)    any Borrower or any guarantor of the Obligations (other than a
Subsidiary that is not a Material Subsidiary), as the case may be, shall:
(i) fail to be Solvent, (ii) become generally unable to pay its debts as they
become due, (iii) make an assignment for the benefit of creditors, (iv) call a
meeting of creditors for the composition of debts, or (v) make any
misrepresentation to the Agent or any Bank in connection with this Agreement or
any transaction relating hereto that is untrue or misleading in any material
respect when made;

        (g)  there shall be filed by or against any Borrower or any of its
Material Subsidiaries as the case may be, a petition in bankruptcy or for
reorganization or a custodian, receiver or agent is appointed or authorized to
take charge of any of their respective properties; which, in the event such was
filed against any Borrower or any of its Material Subsidiaries, shall not have
been dismissed or stayed within thirty (30) days after such proceedings were
instituted;

        (h)  there shall occur any Material Adverse Change as reasonably
determined by the Banks in good faith in their sole discretion;

50

--------------------------------------------------------------------------------




        (i)    there shall occur any Casualty Loss with respect to the Loan
Collateral, or other security for the Obligations, which is not fully covered by
insurance and, after giving effect to any applicable insurance, would reasonably
be expected to have a Material Adverse Effect;

        (j)    the report required pursuant to Section 8.6 is not an unqualified
report, unless the reason for qualification is not material to the Borrowers'
and their Subsidiaries Consolidated financial condition in the Banks' sole but
reasonable discretion;

        (k)  a Deficiency shall occur and continue for a period of three
(3) consecutive Business Days;

        (l)    the Loan Collateral or other security for the Obligations shall
decline in value with the result that the Banks' security for the Obligations is
materially diminished;

        (m)  any default shall exist under the terms applicable to any
Indebtedness (after the expiration of any cure periods) in an aggregate amount
exceeding One Million Five Hundred Thousand and 00/100 Dollars ($1,500,000.00)
of any Borrower representing any borrowing or financing from, by or with any
Person that has not been cured or waived and which then entitles the holder to
accelerate such Indebtedness;

        (n)  a contribution failure shall occur with respect to any Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA which would
reasonably be expected to have a Material Adverse Effect;

        (o)  there shall have been instituted against any Borrower or any
Subsidiary of a Borrower any criminal proceedings for which forfeiture of any
asset material to the Borrowers and their Subsidiaries (taken as a whole) is a
potential penalty which shall not have been dismissed or stayed within thirty
(30) days after such proceeding was instituted; or

        (p)  any Borrower or any Material Subsidiary of a Borrower shall
voluntarily dissolve or cease to exist, or any final and nonappealable order or
judgment shall be entered against any Borrower or any Material Subsidiary of a
Borrower decreeing its involuntary dissolution.

13.    THE BANKS' RIGHTS AND REMEDIES.    

        13.1    Acceleration, Etc.    

        Upon the occurrence of any Event of Default, subject to the terms and
conditions of Section 2.4 hereof, in addition to all other rights and remedies
provided herein or available at Law or in equity, the Majority Banks may,
without further notice or demand, declare the Loans to be immediately due and
payable (except that with respect to any Event of Default under Section 12(f) or
(g), such acceleration of the Loans shall be automatic), and, to the extent that
the maximum amount of the Total Facility has not yet been used or fully drawn on
by the Borrowers, terminate the undrawn balance of same, and the Banks shall
have all rights to realize upon the Loan Collateral and other security for the
Obligations set forth in the documents providing for such security as described
in Section 5 hereof, the terms of which are incorporated herein by reference as
if set forth herein in full, and as otherwise provided by applicable Law. The
Banks' rights and remedies under this Agreement shall be cumulative and not
exclusive of any other right or remedy which the Banks may have.

51

--------------------------------------------------------------------------------

        13.2    Fees and Expenses.    

        The Borrowers shall promptly pay to the Agent for the ratable benefit of
the Banks upon demand to the Borrowing Agent, and as part of the Obligations,
all costs and expenses, including court costs, reasonable Attorneys' Fees and
costs of sale, incurred by the Agent or any Bank in exercising any of their
rights or remedies hereunder.

        13.3    Actions in Respect of the Letters of Credit.    

        If any Event of Default shall have occurred, whether in addition to
taking any of the actions described in Section 13.1 above or otherwise, the
Agent may make demand upon the Borrowers through the Borrowing Agent to, and
forthwith upon such demand the Borrowers will, pay to the Agent in same day
funds at the Agent's office designated in such demand, for deposit in a special
non-interest bearing cash collateral account (the "Letter of Credit Collateral
Account") to be maintained at such office of the Agent, an amount equal to one
hundred five percent (105%) of the Letter of Credit Reserve. The Letter of
Credit Collateral Account shall be in the name of the Borrowers (as a cash
collateral account), but under the sole dominion and control of the Agent and
subject to the terms of this Agreement. The Borrowers hereby pledge to the Agent
for the benefit of the Banks and grant to the Agent for the benefit of the Banks
a security interest in all such cash as security for such Obligations of the
Borrowers.

        13.4    Equalization.    

        Each Bank agrees with the other Banks that if, at any time, it shall
obtain any Advantage over the other Banks or any thereof in respect of the
Obligations of the Borrowers to the Banks, it shall purchase from the other
Banks, for cash and at par, such additional participation in the Obligations of
the Borrowers to the Banks as shall be necessary to nullify the Advantage. If
any such Advantage resulting in the purchase of an additional participation as
aforesaid shall be recovered in whole or in part from the Bank receiving the
Advantage, each such purchase shall be rescinded and the purchase price restored
(but without interest unless the Bank receiving the Advantage is required to pay
interest on the Advantage to the Person recovering the Advantage from such Bank)
ratably to the extent of the recovery. Each Bank agrees with the other Banks
that if it, at any time, shall receive any payment for or on behalf of the
Borrowers on any Obligations of the Borrowers to that Bank by reason of offset
of any deposit or other Obligations of the Borrowers to the Banks, it will apply
such payment first to any and all Obligations of the Borrowers to the Banks
pursuant to this Agreement (including, without limitation, any participation
purchased or to be purchased pursuant to this Section or any other Section of
this Agreement). The Borrowers agree that any Bank so purchasing a participation
from the other Banks or any thereof pursuant to this Section may exercise all of
its rights of payment (including the right of setoff) with respect to such
participation as fully as if such Bank were a direct creditor of the Borrowers
in the amount of such participation.

        13.5    Set-Off.    

        If the unpaid principal amount of the Notes, interest accrued on the
unpaid principal amount thereof or other amount owing by the Borrowers under
this Agreement, the Notes or the other Loan Documents shall have become due and
payable (on demand, at maturity, by acceleration or otherwise), each of the
Banks, any assignee of the Banks and the holder of any participation in any Loan
will each have the right, in addition to all other rights and remedies available
to it, without notice to the Borrowers, to set-off against and to appropriate
and apply to such due and payable amounts any Obligations owing to, and any
other funds held in any manner for the account of, the Borrowers by such Bank,
by such assignee or by such holder including, without limitation, all funds in
all deposit accounts (whether time or demand, general or special, provisionally
credited or finally credited, or otherwise) now or in the future maintained by
the Borrowers with such Bank, assignee or holder. The Borrowers consent to and
confirm the foregoing arrangements and confirm the Banks' rights, such

52

--------------------------------------------------------------------------------


assignee's rights and such holder's rights of banker's lien and set-off. Nothing
in this Agreement will be deemed a waiver or prohibition of or restriction on
the Banks' rights, such assignee's rights or any such holder's rights of
banker's lien or set-off.

14.    WAIVER; AMENDMENTS; SUCCESSORS AND ASSIGNS.    

        14.1    Release of Loan Collateral.    

        The Banks' rights with respect to the Loan Collateral and other security
for the Obligations and their Liens thereon and security interest therein shall
continue unimpaired (other than in respect of any Loan Collateral or other
security in which the Banks have released their Liens), and the Borrowers shall
remain obligated in accordance with the terms hereof, notwithstanding the
release or substitution of any Loan Collateral or other security for the
Obligations at any time(s), or any rights or interests therein, or any delay,
extension of time, renewal, compromise or other indulgence granted by the Agent
or any Bank in reference to any Obligations, and the Borrowers hereby waive all
notice of the same. The remedies herein provided are cumulative and not
exclusive of any remedies provided by Law.

        14.2    Waivers and Amendments in Writing.    

        No amendment, modification, termination, or waiver of any provision of
this Agreement or any Loan Document, nor consent to any variance therefrom,
shall be effective unless the same shall be in writing and signed by the
Majority Banks and the Borrowers and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose given.
Notwithstanding anything contained herein to the contrary, unanimous consent of
the Banks shall be required with respect to (a) any increase in the Commitments
hereunder, (b) the extension of the termination date pursuant to Section 11.2
hereof, the payment date of interest or principal hereunder, or the payment of
commitment or other fees or amounts payable hereunder, (c) any reduction in the
rate of interest on the Notes, or in any amount of principal or interest due on
any Note, or the payment of commitment or other fees hereunder or any change in
the manner of pro rata application of any payments made by the Borrowers to the
Banks hereunder, (d) any change in any percentage voting requirement, voting
rights or the definition of Majority Banks in this Agreement, or (e) any
amendment to this Section 14.2 or Sections 14.3 or 13.4 hereof. Notice of
amendments or consents ratified by the Banks hereunder shall be immediately
forwarded by the Agent to all Banks. Each Bank or other holder of a Note shall
be bound by any amendment, waiver or consent obtained as authorized by this
Section, regardless of its failure to agree thereto. In the case of any such
waiver or consent relating to any provision of this Agreement, any Event of
Default or Potential Default so waived or consented to will be deemed to be
cured and not continuing, but no such waiver or consent will extend to any other
or subsequent Event of Default or Potential Default or impair any right
consequent to any other or subsequent Event of Default or Potential Default or
impair any right consequent thereto.

        14.3    Borrowers' Assignment.    

        No Borrower may assign, transfer or otherwise dispose of any of its
rights or obligations hereunder or under any of the other Loan Documents to
which it is a party, by operation of law or otherwise, and any such assignment,
transfer or other disposition without the Banks' written consent shall be void.
All of the rights, privileges, remedies and options given to the Banks hereunder
shall inure to the benefit of their successors and assigns, and all the terms,
conditions, covenants, provisions and warranties herein shall inure to the
benefit of and bind the representatives, successors and assigns of the Borrowers
and the Banks, respectively.

15.    THE AGENT; ASSIGNMENTS; PARTICIPATIONS.    

        15.1    Appointment and Authorization; No Liability.    

        The Banks authorize U.S. Bank and U.S. Bank hereby agrees to act as
agent for the Banks in respect of this Agreement and the other Loan Documents
upon the terms and conditions set forth in

53

--------------------------------------------------------------------------------


this Agreement. Each Bank hereby irrevocably appoints and authorizes the Agent
to take such action as agent on its behalf and to exercise such powers hereunder
as are expressly delegated to the Agent by the terms of this Agreement and any
of the other Loan Documents, together with such powers as are reasonably
incidental thereto; provided that no duties or responsibilities not expressly
assumed herein or therein shall be implied to have been assumed by the Agent.
The relationship between the Agent and the Banks is and shall be that of agent
and principal only, and nothing contained in this Agreement or any of the other
Loan Documents shall be construed to constitute the Agent as a trustee for any
Bank. Neither the Agent nor any of its shareholders, directors, officers,
attorneys or employees nor any other Person assisting them in their duties nor
any agent or employee thereof, shall (a) be liable for any waiver, consent or
approval given or action taken or omitted to be taken by it or them hereunder or
under any of the Loan Documents or in connection herewith or therewith or be
responsible for the consequences of any oversight or error of judgment
whatsoever, or (b) be liable to the Borrowers for consequential damages
resulting from any breach of contract, tort or other wrong in connection with
the negotiation, documentation, administration or collection of the Loans or any
of the Loan Documents, except with respect to (a) and (b) hereof, to the extent
of its or their willful misconduct or gross negligence as finally determined by
a court of competent jurisdiction.

        15.2    Employees and Agents.    

        The Agent may exercise its powers and execute its duties by or through
employees or agents and shall be entitled to take, and to rely on, advice of
counsel concerning all matters pertaining to its rights and duties under this
Agreement and the other Loan Documents and shall not be liable for action taken
or suffered in good faith by it in accordance with the opinion of such counsel.
The Agent may utilize the services of such Persons as the Agent in its sole but
reasonable discretion may determine, and all reasonable fees and expenses of any
such Persons shall be paid by the Borrowers and if not paid by the Borrowers
shall be paid by the Banks based upon their respective Commitment Percentages.

        15.3    No Representations; Each Bank's Independent Investigation.    

        The Agent shall not be responsible for (a) the execution, validity or
enforceability of this Agreement or any of the other Loan Documents or any
instrument at any time constituting, or intended to constitute, collateral
security for Obligations, (b) the value of any such collateral security, (c) the
validity, enforceability or collectibility of any such amounts owing with
respect to the Notes, or (d) any recitals or statements, warranties or
representations made herein or in any of the other Loan Documents or in any
certificate or instrument hereafter furnished to it by or on behalf of the
Borrowers. The Agent shall not be bound (a) to ascertain or inquire as to the
performance or observance of any of the terms, conditions, covenants or
agreements herein or in any instrument at any time constituting, or intended to
constitute, collateral security for the Obligations or (b) to ascertain whether
any notice, consent, waiver or request delivered to it by the Borrowers or any
holder of any of the Notes shall have been duly authorized or is true, accurate
and complete. The Agent has not made nor does it now make any representations or
warranties, express or implied, nor does it assume any liability to the Banks
with respect to the creditworthiness, financial condition or any other condition
of the Borrowers or with respect to the statements contained in any information
memorandum furnished in connection herewith or in any other oral or written
communication between the Agent and such Bank. Each Bank acknowledges that it
has, independently without reliance upon the Agent or any other Bank, and based
upon such information and documents as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and agrees that the
Agent has no duty or responsibility, either initially or on a continuing basis,
to provide any Bank with any credit or other information with respect thereto
(other than such notices as may be expressly required to be given by the Agent
to the Banks hereunder).

54

--------------------------------------------------------------------------------


        15.4    Payments to Banks.    

        (a)  As between the Agent and the Borrowers, a payment by the Borrowers
to the Agent hereunder or any of the other Loan Documents for the account of any
Bank shall constitute a payment to such Bank. The Agent agrees to promptly, but
in any event not later than the end of the following Business Day, distribute to
each Bank such Bank's Pro Rata Share of payments received by the Agent for the
account of the Banks in immediately available funds.

        (b)  If in the opinion of the Agent the distribution of any amount
received by it in such capacity hereunder, under the Notes or under any of the
other Loan Documents, could reasonably be expected to involve it in liability,
it may refrain from making distribution until its right to make distribution
shall have been adjudicated by a court of competent jurisdiction. If a court of
competent jurisdiction shall adjudge that any amount received by the Agent for
the account of the Banks is to be distributed, the Agent shall distribute to
each Bank such Bank's Pro Rata Share of the amount so adjudged to be distributed
or in such manner as shall be determined by such court, together with interest
thereon, in respect of each day during the period commencing on the date such
amount was made available to the Agent and ending on the date the Agent
distributes such amount, at a rate per annum equal to the interest rate earned
by the Agent on such amount during such period. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

        (c)  Notwithstanding anything to the contrary contained in this
Agreement or any of the other Loan Documents, any Bank that fails (i) to make
available to the Agent its Pro Rata Share of any Loan that the Agent made on its
behalf or (ii) to comply with the provisions of Section 13.4 with respect to it
obtaining an Advantage, in each case as, when and to the full extent required by
the provisions of this Agreement, shall be deemed delinquent and shall not be
entitled to vote on any matters until such time as such delinquency is cured.
Such Bank shall be deemed to have assigned any and all payments due it from the
Borrowers, whether on account of outstanding Loans, interest, fees or otherwise,
to the remaining Banks for application to, and reduction of, their respective
Pro Rata Shares of all outstanding Loans. Such Bank hereby authorizes the Agent
to distribute such payments to the other Banks in proportion to their respective
Pro Rata Shares of all outstanding Loans. Such Bank shall be deemed to have
satisfied in full a delinquency when and if the Banks' respective Pro Rata
Shares of all outstanding Loans have returned to those in effect immediately
prior to such delinquency and without giving effect to the nonpayment causing
such delinquency.

        15.5    Note Holders.    

        The Agent may treat the payee of any Note as the holder thereof until
written notice of transfer shall have been filed with it signed by such payee
and in form satisfactory to the Agent.

        15.6    Documents.    

        The Agent shall not be under any duty to examine into or pass upon the
validity, effectiveness, genuineness or value of any Loan Documents or any other
document furnished pursuant hereto or in connection herewith or the value of any
collateral obtained hereunder, and the Agent shall be entitled to assume that
the same are valid, effective and genuine and what they purport to be.

        15.7    Agents and Affiliates.    

        With respect to the Loans, the Agent shall have the same rights and
powers hereunder as any other Bank and may exercise the same as though it were
not the agent, and the Agent and its affiliates may accept deposits from, lend
money to and generally engage in any kind of business with the Borrowers or any
of their Affiliates.

55

--------------------------------------------------------------------------------


        15.8    Indemnification of the Agent.    

        The Banks ratably agree to indemnify and hold harmless the Agent (to the
extent not indemnified by the Borrowers) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Agent in its capacity as agent
in any way relating to or arising out of this Agreement or any Loan Document or
any action taken or omitted by the Agent with respect to this Agreement or any
Loan Document, provided that no Bank shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorney fees) or disbursements resulting from the
Agent's gross negligence or willful misconduct as finally determined by a court
of competent jurisdiction. The obligations of the Banks under this Section 15.8
shall survive the payment in full of all amounts due pursuant to this Agreement
or any other Loan Document and the termination of this Agreement.

        15.9    Successor Agent.    

        The Agent may resign as agent hereunder by giving not fewer than thirty
(30) days' prior written notice to the Borrowing Agent and the Banks. If the
Agent shall resign under this Agreement, then either (a) the Majority Banks
shall appoint from among the Banks a successor agent for the Banks or (b) if a
successor agent shall not be so appointed and approved within the thirty
(30) day period following the Agent's notice to the Banks of its resignation
then the Agent shall appoint a successor agent who shall serve as agent until
such time as the Majority Banks appoint a successor agent pursuant to
clause (a). Upon its appointment, such successor agent shall succeed to the
rights, powers and duties as agent, and the term "Agent" shall mean such
successor effective upon its appointment, and the former agent's rights, powers
and duties as agent shall be terminated without any other or further act or deed
on the part of such former agent or any of the parties to this Agreement.

        15.10    Knowledge of Default.    

        It is expressly understood and agreed that if the Agent has not been
notified by the Borrowers in writing that an Event of Default or Potential
Default has occurred, the Agent shall be entitled to assume that no Event of
Default or Potential Default has occurred and is continuing unless the Agent has
been notified by a Bank in writing that such Bank considers that an Event of
Default or Potential Default has occurred and is continuing and specifying the
nature thereof.

        15.11    Action by the Agent.    

        So long as the Agent shall be entitled, pursuant to Section 15.10
hereof, to assume that no Event of Default or Potential Default shall have
occurred and be continuing, the Agent shall be entitled to use its discretion
with respect to exercising or refraining from exercising any rights which may be
vested in it by, or with respect to taking or refraining from taking any action
or actions which it may be able to take under or in respect of, this Agreement.
The Agent shall incur no liability under or in respect of this Agreement by
acting upon any notice, certificate, warranty or other paper or instrument
believed by it to be genuine or authentic or to be signed by the proper party or
parties, or with respect to anything which it may do or refrain from doing in
the reasonable exercise of its judgment.

        15.12    Notification of Potential Defaults and Events of Defaults.    

        Each Bank hereby agrees that, upon learning of the existence of a
Potential Default or Event of Default, it shall promptly notify the Agent
thereof. In the event that the Agent receives notice of an Event of Default or
Potential Default, the Agent shall promptly notify all of the Banks and shall
take such action and assert such rights under this Agreement as the Majority
Banks shall direct and the Agent shall promptly inform the Banks in writing of
the action taken. The Agent may take such action and assert such rights as it
deems to be advisable, in its discretion, for the protection of the interests of
the holders of the Notes.

56

--------------------------------------------------------------------------------


        15.13    Declaration of Invalidation.    

        Each Bank agrees that, to the extent that any payments received by any
Bank from the Borrowers or otherwise on account of the Loans are subsequently
invalidated, declared to be fraudulent or preferential, set aside or judicially
required to be repaid to a debtor-in-possession, trustee, receiver, custodian or
any other Person in connection with any bankruptcy or reorganization proceeding
or any similar cause of action ("Preference"), then, to the extent of such
Preference, each Bank shall, upon demand, reimburse the Bank subject to such
Preference in the amount necessary to cause each Bank to be affected by such
Preference in proportion to its Pro Rata Share of the Loans.

        15.14    Pro Rata Portion; Pari Passu and Equal.    

        The Pro Rata Share of each Bank in the Revolving Loans and the Letters
of Credit shall be pari passu and equal with the Pro Rata Share of each other
Bank and no Bank shall have priority over the other.

        15.15    Cooperation.    

        Each Bank agrees that it shall cooperate in good faith and in a
commercially reasonable manner with each other Bank and take whatever reasonable
actions (at its own expense) are necessary to implement decisions made in
accordance with this Agreement and with each of the other Loan Documents
relating thereto.

        15.16    Obligations Several.    

        The obligations of the Banks hereunder are several and not joint.
Nothing contained in this Agreement, and no action taken by the Agent or the
Banks pursuant hereto, shall be deemed to constitute a partnership, association,
joint venture or other entity between any of the Banks. No default by any Bank
hereunder shall excuse any Bank from any obligation under this Agreement, but no
Bank shall have or acquire any additional obligation of any kind by reason of
such default. The relationship among the Borrowers and the Banks with respect to
the Loan Documents and any other document executed in connection therewith is
and shall be solely that of debtor and creditors, respectively, and neither the
Agent nor any Bank has any fiduciary obligation toward the Borrowers with
respect to any such documents or the transactions contemplated thereby.

        15.17    Bank Assignments/Participations.    

        (a)    Assignment/Transfer of Commitments.    Each Bank shall have the
right at any time or times to assign or transfer to an Eligible Assignee or any
affiliate of such Bank, without recourse, all or a portion of (a) that Bank's
Commitment, (b) all Loans made by that Bank, (c) that Bank's Notes, and (d) that
Bank's participation in Letters of Credit and that Bank's participation
purchased pursuant to Section 13.4; provided, however, in each such case, that
the transferor and the transferee shall have complied with the following
requirements:

        (i)    Prior Consent of the Agent.    No transfer may be consummated
pursuant to this Section 15.17(a) without the prior written consent of the Agent
(other than (i) a transfer by any Bank to another Bank, (ii) a transfer by any
Bank to any affiliate of such Bank or (iii) a transfer occurring during the
existence of an Event of Default or Potential Default), which consent of the
Agent shall not be unreasonably withheld, delayed or conditioned.

        (ii)    Prior Consent of Borrowers.    No transfer may be consummated
pursuant to this Section 15.17(a) without the prior written consent of the
Borrowers (other than (i) a transfer by any Bank to another Bank, (ii) a
transfer by any Bank to any affiliate of such Bank or (iii) a transfer occurring
during the existence of an Event of Default or Potential Default), which consent
of the Borrowers shall not be unreasonably withheld, delayed or conditioned.

57

--------------------------------------------------------------------------------



        (iii)    Minimum Amount.    No transfer may be consummated pursuant to
this Section 15.17(a) (other than a transfer by any Bank to an affiliate of such
Bank) in an aggregate amount less than (a) Five Million and 00/100 Dollars
($5,000,000.00) or (b) if such Bank's Commitment is at any time less than Five
Million and 00/100 Dollars ($5,000,000.00), the entire amount of such Bank's
Commitment.

        (iv)    Agreement; Transfer Fee.    Unless the transfer shall be to an
affiliate of the transferor or the transfer shall be due to merger of the
transferor or for regulatory purposes, the transferor (A) shall remit to the
Agent, for its own account, an administrative fee of Three Thousand Five Hundred
and 00/100 Dollars ($3,500.00) and (B) shall cause the transferee to execute and
deliver to the Borrowers, the Agent and each Bank (1) an Assignment Agreement,
in the form of Exhibit J attached hereto and made a part hereof (an "Assignment
Agreement") together with the consents and releases and the Administrative
Questionnaire referenced therein, and (2) such additional amendments, assurances
and other writings as the Agent may reasonably require.

        (v)    Notes.    Upon its receipt of an Assignment Agreement executed by
the parties to such Assignment, together with each Note subject to such
Assignment Agreement, the Agent shall (a) record the information contained
therein in the Register, and (b) give prompt notice thereof to the Borrowing
Agent and the other Banks. Within five (5) Business Days after receipt by the
Borrowing Agent of such notice, the Borrowers, at their own expense, shall
execute and deliver (A) to the Agent, the transferor and the transferee, any
consent or release (of all or a portion of the obligations of the transferor) to
be delivered in connection with the Assignment Agreement as may be reasonably
requested, and (B) to the transferee and, if applicable, the transferor, the
appropriate new Notes. Upon delivery of the new Notes, the transferor's Notes
shall be promptly returned to the Borrowers marked "replaced".

        (vi)    Parties.    Upon satisfaction of the requirements of this
Section 15.17, including the payment of the fee and the delivery of the
documents set forth in Section 15.17(a) (iv), (a) the transferee shall become
and thereafter be deemed to be a "Bank" for the purposes of this Agreement,
(b) if the transferor transfers all of its interest, the transferor shall cease
to be and thereafter shall no longer be deemed to be a "Bank" and shall have no
further rights or obligations with respect to future periods under or in
connection herewith, and (c) the signature pages hereof and Schedule A hereto
shall be automatically amended, without further action, to reflect the result of
any such transfer.

        (vii)    The Register.    The Agent shall maintain a copy of each
Assignment Agreement delivered to it and a register or similar list (the
"Register") for the recordation of the names and addresses of the Banks and the
Commitment Percentages of, and principal amount of the Loans owing to, each Bank
from time to time. The entries in the Register shall be conclusive, in the
absence of manifest error, with respect to such information, and the Borrowers,
the Agent and the Banks may treat each financial institution whose name is
recorded in the Register as the owner of the Loan recorded therein for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrowers or any Bank at any reasonable time and from time to time upon
reasonable prior notice.

        (viii)    Certain Representations and Warranties; Limitations;
Covenants.    By executing and delivering an Assignment Agreement, the parties
to the Assignment thereunder confirm to and agree with each other and the other
parties hereto as follows:

        (a)  Other than the representation and warranty that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim, the assigning Bank makes no representation and warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the

58

--------------------------------------------------------------------------------

execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto;

        (b)  The assigning Bank makes no representation or warranty and assumes
no responsibility of the financial condition of the Borrowers or any other
Person primarily or secondarily liable in respect of any of the Obligations, or
the performance or observance by the Borrowers or any other Person primarily or
secondarily liable in respect of any of the Obligations;

        (c)  Such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 8 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into the
Assignment Agreement;

        (d)  Such assignee will, independently and without reliance upon the
assigning Bank, the Agent or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement;

        (e)  Such assignee represents and warrants that it is an Eligible
Assignee;

        (f)    Such assignee appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Agent by the terms hereof
or thereof, together with such powers as are reasonably incidental thereto;

        (g)  Such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Bank; and

        (h)  Such assignee represents and warrants that it is legally authorized
to enter into such Assignment Agreement.

        (b)    Participations.    Bank shall have the right at any time or
times, without the consent of any other party, to sell one or more
participations or sub-participations to one or more financial institutions or
any affiliate of such Bank, in all or any part of (a) that Bank's Commitment,
(b) that Bank's Commitment Percentage, (c) any Loan made by that Bank, (d) any
Note delivered to that Bank pursuant to this Agreement and (e) that Bank's
participations, if any, purchased pursuant to Section 13.4 or this
Section 15.17(b).

        (i)    Rights Reserved.    In the event any Bank shall sell any
participation or sub-participation, that Bank shall, as between itself and the
purchaser, retain all of its rights (including, without limitation, rights to
enforce against the Borrowers, the Loan Documents and any and all other
documents in connection therewith) and duties pursuant to the Loan Documents and
any and all other documents in connection therewith, including, without
limitation, that Bank's right to approve any waiver, consent or amendment;
provided, however, that (a) any such participation or sub-participation shall be
in a minimum amount of Five Million and 00/100 Dollars ($5,000,000.00) and
(b) the holder of any such participation or sub-participation shall not be
entitled to require such Bank to take any action hereunder except action
directly affecting (i) any reduction in the principal amount or an interest rate
on any Loan in which such holder participates; (ii) any extension of this
Agreement or the date fixed for any payment of interest or principal payable
with respect to any Loan in which such holder participates; and (iii) any
reduction in the amount of any fees payable hereunder with respect to any Loan
in which such holder participates. The Borrowers hereby acknowledge and agree
that the participant under each participation shall for purposes of Sections 3.2
and 17.10 be considered to be a "Bank". Except as otherwise set forth herein, no

59

--------------------------------------------------------------------------------

participant or sub-participant shall have any rights or obligations hereunder,
and the this Agreement and the Agent shall continue to deal with the Banks as if
no participation or sub-participation had occurred. The Agent shall continue to
distribute payments as if no participation or sub-participation had been sold.

        (ii)    No Delegation.    No participation or sub-participation shall
operate as a delegation of any duty of the seller thereof. Under no
circumstances shall any participation or sub-participation be deemed a novation
in respect of all or any part of the seller's obligations pursuant to this
Agreement.

        (c)    Pledge by Banks.    Notwithstanding the provisions of this
Section 15.17, any Bank may at any time pledge all or any portion of its
interest and rights under this Agreement (including all or any portion of its
Notes) to any of the federal reserve banks organized under Section 4 of the
Federal Reserve Act, 12 U.S.C. §341. No such pledge or the enforcement thereof
shall release the pledgor Bank from its obligations hereunder or under any of
the other Loan Documents.

16.    BORROWING AGENCY.    

        16.1    Borrowing Agency Provisions.    

        (a)  Each Borrower hereby irrevocably designates the Borrowing Agent to
be its attorney and agent and in such capacity to borrow, sign and endorse
notes, and execute and deliver all instruments, documents, writings and further
assurances now or hereafter required hereunder, on behalf of such Borrower or
Borrowers, and hereby authorizes the Agent to pay over or credit all loan
proceeds hereunder in accordance with the request of the Borrowing Agent.

        (b)  The handling of this credit facility as a co-borrowing facility
with a borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to the Borrowers. Neither the Agent nor any Bank shall incur
liability to the Borrowers as a result thereof. To induce the Agent and the
Banks to do so and in consideration thereof, each Borrower hereby indemnifies
the Agent and each Bank and holds Agent and each Bank harmless from and against
any and all liabilities, expenses, losses, damages and claims of damage or
injury asserted against the Agent or any Bank by any Person arising from or
incurred by reason of the handling of the financing arrangements of the
Borrowers as provided herein, reliance by the Agent or any Bank on any request
or instruction from the Borrowing Agent or any other action taken by the Agent
or any Bank with respect to this Section 16.1 except due to willful misconduct
or gross negligence by the indemnified party.

        (c)  All Obligations shall be joint and several, and each Borrower shall
make payment upon the maturity of the Obligations by acceleration or otherwise,
and such obligation and liability on the part of each Borrower shall in no way
be affected by any extensions, renewals and forbearance granted by the Agent or
any Bank to any Borrower, failure of the Agent or any Bank to give any Borrower
notice of borrowing or any other notice, any failure of the Agent or any Bank to
pursue or preserve its rights against any Borrower, the release by the Agent or
any Bank of any Collateral now or thereafter acquired from any Borrower, and
such agreement by each Borrower to pay upon any notice issued pursuant thereto
is unconditional and unaffected by prior recourse by the Agent or any Bank to
the other Borrowers or any Collateral for such Borrower's Obligations or the
lack thereof. Each Borrower waives all suretyship defenses.

        16.2    Waiver of Subrogation.    

        Each Borrower expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution of any other claim which
such Borrower may now or hereafter have against the other Borrowers or other
Person directly or contingently liable for the Obligations hereunder, or against
or with respect to the other Borrowers' property (including, without limitation,
any property

60

--------------------------------------------------------------------------------


which is Collateral for the Obligations), arising from the existence or
performance of this Agreement, until termination of this Agreement and repayment
in full of the Obligations.

17.    MISCELLANEOUS.    

        17.1    Severability.    

        Each provision of this Agreement shall be interpreted in such manner as
to be valid under applicable Law, but if any provision hereof shall be invalid
under applicable Law, such provision shall be ineffective to the extent of such
invalidity, without invalidating the remainder of such provision or the
remaining provisions hereof.

        17.2    Governing Law.    

        THIS AGREEMENT HAS BEEN DELIVERED AND ACCEPTED AT AND SHALL BE DEEMED TO
HAVE BEEN MADE AT CINCINNATI, OHIO. THIS AGREEMENT SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF (BUT NOT THE LAWS OF
CONFLICTS) THE STATE OF OHIO. For purposes of any action or proceeding involving
this Agreement, the Borrowers hereby expressly submit to the nonexclusive
jurisdiction of all federal and state courts located in the State of Ohio, and
consent that the Borrowing Agent, on behalf of the Borrowers, may be served with
any process or paper by registered mail or by personal service within or without
the State of Ohio in accordance with applicable Law, provided a reasonable time
for appearance is allowed.

        17.3    Waiver of Jurisdiction.    

        AS A SPECIFICALLY BARGAINED INDUCEMENT FOR THE BANKS TO ENTER INTO THIS
AGREEMENT AND EXTEND CREDIT TO THE BORROWERS, THE BORROWERS AGREE THAT ANY
ACTION, SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT OF THIS AGREEMENT, ITS
VALIDITY OR PERFORMANCE, AT THE SOLE OPTION OF THE BANKS, THEIR SUCCESSORS AND
ASSIGNS, AND WITHOUT LIMITATION ON THE ABILITY OF THE BANKS, THEIR SUCCESSORS
AND ASSIGNS, TO EXERCISE ALL RIGHTS AS TO THE LOAN COLLATERAL, AND OTHER
SECURITY FOR THE OBLIGATIONS OR INITIATE AND PROSECUTE IN ANY APPLICABLE
JURISDICTION ACTIONS RELATED TO REPAYMENT OF THE OBLIGATIONS, MAY BE INITIATED
AND PROSECUTED AS TO ALL PARTIES AND THEIR SUCCESSORS AND ASSIGNS AT CINCINNATI,
OHIO. THE BANKS AND THE BORROWERS EACH CONSENT TO AND SUBMIT TO THE EXERCISE OF
JURISDICTION BY ANY COURT SITUATED IN THE STATE OF OHIO HAVING JURISDICTION OVER
THE SUBJECT MATTER. THE BORROWERS WAIVE ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER, AND
CONSENT TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE COURT.

        17.4    Survival of Representations and Warranties.    

        The Borrowers covenant, warrant and represent that all of the Borrowers'
representations and warranties contained in this Agreement are true, shall
survive the execution, delivery and acceptance hereof by the parties hereto and
the closing of the transactions described herein or related hereto, and shall
remain true until the Obligations are fully performed, paid and satisfied,
subject to such changes as may not be prohibited hereby, do not constitute
Events of Default hereunder, and have been consented to by the Banks in writing.

        17.5    Evidence of Loans.    

        Each loan or advance made by the Banks to the Borrowers pursuant to this
Agreement may or may not (at the Banks' discretion) be evidenced by notes or
other instruments issued or made by the

61

--------------------------------------------------------------------------------


Borrowers to the Banks. Where such loans or advances are not so evidenced, such
loans and advances shall be evidenced solely by entries upon the Banks' books
and records.

        17.6    Banks' Ability Regarding Loan Collateral.    

        All of the Obligations shall constitute one loan secured by all security
as described in Section 5 above and by all other security now and from time to
time hereafter granted by the Borrowers to the Agent for the benefit of the
Banks. To the extent permitted by Law, the Banks may, in their sole discretion,
(i) exchange, enforce, waive or release any such security or portion thereof,
(ii) apply such security and direct the order or manner of sale thereof as the
Banks may, from time to time, determine and (iii) settle, compromise, collect or
otherwise liquidate any such security in any manner following the occurrence of
any Event of Default without affecting or impairing their right to take any
other further action with respect to any security or any part thereof.

        17.7    Application of Payments, Etc.    

        The Agent shall have the continuing right to apply any payments to any
portion of the Obligations. To the extent the Borrowers make a payment or
payments to the Agent or any Bank or the Agent or any Bank receives any payment
or proceeds of the Loan Collateral or any other security for the Borrowers'
benefit, which payment(s) or proceeds or any part thereof are subsequently
voided, invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy act, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the Obligations or part thereof
intended to be satisfied shall be revived and shall continue in full force and
effect, as if such payment or proceeds had not been received by the Agent or
such Bank.

        17.8    Fees and Expenses.    

        The Borrowers shall reimburse the Agent for all costs, fees, expenses
and liabilities incurred by the Agent or for which the Agent becomes obligated
in connection with or arising out of: (i) the negotiation, preparation, closing
and enforcement of this Agreement, any amendment hereof and any agreements,
documents and instruments in any way relating hereto and any of the Banks'
rights hereunder; (ii) any loans or advances made by the Banks hereunder;
(iii) any transaction contemplated by this Agreement; (iv) any inspection and/or
audit and/or verification of the Loan Collateral and/or other security for the
Obligations and/or the Borrowers (the Agent currently charges Seven Hundred
Fifty and 00/100 Dollars ($750.00) per day for an audit based on an eight
(8) hour day plus out-of-pocket expenses (such as travel, lodging, meals, etc.)
per auditor or field examiner for the services of its auditors and field
examiners and a potentially greater amount if the auditor is not an employee of
the Agent); provided, however, so long as no Event of Default has occurred and
is continuing, the Borrowers shall be required to pay such charges for no more
than six (6) audits conducted in any calendar year; (v) any liability in
connection with the Loan Documents under Section 3505 of the Code and all other
local, state and federal statutes of similar import; and (vi) costs of
settlement incurred by the Agent or any Bank after the occurrence and during the
continuance of an Event of Default (a) in enforcing any Obligation or in
foreclosing against the Loan Collateral or exercising or enforcing any other
right or remedy available by reason of such Event of Default, (b) in connection
with any refinancing or restructuring of the credit arrangements provided under
this Agreement in the nature of a "work-out" or in any insolvency or bankruptcy
proceeding, (c) in commencing, defending or intervening in any litigation or in
filing a petition, complaint, answer, motion or other pleadings in any legal
proceeding relating to the Borrowers and related to or arising out of the
transactions contemplated hereby or by any of the Loan Documents, (d) in taking
any other action in or with respect to any suit or proceeding (whether in
bankruptcy or otherwise) relating to this Agreement, (e) in protecting,
preserving, collecting, leasing, selling, taking possession of, or liquidating
any of the Loan Collateral, (f) attempting to enforce or enforcing any Lien on
or security interest in any of the Loan Collateral or any other rights under the
Loan Documents during the continuance of

62

--------------------------------------------------------------------------------


an Event of Default or (g) in meeting with the Borrowers to discuss such Event
of Default and the course of action to be taken in connection therewith; the
foregoing to include, without limitation, Attorneys' Fees and reasonable fees of
other professionals, all lien search fees, all filing and recording fees and all
reasonable travel expenses. All of the foregoing shall be part of the
Obligations, payable upon demand to the Borrowing Agent, and secured by the
Collateral and other security for the Obligations described in Section 5 above.
The Obligations described under this Section 17.8 shall survive any termination
of this Agreement.

        17.9    Notices.    

        Any notice required, permitted or contemplated hereunder shall be in
writing and addressed to the party to be notified at the address set forth below
or at such other address as each party may designate for itself from time to
time by notice hereunder, and shall be deemed validly given (i) five (5) days
following deposit in the U.S. mails, with proper postage prepaid, or (ii) the
next Business Day (which for purposes of this Section 17.9 only, means any day
which is not a Saturday, Sunday or legal holiday on which banks are authorized
or required to be closed in Sioux Falls, South Dakota) after such notice was
delivered to a regularly scheduled overnight delivery carrier with delivery fees
either prepaid or an arrangement, satisfactory with such carrier, made for the
payment thereof, or (iii) upon receipt of notice given by telecopy, mailgram,
telegram, telex or personal delivery. Any notice required, permitted or
contemplated hereunder to be made to the Borrowers shall be made to the
Borrowing Agent at the address set forth below or at such other address as the
Borrowing Agent may designate for itself from time to time by notice hereunder:

To Borrowers:   Robert Kennedy
Executive Vice President and Chief Financial Officer
Blue Dot Services Inc.
125 S. Dakota Avenue, Suite 1100
Sioux Falls, South Dakota 57104
Telecopy No: (605) 978-2840
To Agent:
 
U.S. Bank, National Association
1350 Euclid Avenue, 8th Floor
Cleveland, Ohio 44115
Attention: Michael A. Gasser
Telecopy No:(216) 623-9259
with a copy to:
 
Jeffrey J. Conn, Esquire
Thorp Reed & Armstrong LLP
One Oxford Centre
301 Grant Street, 14th Floor
Pittsburgh, Pennsylvania 15219-1425
Telecopy No: (412) 394-2555
To Banks:
 
At such Bank's address set forth on Schedule A attached hereto and made a part
hereof

        17.10    Indemnification.    

        In consideration of the execution and delivery of this Agreement by the
Banks and the extension of the commitments hereunder, each Borrower hereby
indemnifies, exonerates and holds the Agent, each Bank and each of their
respective officers, directors, employees and agents (collectively the
"Indemnified Parties" and, individually, an "Indemnified Party") free and
harmless from and against any and all actions, causes of action, suits, losses,
costs, liabilities, damages, and expenses actually incurred in connection
therewith (irrespective of whether such Indemnified Party is a party to the

63

--------------------------------------------------------------------------------


action for which indemnification hereunder is sought), including Attorneys' Fees
and disbursements (the "Indemnified Liabilities"), incurred by the Indemnified
Parties or any of them as a result of, or arising out of, or relating to, or as
a direct or indirect result of:

        (a)  any transaction financed or to be financed in whole or in part or
directly or indirectly with the proceeds of any Loan;

        (b)  the entering into and performance of this Agreement and the other
Loan Documents by any of the Indemnified Parties;

        (c)  any breach by the Borrowers of any term, provision, representation,
warranty or covenant of this Agreement or the other Loan Documents;

        (d)  any investigation, litigation or proceeding related to any
acquisition or proposed acquisition by the Borrowers of all or any portion of
the stock or all or substantially all the assets of any Person, whether or not
any Bank is party thereto; and

        (e)  the presence on or under, or the escape, seepage, leakage,
spillage, discharge, emission, discharging or releases from, any real property
owned or operated by a Borrower of any Hazardous Material (including, without
limitation, any losses, liabilities, damages, injuries, costs, expenses or
claims asserted or arising under any Environmental Law, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act, any so-called "Superfund" or "Superlien" Law, or any other federal, state,
local or other statute, law, ordinance, code, rule, regulation, order or decree
regulating, relating to or imposing liability or standards on conduct
concerning, any Hazardous Material), regardless of whether or not caused by, or
within the control of, a Borrower; except in each case for any such Indemnified
Liabilities arising for the account of a particular Indemnified Party by reason
of Indemnified Party's gross negligence or willful misconduct or breach by such
Indemnified Party of its obligations under the Loan Documents, and if and to the
extent that the foregoing undertaking may be unenforceable for any reason, the
Borrowers hereby agree to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable Law, except as aforesaid to the extent not payable by reason of the
Indemnified Party's gross negligence or willful misconduct as finally determined
by a court of competent jurisdiction or breach of such obligations as finally
determined by a court of competent jurisdiction. The Obligations described under
this Section 17.10 shall survive any termination of this Agreement.

        17.11    Additional Waivers by the Borrowers.    

        The Borrowers waive presentment and protest of any instrument and notice
thereof and, except as expressly provided in the Loan Documents, demand, notice
of default and all other notices to which the Borrowers might otherwise be
entitled.

        17.12    Equitable Relief.    

        Each Borrower recognizes that, in the event any Borrower fails to
perform, observe or discharge any of its obligations or liabilities under this
Agreement or any of the other Loan Documents, any remedy of law may prove to be
inadequate relief to the Banks; therefore, each Borrower agrees that the Banks,
if the Banks so request, shall be entitled to temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages.

        17.13    Entire Agreement.    

        This Agreement and the other Loan Documents set forth the entire
agreement of the parties with respect to its subject matter and supersedes all
previous understandings, written or oral, in respect thereof.

64

--------------------------------------------------------------------------------


        17.14    Headings.    

        Section headings in this Agreement are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

        17.15    Confidentiality.    

        The Agent and the Banks agree that they will keep confidential and not
disclose or divulge any confidential, proprietary or secret information which
the Agent or the Banks may obtain from the Borrowers pursuant to the reporting
requirements set forth in Section 8 hereof and other materials submitted by the
Borrowers to the Agent or the Banks pursuant to this Agreement unless such
information is known, or until such information becomes known, to the public;
provided, however, that the Agent and the Banks may disclose such information
(i) to their employees, attorneys, accountants, consultants and other
professionals to the extent necessary to obtain their services in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, (ii) to the Agent, any Bank or any prospective transferee or Eligible
Assignee, and (iii) as required or requested by any Official Body or
representative thereof or pursuant to legal process.

[INTENTIONALLY LEFT BLANK]

65

--------------------------------------------------------------------------------

        17.16    Waiver of Jury Trial.   Initials
        AS A SPECIFICALLY BARGAINED INDUCEMENT FOR THE AGENT AND THE BANKS TO
ENTER INTO THIS AGREEMENT AND EXTEND CREDIT TO THE BORROWERS, THE BORROWERS, THE
AGENT AND THE BANKS EACH WAIVE TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM,
SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT OF THIS AGREEMENT AND/OR THE
CONDUCT OF THE RELATIONSHIP AMONG THE AGENT, THE BANKS AND THE BORROWERS.
 


--------------------------------------------------------------------------------

Agent

--------------------------------------------------------------------------------

For all Borrowers

[INTENTIONALLY LEFT BLANK]

66

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this Agreement has been duly executed by the
Borrowers on the day first above written.

ATTEST/WITNESS:   Blue Dot Services Inc., as Borrowing Agent and as a Borrower,
Air Assurance Co., Air Design, Inc., Air Specialist Heating and Air Conditioning
Company, Inc., Air Texas Mechanical, Inc., A.J. PERRI,  INC., Anytime
Plumbing, Inc., Aramendia Plumbing, Inc., A.S.I. Hastings, Inc., Blue Dot
Capital Corporation, Blue Dot Licensing, Inc., Blue Dot Properties, Inc., Blue
Dot Services Company of Florida, Blue Dot Services Company of Georgia, Blue Dot
Services Company of Illinois, Blue Dot Services Company of Kansas, Blue Dot
Services Company of Michigan, Blue Dot Services Company of Ohio, Blue Dot
Services Company of Washington, BRODY HEATING, AIR CONDITIONING & ELECTRICAL
CONTRACTORS, INC., Burton Plumbing Services, Inc., Calvert-Jones Co., Inc.,
Climate Engineering Commercial Services, Inc., Columbus/Worthington Heating and
Air Conditioning Company, Inc., Comfort Air Systems, Inc., Conditioned Air
Associates, Inc., Controlling Systems, Inc., DAUENHAUER & SON PLUMBING AND
PIPING CO., INC., Dependable Graham Air Conditioning, Inc., Dillingham & Smith
Mechanical and Sheet Metal Contractors, Inc., Donahue Heating & Air
Conditioning, Inc., Enviro-Air, Inc., Environmental Conditioning, Inc.,
Environmental Services of Charlotte, Inc., Environmental Systems and Controls,
 Inc., Environmental Techniques Corporation, Fast Water Heater Company, Golden
Bear Heating and Air Conditioning, Inc., Haslett Heating & Cooling, Inc.,
Heating & Air Conditioning Services, Inc., Hill Heating & Air
Conditioning, Inc., Horizon Home Services, Inc., Huck Heating and Air
Conditioning, Inc., IDEAL SERVICE COMPANY, INC., John's Sewer & Pipe
Cleaning, Inc., Lindstrom Air Conditioning, Inc., Master Controls & Service
Company, Inc., Metro-Tech Service Co., National Retail Services, Inc., NH HVAC
Systems, Inc., Pacific Air & Lighting Services, Inc., Poudre Valley Air, Inc.,
Precision Mechanical Contractors, Inc., Residential Services of Indiana, Inc.,
Ridge Heating, Air Conditioning & Plumbing, Inc., Standard Heating &
Air-Conditioning Co., Tri-County Associates, Inc., Wagner Mechanical Inc.,
Wilgro Services, Inc.
By:
/s/

--------------------------------------------------------------------------------


 
By:
/s/  ROBERT E. KENNEDY      

--------------------------------------------------------------------------------

Name:     Name: Robert E. Kennedy Title: Secretary   Title: Treasurer of each of
the above-listed Borrowers

67

--------------------------------------------------------------------------------


 
 
 
Blue Dot Capital Partners, LLC
By: Blue Dot Services, Inc.
Its: managing member
By:
/s/

--------------------------------------------------------------------------------


 
By:
/s/  ROBERT E. KENNEDY      

--------------------------------------------------------------------------------

Name:     Name: Robert E. Kennedy Title: Secretary   Title:  
 
 
 
Air Conditioning by Luquire, Inc.
By:
/s/

--------------------------------------------------------------------------------


 
By:
/s/  ROBERT E. KENNEDY      

--------------------------------------------------------------------------------

Name:     Name: Robert E. Kennedy Title: Secretary   Title:  
U.S. Bank, National Association, as Agent
and for itself as a Bank
 
 
 
By:
/s/

--------------------------------------------------------------------------------


 
 
  Its: Vice President      

68

--------------------------------------------------------------------------------


List of Exhibits and Schedules

Exhibits


A.   Form of Revolving Note B.   Form of Security Agreement C.   Form of
Landlord's Waiver D.   Form of Warehouseman's Waiver E.   Form of Subordination
Agreement F.   Conditions to Closing G-1.   Form of Effective Borrowing Base
Certificate G-2.   Form of Actual Borrowing Base Certificate H.   Financial
Covenants I.   Form of Chief Financial Officer's Certificate J.   Form of
Assignment Agreement K.   Form of Joinder L.   Form of Floor Plan Creditor
Agreement

69

--------------------------------------------------------------------------------


Schedules


A.   Schedule of Banks and Commitments 1.   Schedule 8.6   Agreed Upon
Procedures 2.   Schedule 9.6   Permitted Indebtedness 3.   Schedule 9.7A  
Existing Liens 4.   Schedule 9.7B   Existing Tax Liens and other Non-Permitted
Liens 5.   Schedule 9.8   Labor and Employment Contracts 6.   Schedule 9.9  
Violations of Law 7.   Schedule 9.11   Financial Statements 8.   Schedule 9.12  
ERISA 9.   Schedule 9.14   Litigation 10.   Schedule 9.16   Subsidiaries 11.  
Schedule 9.17A   Authorized and Outstanding Stock and Record Owners 12.  
Schedule 9.17B   Stock Agreements 13.   Schedule 9.18   Non-Competition
Agreements 14.   Schedule 9.19   Accounts 15.   Schedule 9.23   Permitted Leases
16.   Schedule 9.24   Insurance Policies 17.   Schedule 10.20   Existing Loans
and Investments 18.   Schedule 10.25   Affiliate Transactions

70

--------------------------------------------------------------------------------




SCHEDULE A

Schedule of Banks and Commitments


Bank


--------------------------------------------------------------------------------

  Commitment

--------------------------------------------------------------------------------

  Commitment
Percentage

--------------------------------------------------------------------------------

  U.S. Bank, National Association
1350 Euclid Avenue, 8th Floor
Cleveland, Ohio 44115
Attention: Michael A. Gasser   $ 20,000,000.00   100 %
Total Commitment Amount
 
$
20,000,000.00
 
100
%    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

71

--------------------------------------------------------------------------------




Exhibit H

Financial Covenants


Financial Covenants. Each Borrower agrees that it shall:

A.Minimum EBITDA. Not permit EBITDA (as defined below) to be less than the
following amounts for the measurement periods referred to below:


Four Quarters Ended


--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

December 31, 2002   $5,000,000 March 31, 2003   $6,000,000 June 30, 2003  
$7,000,000 September 30, 2003   $8,000,000 December 31, 2003   $9,000,000 March
31, 2004   $10,000,000 June 30, 2004   $11,000,000 September 30, 2004  
$12,000,000 December 31, 2004   $13,000,000 March 31, 2005   $14,000,000 June
30, 2005 and each quarter ended thereafter   $15,000,000

B.Minimum Fixed Charge Coverage Ratio. Not permit the ratio (the "Fixed Charge
Coverage Ratio") of EBITDA to Fixed Charges (as defined below) to be less than
the following for any measurement period referred to below:


Four Quarters Ended


--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

December 31, 2002   1.25:1 March 31, 2003   1.25:1 June 30, 2003   1.25:1
September 30, 2003   1.25:1 December 31, 2003   1.25:1 March 31, 2004   1.25:1
June 30, 2004   1.25:1 September 30, 2004   1.25:1 December 31, 2004   1.25:1
March 31, 2005   1.25:1 June 30, 2005 and each quarter ended thereafter   1.25:1


II. Definitions to Financial Covenants


A.The term "EBITDA" for purposes of this Exhibit H shall mean, for any period,
the aggregate of (a) the Consolidated net profit (or loss) for such period, plus
(b) Consolidated income and franchise tax payments or provisions or tax sharing
payments or provisions for such period, plus (c) Consolidated interest expense
for such period, plus (d) Consolidated depreciation and amortization of assets
and other non-cash charges (including any non-cash purchase price accounting
adjustments) for such period, plus (e) Consolidated Management Fees provision
for such period to Northwestern, plus (f) Consolidated partner billings
provision for such period to Northwestern, in each case determined for the
Borrowers and their Subsidiaries in accordance with Applicable GAAP.

B.The term "Fixed Charges" for purposes of this Exhibit H shall mean, for any
period, the sum of each Borrower's scheduled payments (including, without
limitation, principal and interest, and any

72

--------------------------------------------------------------------------------

prepayments thereof, but excluding payments of principal on revolving credit
arrangements and the principal amount of any floor planning arrangements) on
debt for money borrowed, plus the amount of cash dividends paid by Blue Dot for
such period, plus the amount of common stock redemption paid by Blue Dot for
such period, plus Consolidated Management Fees (paid in cash) for such period
plus Consolidated capital expenditures for such period plus Consolidated cash
tax payments for such period, minus all of the foregoing items that are either
not paid in cash or that are paid using Indebtedness, funds or other property
provided by NorthWestern (or one of its Affiliates, other than a Borrower or any
Subsidiary of a Borrower), in each case determined for the Borrowers and their
Subsidiaries in accordance with Applicable GAAP.

73

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.4(a)



FINANCING AGREEMENT by and among BLUE DOT SERVICES, INC., THE BORROWERS LISTED
ON THE SIGNATURE PAGES HEREOF and U.S. BANK, NATIONAL ASSOCIATION and VARIOUS
OTHER FINANCIAL INSTITUTIONS LISTED ON THE SIGNATURE PAGES HEREOF and U.S. BANK,
NATIONAL ASSOCIATION, AS AGENT DATED AS OF AUGUST 30, 2002
TABLE OF CONTENTS
FINANCING AGREEMENT
W I T N E S S E T H
List of Exhibits and Schedules Exhibits
Schedules
SCHEDULE A Schedule of Banks and Commitments
Exhibit H Financial Covenants
II. Definitions to Financial Covenants
